Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 1 of 116 PageID 451




                  EXHIBIT 1
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 2 of 116 PageID 452




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


  BURTON WIAND, as
  Receiver for EquiAlt
  LLC, EquiAlt Fund,
  LLC, Fund II, LLC,
  EquiAlt Fund III, EA
  SIP, LLC, EquiAlt
  Secured Income Portfolio
  REIT,

        Plaintiff,                        Case No.: 8:21-cv-00361-SDM-AAS

  v.

  FAMILY TREE ESTATE
  PLANNING, LLC, et al.,

        Defendants.
                                      /

                           AMENDED COMPLAINT

        Burton W. Wiand (the “Receiver”), as Receiver for EquiAlt LLC,

  EquiAlt Fund, LLC, EquiAlt Fund II, LLC, EquiAlt Fund III, EA SIP, LLC,

  and EquiAlt Secured Income Portfolio REIT (collectively, the “EquiAlt

  Entities”), by and through his undersigned counsel, hereby files suit against

  the parties identified in paragraphs 13 through 48 of this complaint

  (collectively, the “Defendants”) and alleges as follows:
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 3 of 116 PageID 453




                                INTRODUCTION

         1.    On February 11, 2020, the Securities and Exchange Commission

  (“SEC”) filed a complaint (Doc. 1) against (1) defendants Brian Davison

  (“Davison”); Barry Rybicki (“Rybicki”); EquiAlt LLC; EquiAlt Fund, LLC;

  EquiAlt Fund II, LLC; EquiAlt Fund III, LLC; EA SIP, LLC (“collectively

  “EquiAlt defendants”) (collectively, the “defendants”) and (2) relief

  defendants 128 E. Davis Blvd, LLC; 310 78th Ave, LLC; 551 3rd Ave S, LLC;

  604 West Azeele, LLC; 2101 W. Cypress, LLC; 2112 W. Kennedy Blvd, LLC;

  5123 E. Broadway Ave, LLC; Blue Waters TI, LLC; BNAZ, LLC; BR Support

  Services, LLC; Bungalows TI, LLC; Capri Haven, LLC; EA NY, LLC; EquiAlt

  519 3rd Ave S., LLC; McDonald Revocable Living Trust; Silver Sands TI,

  LLC;    TB   Oldest   House   Est.   1842,   LLC.   (collectively,   the   “relief

  defendants”). The foregoing corporate defendants and relief defendants are

  referred to as the “Receivership Entities.” See S.E.C. v. Brian Davison, et

  al., Case No. 8:20-CV-325-T-35AEP (M.D. Fla.) (the “SEC Action”).

         2.    The SEC alleged that the defendants in the SEC Action have

  violated Sections 5(a) and 5(c) of the Securities Act of 1933, 15 U.S.C.

  §§77e(a) and 77e(c); Sections 17(a) of the Securities Act, 15 U.S.C. §77q(a);

  and Section 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. §78j(b),

  and Exchange Act Rule 10b-5,17 C.F. R. §240.10b-5 against all defendants in

  the SEC action. Additionally, the SEC alleged that Messrs. Davison and

                                         2
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 4 of 116 PageID 454




  Rybicki had violated Section 20(a) of the Exchange Act, 15 U.S.C. §78(t)(a).

  Finally, the SEC claimed that Davison, Rybicki and EquiAlt LLC had aided

  and abetted in the violation of Section 15(b) of the Exchange Act. 15 U.S.C.

  §78(o). Accordingly, the SEC brought the SEC Action seeking the following

  relief: temporary restraining order, preliminary injunctive relief, permanent

  injunction, asset freeze, appointment of a receiver, records preservation,

  sworn accounting, disgorgement, prejudgment interest, and civil money

  penalties.

        3.     On February 14, 2020, the Court entered an order appointing

  Burton W. Wiand as temporary Receiver for the Receivership Entities

  (Doc. 11) (the “Order Appointing Receiver”). The Court directed him, in

  relevant part, to “[t]ake immediate possession of all property, assets and

  estates of every kind of the Corporate Defendants and Relief Defendants . . .

  and to administer such assets as is required in order to comply with the

  directions contained in this Order.” See id. at ¶1.

        4.     On that same date, the Court also entered a Temporary

  Restraining Order (Doc. 10) imposing a temporary injunction against the

  defendants and relief defendants, freezing their assets, and required an

  accounting from Messrs. Davison and Rybicki related to monies they received

  from EquiAlt as well as an accounting of all assets and accounts for EquiAlt

  and the EquiAlt Funds.

                                         3
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 5 of 116 PageID 455




        5.    On July 31, 2020, the Receivership Court held a show cause

  hearing on the SEC’s Preliminary Injunction Motion. On August 18, 2020,

  the Court entered an order granting the SEC’s motion for entry of a

  preliminary injunction. The Court’s Order found that “the evidence shows

  that the Defendants most likely operated as a Ponzi scheme using new

  investor funds to pay old investor obligations while simultaneously siphoning

  funds for their own benefit.” (Doc. 184 at 2) Additionally, the Court found

  that the “Defendants appear to have had equally shared responsibilities and

  acted in concert to successfully perpetrate the Ponzi scheme.” Id. at 4.

        6.    In the Court’s Order Appointing Receiver, the Court authorized

  the Receiver to “[i]nvestigate the manner in which the affairs of the

  Corporate Defendants and Relief Defendants were conducted and institute

  such actions and legal proceedings, for the benefit and on behalf of the

  Corporate Defendants and Relief Defendants and their investors and other

  creditors as the Receiver deems necessary against those individuals,

  corporations, partnerships, associations and/or unincorporated organizations

  which the Receiver may claim have wrongfully, illegally or otherwise

  improperly misappropriated or transferred money or other proceeds directly

  or indirectly traceable from investors in EquiAlt Fund, LLC, EquiAlt Fund II,

  LLC, EquiAlt Fund III, LLC, and EA SIP, LLC, their officers, directors,

  employees, affiliates, subsidiaries, or any persons acting in concert or

                                         4
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 6 of 116 PageID 456




  participation with them, or against any transfers of money or other proceeds

  directly or indirectly traceable from investors in EquiAlt Fund, LLC, EquiAlt

  Fund II, LLC, EquiAlt Fund III, LLC, and EA SIP, LLC; provided such

  actions may include, but not be limited to, seeking imposition of constructive

  trusts, disgorgement of    profits, recovery and/or avoidance of fraudulent

  transfers, rescission and restitution, the collection of debts, and such orders

  from this Court as may be necessary to enforce this Order.” Doc. 11 at ¶2.

        7.    The Receiver files this complaint pursuant to the authority

  granted in the Order Appointing Receiver, the principles governing federal

  equity receiverships, and pertinent law, including the Florida Uniform

  Fraudulent Transfer Act, Fla. Stat. § 726.101, et seq. (“FUFTA”).

        8.    The Receiver brings this action to recover monies transferred to

  each Defendant, either directly or by subsequent transfers, by principals

  Insiders Brian Davison and Barry Rybicki (“the Insiders”) through or on

  behalf of the EquiAlt Entities for “commissions” and other “fees” for

  fraudulent debentures sold to investors.

        9.    In some instances, the Individual Defendants in this case

  received commissions for their sales of EquiAlt debentures. In other

  circumstances, the Individual Defendants received overrides on commissions

  paid to other sales agents. All of these payments were made in furtherance of



                                         5
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 7 of 116 PageID 457




  the ponzi scheme. The making of the payments and the receipt thereof were

  in large part in violation of state and federal securities laws.

         10.   The Defendant sales agents and their organizations did not

  provide reasonably equivalent value for the transfer of these commissions as

  providing services in furtherance of a Ponzi scheme does not confer

  reasonably equivalent value. These fraudulent transfers were not derived

  from legitimate activity but rather from money the Ponzi perpetrators stole

  from defrauded investors and made in furtherance of the EquiAlt scheme to

  defraud. The Receiver is entitled to recover the transfers under governing

  law.

                         JURISDICTION AND VENUE

         11.   This court has personal jurisdiction over the Defendants

  pursuant to 28 U.S.C. § 754 and 28 U.S.C. § 1692, which provide jurisdiction

  over receivership property, including money and the individuals in possession

  of that money, and authorize nationwide service of process. The Receiver has

  complied with the statutory requirements.

         12.   Schedules of the fraudulent transfers the Receiver seeks to

  recover from the Defendants are attached to this complaint as “Exhibit 1.”

  The Defendants are arranged by the amount of commissions they received in

  descending dollar amount, and as referenced in Exhibit 1. Upon information

  and belief, the Individual Defendants received payments from the Corporate

                                          6
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 8 of 116 PageID 458




  Defendants as commissions, overrides or other fees. These subsequent

  transfers are also being sought by the Receiver and are encompassed in the

  transfers detailed in Exhibit 1. The details of these subsequent transfers will

  be more fully determined through discovery. By way of example, the Plaintiff

  attaches Exhibit 2, an email thread between Individual Defendant Barry

  Wilken and Barry Rybicki regarding commission payments and overrides.

        13.   Defendant Family Tree Estate Planning, LLC (“Family Tree”) is

  an Arizona limited liability company with a principal place of business in

  Scottsdale, Arizona.

        14.   Defendant Jason Wooten is, and was at all times mentioned

  herein, an individual citizen of the State of Arizona, and currently resides in

  that state. Defendant Wooten is the principal of Family Tree. The transfers

  the Receiver seeks to recover from Family Tree and Wooten are set forth in

  Exhibit 1 at Page 1.

        15.   MASears LLC d/b/a Picasso Group (“Picasso”) is a Nevada limited

  liability company located with a principal place of business in Las Vegas,

  Nevada.

        16.   Defendant DeAndre P. Sears is, and was at all times mentioned

  herein, an individual citizen of the State of Nevada and currently resides in

  that state. Defendant Sears operated and controlled MASears and was

  identified in certain EquiAlt offering materials as President of Business

                                         7
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 9 of 116 PageID 459




  Development and Marketing, Managing Director of Investors or Vice

  President of Investor Relations. The transfers the Receiver seeks to recover

  from Picasso and Sears are set forth in Exhibit 1 at Page 7.

        17.     Defendant   American   Financial   Security,     LLC   (“American

  Security”) is an Arizona limited liability company with a principal place of

  business in Prescott, Arizona.

        18.     Defendant American Financial Investments, LLC (“American

  Financial”) is an Arizona limited liability company with a principal place of

  business in Prescott, Arizona.

        19.     Defendant Ronald F. Stevenson is, and was at all times

  mentioned herein, an individual citizen of the State of Arizona, and currently

  resides in that state. Defendant Stevenson and his deceased wife Barbara

  were the sole members of and controlled the operations of American

  Financial and American Security. The transfers the Receiver seeks to recover

  from American Security, American Family and Stevenson are set forth in

  Exhibit 1 at Page 13.

        20.     Defendant Live Wealthy Institute, LLC (“Live Wealthy”) is a

  Wyoming limited liability company with offices in Huntington Beach,

  California.

        21.     Defendant Dale Tenhulzen is, and was at all times mentioned

  herein, an individual citizen of the State of Wyoming, and currently resides

                                         8
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 10 of 116 PageID 460




  in that state. Defendant Tenhulzen solely owned and controlled Live

  Wealthy. The transfers the Receiver seeks to recover from Live Wealthy and

  Tenhulzen are set forth in Exhibit 1 at Page 21. Additionally, upon

  information and belief, Tenhulzen received monies from EquiAlt Entities

  related to his purchase of the property located at 6711 Morning Tide Drive,

  Huntington Beach, California. The Receiver seeks to recover these monies as

  well.

          22.   Defendant Ernest “Cal” Babbini is, and was at all times

  mentioned herein, an individual citizen of the State of Arizona, and currently

  resides in that state. Further, Babbini was involved with investor relations

  and customer communications for EquiAlt. The transfers the Receiver seeks

  to recover from Babbini are set forth in Exhibit 1 at Page 28. Babbini’s

  compensation was based on sales of investments that he supervised,

  administered, directed and/or completed.

          23.   Defendant Joseph Financial Investment Advisors, LLC (“Joseph

  Financial”) is a California limited liability company with a principal place of

  business in San Diego, California.

          24.   Defendant Bobby Joseph Armijo is, and was at all times

  mentioned herein, an individual citizen of the State of California, and

  currently resides in that state. Defendant Armijo is the principal of Joseph



                                         9
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 11 of 116 PageID 461




  Financial. The transfers the Receiver seeks to recover from Joseph Financial

  and Armijo are set forth in Exhibit 1 at Page 40.

        25.   Defendant Elliott Financial Group, Inc. (“Elliott Financial”) is an

  Arizona corporation with a principal place of business in Peoria, Arizona.

        26.   Defendant Todd Elliott is, and was at all times mentioned herein,

  an individual citizen of the State of Arizona, and currently resides in that

  state. Defendant Elliott is the principal of Elliott Financial. The transfers the

  Receiver seeks to recover from Elliott Financial and Elliott are set forth in

  Exhibit 1 at Page 43.

        27.   Defendant Lifeline Innovations & Insurance Solutions LLC

  (“Lifeline Innovations”) is a California limited liability company with a

  principal place of business in Pleasanton, California.

        28.   Defendant John Marques is, and was at all times mentioned

  herein, an individual citizen of the State of California, and currently resides

  in that state. Defendant Marques is the president of Lifeline Innovations.

  The transfers the Receiver seeks to recover from Lifeline and Marques are set

  forth in Exhibit 1 at Page 47.

        29.   Defendant Greg Talbot is, and was at all times mentioned herein,

  an individual citizen of the State of California, and currently resides in that

  state. Defendant Talbot is the vice-president of Lifeline Innovations. The



                                         10
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 12 of 116 PageID 462




  transfers the Receiver seeks to recover from Talbot are set forth in Exhibit 1

  at Page 51.

        30.     Defendant Rokay Unlimited, LLC (“Rokay”) is an Arizona

  limited liability company with a principal place of business in Peoria,

  Arizona.

        31.     Defendant Anthony R. Spooner is, and was at all times

  mentioned herein, an individual citizen of the State of Arizona, and currently

  resides in that state. Defendant Spooner is the principal of Rokay. The

  transfers the Receiver seeks to recover from Rokay and Spooner are set forth

  in Exhibit 1 at Page 53.

        32.     Defendant Seek Insurance Services, LLC (“Seek Insurance”) is an

  Arizona limited liability company with a principal place of business in Peoria,

  Arizona.

        33.     Defendant James D. Gray is, and was at all times mentioned

  herein, an individual citizen of the State of Arizona, and currently resides in

  that state. Defendant Gray is the principal of Seek Insurance. The transfers

  the Receiver seeks to recover from Seek Insurance and Gray are set forth in

  Exhibit 1 at Page 58.

        34.     Defendant John E. Friedrichsen is, and was at all times

  mentioned herein, an individual citizen of the State of California, and

  currently resides in that state. At certain times, Friedrichsen held the title of

                                         11
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 13 of 116 PageID 463




  Vice President, Business Development for EquiAlt. He also worked through

  Bay Area Benefits Insurance Services, Inc. The transfers the Receiver seeks

  to recover from Freidrichsen are set forth in Exhibit 1 at Page 60.

        35.     Defendant The Financial Group, LLC (“Financial Group”) is an

  Arizona limited liability company with a principal place of business in

  Phoenix, Arizona.

        36.     Defendant Patrick J. Runninger is, and was at all times

  mentioned herein, an individual citizen of the State of Arizona, and currently

  resides in that state. Defendant Runninger is the principal of Financial

  Group. The transfers the Receiver seeks to recover from Financial Group and

  Runninger are set forth in Exhibit 1 at Page 62.

        37.     Defendant GIA, LLC (“GIA”) is a California limited liability

  company with a principal place of business in Orange, California.

        38.     Defendant Edgar Lozano is, and was at all times mentioned

  herein, an individual citizen of the State of California, and currently resides

  in that state. Defendant Lozano is the principal of GIA. The transfers the

  Receiver seeks to recover from GIA and Lozano are set forth in Exhibit 1 at

  Page 64.

        39.     Defendant Agents Insurance Sales (“Agents Insurance”) is a

  California corporation with a principal place of business in San Diego,

  California.

                                        12
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 14 of 116 PageID 464




        40.   Defendant Barry Wilken is, and was at all times mentioned

  herein, an individual citizen of the State of California, and currently resides

  in that state. Defendant Wilken is the principal of Agents Insurance. The

  transfers the Receiver seeks to recover from Agents Insurance and Wilken

  are set forth in Exhibit 1 at Page 65.

        41.   Defendant J. Prickett Agency (“Prickett Agency”) is a Kansas

  corporation with a principal place of business in Wichita, Kansas.

        42.   Defendant Joe Prickett is, and was at all times mentioned herein,

  an individual citizen of the State of Kansas, and currently resides in that

  state. Defendant Prickett is the principal of Prickett Agency. The transfers

  the Receiver seeks to recover from Prickett Agency and Prickett are set forth

  in Exhibit 1 at Page 66.

        43.   Defendant Barry Neal is, and was at all times mentioned herein,

  an individual citizen of the State of California, and currently resides in that

  state. The transfers the Receiver seeks to recover from Neal are set forth in

  Exhibit 1 at Page 68.

        44.   Defendant Ben Mohr is, and was at all times mentioned herein,

  an individual citizen of the State of California, and currently resides in that

  state. The transfers the Receiver seeks to recover from Mohr are set forth in

  Exhibit 1 at Page 69.



                                           13
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 15 of 116 PageID 465




        45.   Defendant Marketing Dynamics Inc. (“Marketing Dynamics”) is

  an Arizona corporation with a principal place of business in Mesa, Arizona.

        46.   Defendant Tim Laduca is, and was at all times mentioned herein,

  an individual citizen of the State of Arizona, and currently resides in that

  state. Defendant Laduca controls Marketing Dynamics. The transfers the

  Receiver seeks to recover from Marketing Dynamics and Laduca are set forth

  in Exhibit 1 at Page 70.

        47.   Defendant J. Wellington Financial, LLC (“Wellington”) is a

  Michigan limited liability company with a principal place of business in

  Bloomfield Hills, Michigan.

        48.   Defendant Jason Jodway is, and was at all times mentioned

  herein, an individual citizen of the State of Michigan, and currently resides in

  that state. Defendant Jodway controls Wellington. The transfers the Receiver

  seeks to recover from Wellington and Jodway are set forth in Exhibit 1 at

  Page 71.

        49.   “Corporate Defendants” in this Amended Complaint refers to

  Family Tree, Picasso, American Security, American Financial, Live Wealthy,

  Joseph Financial, Elliott Financial, Lifeline Innovations, Rokay, Seek

  Insurance, Financial Group, GIA, Agents Insurance, Prickett Agency,

  Marketing Dynamics and J. Wellington Financial.



                                        14
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 16 of 116 PageID 466




        50.   “Individual Defendants” in this Amended Complaint refers to

  Jason Wooton, DeAndre Sears, Ronald Stevenson, Dale Tenhulzen, Ernest

  Babbini, Bobby Armijo, Todd Elliott, John Marques, Greg Talbot, Anthony

  Spooner, James Gray, John Friedrichsen, Patrick Runninger, Edgar Lozano,

  Barry Wilken, Joe Prickett, Barry Neal, Ben Mohr, Tim Laduca and Jason

  Jodway.

        51.   The Court has subject matter jurisdiction over this case pursuant

  to 7 U.S.C. § 13a-1, 28 U.S.C. § 754, and principles of ancillary or

  supplemental jurisdiction under 28 U.S.C. § 1367. The Receiver brings this

  complaint to accomplish the objectives of the SEC Action and the Order

  Appointing Receiver, and thus this matter is ancillary to the Receivership

  Court’s exclusive jurisdiction over the receivership estate.

        52.   Venue in this District and Division is proper under 28 U.S.C.

  § 754, as this proceeding is related to the SEC Action pending in this District,

  and the Receiver was appointed in this District.

     OTHER PARTIES AND RELATED INDIVIDUALS AND ENTITIES

        53.   Burton W. Wiand is the duly appointed and acting Receiver for

  the EquiAlt Entities and other corporate defendants and relief defendants in

  the SEC Action. He is a citizen of Florida and a resident of Pinellas County,

  Florida.



                                         15
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 17 of 116 PageID 467




        54.   EquiAlt,   LLC   (“EquiAlt”)   is   a   Nevada   limited   liability

  corporation based in Tampa, Florida. Its sole manager is EquiAlt Fund, LLC,

  also formed in Nevada.    Brian Davison served as the owner and CEO of

  EquiAlt. EquiAlt’s primary role was to manage the EquiAlt Funds – EquiAlt

  Fund, EquiAlt Fund II, EquiAlt Fund III, EA SIP and EquiAlt Secured

  Income Portfolio REIT (“EquiAlt Funds”).

        55.   EquiAlt Fund (“Fund I”) is a Nevada limited liability corporation

  based in Tampa, Florida. Its sole manager is EquiAlt. Fund I was formed in

  May 2011. Fund I raised approximately $132.9 million from at least 733

  investors from January 2011 through November 2019.

        56.   EquiAlt Fund II (“Fund II”) is a Nevada limited liability

  corporation based in Tampa, Florida. Its sole manager is EquiAlt. Fund II

  was formed in April 2013. Fund II raised approximately $48.9 million from at

  least 266 investors from 2013 to November 2019.

        57.   EquiAlt Fund III (“Fund III”) is a Nevada limited liability

  corporation based in Tampa, Florida. Its sole manager was EquiAlt. Fund III

  was formed in June 2013. Fund III raised approximately $2.55 million from

  investors from 2013 to December 2015.

        58.   EA SIP Fund (“EA SIP”) is a Nevada limited liability corporation

  based in Tampa, Florida. Its sole manager is EquiAlt. EA SIP was formed in



                                       16
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 18 of 116 PageID 468




  May 2016. EA SIP raised approximately $19.5 million from 138 investors

  from 2016 to November 2019.

         59.    EquiAlt Secured Income Portfolio REIT, Inc. (“REIT”) is a

  Maryland corporation based in Tampa, Florida.

         60.    Fund I, Fund II, Fund III, EA SIP and REIT are creditors of, at

  minimum, the Insiders under pertinent fraudulent transfer law. The Order

  Appointing Receiver1 transferred control of these entities to the Receiver. As

  such, the Receiver now controls Fund I, Fund II, Fund III EA SIP and REIT

  which have been cleansed of their former owners’ wrongdoing and are thus

  entitled to the return of fraudulently transferred funds.

         61.    Brian Davison controlled the Tampa operations for EquiAlt and

  the EquiAlt Funds. Commission payments related to the debentures sold on

  behalf of EquiAlt Funds were paid from the EquiAlt Funds’ bank accounts at

  Wells Fargo and/or Bank of America. These bank accounts were controlled by

  Mr. Davison or those who acted at his direction.

         62.    Barry Rybicki, resident in the Phoenix/Scottsdale area of

  Arizona, managed and coordinated the sales force which sold the debentures

  to the EquiAlt investors. Mr. Rybicki controlled BR Support Services

  (“BRSS”) and its predecessor, NV Support Services. BRSS was an entity used
  1
    The Court in the SEC Action expanded the Receivership on August 17,2020 to include EquiAlt
  Secured Income Portfolio REIT, Inc. and other entities related to EquiAlt’s REIT and QOZ
  funds. (Doc. 184).

                                              17
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 19 of 116 PageID 469




  by the Insiders in furtherance of their fraudulent scheme. BRSS made

  payments from its accounts at JPMorgan Chase to the Defendants.

        63.      After one of the Individual Defendants, or sales agents within the

  Defendants’ organizations, would sell an investment in one of the EquiAlt

  Funds,      file   materials   related    to    the    sale   (subscription   agreement,

  questionnaire, debenture, etc.) would be submitted directly to Rybicki.

        64.      Often times the Defendant would directly deposit the investment

  funds into the appropriate EquiAlt bank account.

        65.      Upon receipt of these materials, Rybicki would submit a Check

  Request Form to the Tampa office of the EquiAlt Entities. This form would

  note the investor name, amount invested, the debenture duration and

  interest rate, and the 12% amount of commission to be paid.

        66.      Thereafter, the Tampa office of the EquiAlt Entities, under

  Davison’s direction and control, would pay the commission, typically through

  direct deposit to BRSS’ account.

        67.      Rybicki, or those at his direction, would then distribute

  commissions or finder’s fees to the Defendants (generally 6% of the invested

  amount) and BRSS (Rybicki) would retain the remaining funds.

        68.      The    Defendants    had        sales   agents   working   within   their

  organizations that were soliciting purchases of EquiAlt debentures. BRSS

  would pay the commissions for those sales to the Corporate Defendants.

                                                 18
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 20 of 116 PageID 470




  Upon information and belief, the Individual Defendants would retain or be

  paid an override on the commissions paid to these other sales agents.

        69.   Rybicki, and the operation in Arizona he managed, were

  responsible for recruiting the sales agents who dealt with the investors.

  Almost without exception, these agents were not registered to sell securities.

  While the idea that one could sell these products without being registered is

  notoriously inaccurate, people involved with the scheme and certain of the

  Defendants were advised that registration was required but chose to ignore

  the warnings and to continue to willfully and intentionally violate the broker-

  dealer registration laws.

        70.   One exception in these Defendants is Jason Jodway who is

  licensed through FINRA. However, the one investment that Jodway sold, the

  commission was paid to J. Wellington Financial, not his broker-dealer. He

  never disclosed to his broker-dealer that he was involved in selling away

  when he sold the EquiAlt investment. Jodway/J. Wellington’s W-9 is attached

  hereto as Exhibit 3 which shows that the taxpayer is an individual/sole

  proprietor or single member LLC.

        71.   Ron Stevenson and Todd Elliott are registered investment

  advisors in Arizona, while Bobby Armijo is a registered investment advisor in

  California. Such registration does not allow a person to sell securities and has

  no impact on the fraudulent sales made by these individuals.

                                        19
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 21 of 116 PageID 471




        72.   On May 22, 2008, Mr. Davison filed a Chapter 7 petition in the

  United States Bankruptcy Court for the District of Nevada.         He listed

  approximately $563,000 in liabilities, almost $600,000 in debt, including

  taxes and delinquent credit card payments. The bankruptcy was discharged

  on August 25, 2008.

        73.   Barry Rybicki filed a Chapter 7 petition in the United States

  Bankruptcy Court for the District of Arizona on October 15, 2008. He had a

  total of $913,467 of non-priority unsecured debt. The bankruptcy was

  discharged on January 26, 2009.

        74.   Despite their bankruptcies, Davison formed EGPP, LLC in

  December 2009. Davison and Rybicki formed EquityAlt and EquityAlt Fund

  in May 2010, the precursor entities to EquiAlt and the EquiAlt Funds.

  Initially EquiAlt was a DBA of EGPP but was later formed as an LLC.

              FACTS COMMON TO ALL CAUSES OF ACTION

        75.   The Insiders defrauded investors through their control of the

  EquiAlt Entities. No investor in the EquiAlt Entities received actual profits

  from the real estate development touted by the EquiAlt Funds. Many

  investors never received any interest payments from the EquiAlt Entities, or

  they received interest in an amount that was less than the amount they

  invested. As such, each of those investors suffered a net loss.



                                         20
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 22 of 116 PageID 472




        76.   On the other hand, some investors received interest from the

  EquiAlt Entities and principal redemptions in an amount that exceeded the

  amount they invested. As such, each of those investors experienced a net

  gain – i.e., false profits. Whether characterized as interest, growth or return

  of principal, all transfers to investors were funded exclusively with money

  stolen from other investors.      As such, the Insiders operated the EquiAlt

  Entities as a classic Ponzi scheme. See, e.g., Wiand v. Lee, 753 F.3d 1194,

  1201 (11th Cir. 2014) (“A Ponzi scheme uses the principal investments of

  newer investors, who are promised large returns, to pay older investors what

  appear to be high returns, but which are in reality a return of their own

  principal or that of other investors.”).

        77.   Some of the offering materials used by the Defendants stated

  that commissions were not being paid on the sale of the debentures. None of

  the Defendants disclosed to their investor clients the amount of commissions

  they received.

        78.   Other offering materials used by the Defendants stated that the

  particular Fund may pay commissions of up to 10% or 12%. In fact,

  commissions of 10-14% were always paid on these investments and the

  Defendants did not disclose this fact to their investor clients. Nor did the

  Defendants disclose that their sales activities were illegal.



                                             21
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 23 of 116 PageID 473




        79.   The Defendants received commissions for their sale of the

  EquiAlt Funds to the investors. Their sales activities were in furtherance of

  the fraudulent scheme to defraud investors. The Receiver seeks to avoid these

  transfers under FUFTA. In the alternative, the Receiver seeks disgorgement

  of the transfers pursuant to equitable claims of unjust enrichment.

        A.    Insiders Operated the EquiAlt Entities as a Common
              Enterprise

        80.   Although investors invested in certain of the EquiAlt Funds,

  there was no meaningful distinction between them. Each of the Funds was

  managed by EquiAlt and controlled by the Insiders. The EquiAlt Funds were

  all part of the ongoing and continuous scheme to defraud.

        81.   The offering materials for each of the Funds were substantially

  similar. Further, the funds and assets of the EquiAlt Funds were

  commingled.

        82.   On September 25, 2018, Barry Rybicki sent the following email to

  certain EquiAlt employees and outside sales agents (including Individual

  Defendants Stevenson, Neal, Mohr, Armijo, Lozano, Elliott, Wooten, Laduca,

  Talbot, Gray, Prickett and Marques).

        We are happy to announce that our Fund 1 offering has been filled. We
        can no longer take investment into Fund 1 as a result of the investment
        threshold being met. We will however be moving forward with Fund 2
        and I have attached the paperwork so please begin to use this
        paperwork moving forward, I have also attached the banking
        information just in case you want to use that to make the deposit

                                         22
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 24 of 116 PageID 474




        yourself versus sending the checks in to the office. Just to clarify and
        answer any potential question, Fund 2 is an identical product to Fund 1
        and has been in operation since 2013 so there is zero difference
        between the activities of both funds.

        83.    These investments were sold without registration with either

  state or federal regulatory agencies. The offerings were purportedly made

  pursuant to federal exemptions from registration under the provisions of the

  Securities Act of 1933 provided in Regulation D. However, none of the first

  four Receivership Funds qualified for a Regulation D exemption or any other

  exemption from registration.     The offerings appear to be one continuous

  fraudulent offering of unregistered securities. The lack of any exemption was

  clear to the perpetrators from the language contained in offering documents

  delivered to investors.

        84.    EquiAlt and the EquiAlt Funds shared the same offices and

  employees, commingled funds, and operated under one overarching name –

  “EquiAlt.”

        B.     The Insiders Operated the EquiAlt Entities as a Ponzi
               Scheme

        85.    From as early as 2011 through January 2020, the Insiders and

  others raised over $168 million in 1686 distinct transactions on behalf of one

  or more of the EquiAlt Entities through the offer and sale of securities, in this

  case debentures, in the EquiAlt real estate development scheme, as part of a

  single, continuous Ponzi scheme (the “scheme”).

                                         23
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 25 of 116 PageID 475




        86.   In relevant part, the Insiders and others represented to investors

  and potential investors that their money would be used to purchase and

  renovate revenue-generating real estate properties in distressed real estate

  markets.

        87.   The investments sold were three or four year debentures of the

  various EquiAlt Funds providing a fixed annual income of 8-12%. Later,

  EquiAlt offered a “growth” option, wherein no interest was paid but rather

  the investment, on paper, was “growing” at the advertised rate. In fact, the

  investment was not growing at all.

        88.   Insiders and others fraudulently marketed investments in the

  EquiAlt Funds as “secure,” “safe,” “low risk,” and “conservative.”

        89.   Upon information and belief, investors transferred money to the

  EquiAlt Entities based on these representations.

        90.   Investors were never told that their interest payments were

  dependent upon funds raised from future investors.

        91.   EquiAlt did not disclose the personal bankruptcies of the

  Insiders.

        92.   Further, although the offering materials stated that commissions

  may be paid, in fact, commissions were always paid in the range of 10-14%.

        93.   The offering materials indicated that 90% of the investors’ funds

  would be invested in real estate when in fact that was factually impossible

                                        24
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 26 of 116 PageID 476




  given the amount of commissions being paid on the investments. Over time,

  less that half of the money actually raised was invested in real estate.

        94.      The offering materials presented no financial information and did

  not accurately or fully describe the methods and fees that were used to bleed

  money from the Receivership Funds for the use by Rybicki and Davison. As

  an example, there was no disclosure of any loans or monies owed by the

  Funds to either Davison or Rybicki, yet:

        a. Fund I paid $3,435,000 to Mr. Rybicki allegedly for “Principle [sic]

              Reduction.” He also received a $250,000 bonus from Fund II.

        b. Mr. Davison received $4,660,250 from Fund I for “Principle [sic]

              Return” or “Principle [sic] Reduction.” He received more than

              $3,060,000 from Fund II for similar purposes.

        c. McDonald Revocable Living Trust of which Brian Davison was the

              trustee received $2,100,000 from Fund I and $1,800,000 from Fund

              II also for “Principle [sic] Return” or distributions.

        95.      Never during the life of these EquiAlt Funds were revenues from

  the rental of real properties or other sources (other than investor funds)

  sufficient to meet the overwhelming debt service obligations that were being

  created by the debentures that were being sold. This was not disclosed to the

  investors at the time they invested nor at any time through the operation of

  the EquiAlt Funds.

                                             25
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 27 of 116 PageID 477




        96.   The representations made by EquiAlt, were patently false, and in

  fact (a) tens of millions of dollars raised were used for Ponzi payments and

  unauthorized personal and business expenses; (b) investor returns were

  completely fraudulent and funded by Ponzi payments of new investor money

  repaying older investors; (c) the EquiAlt Funds were never profitable and

  consistently operated in the red; (d) returns were not from rental income, but

  were, again, Ponzi payments of new investor money repaying older investors.

        97.   In truth, the EquiAlt Entities derived their assets from investors’

  principal investments, which were commingled on numerous occasions.

  Investors were never advised that the EquiAlt Funds were in fact insolvent.

        98.   Specifically, the Receiver’s forensic accountants have conducted

  an analysis of the income generated from operations (i.e. rental income, etc.)

  compared to commissions and interest paid on the Fund’s investments. From

  the outset of operations, the EquiAlt entities never generated enough

  operational revenue to cover the expenses of the EquiAlt scheme.

        99.   The overwhelming source of inflows to the accounts for the

  EquiAlt Funds appears to have been money, directly or indirectly, from

  defrauded investors.

        100. The Insiders transferred millions of dollars from EquiAlt and the

  EquiAlt Funds to the Insiders or to others on behalf of the Insiders.



                                        26
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 28 of 116 PageID 478




         101. The Insiders transferred more than $18 million dollars from the

  EquiAlt Entities through BRSS to the Defendants to pay undisclosed illegal

  commissions directly from the investors’ investments.

         102. These commissions were paid despite the lack of any profits

  generated from the EquiAlt scheme. In other words, the Insiders used

  investor money to make commission payments to the Defendants because

  the operational revenues of the EquiAlt properties were not sufficient to

  make these payments or satisfy the funds’ obligations to pay interest and/or

  principal to the investors.

         103. The EquiAlt Entities’ financial performance as represented to

  investors and potential investors from the inception of the scheme were false

  and were based on fabricated numbers created by the Insiders. The true

  financial results of the EquiAlt business was never reported to investors or

  potential investors.

         104. From 2012 to 2019, the Insiders caused the EquiAlt Funds to pay

  $20,824,767 in fees (“Fees”) to EquiAlt. These fees were couched in various

  ways     –    management,      commission,     discount,    due    diligence,

  advertising/marketing, and placement fees. The Fees went to EquiAlt LLC,

  which was nothing but an ATM for Mr. Davison. From EquiAlt, Mr. Davison

  received $1,702,000 in salary and $2,617,388 in non-salary. Additionally,



                                       27
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 29 of 116 PageID 479




  EquiAlt paid more than $15 million on Mr. Davison’s behalf, for cars,

  watches, property improvements and credit card payments to name a few.

        105. These Fees were based on arbitrary valuations and percentages

  and were not reflective of services provided rather it allowed for the Insiders

  to improperly and wrongfully divert money from the EquiAlt Entities.

        106. The Insiders were responsible for the EquiAlt Funds paying

  BRSS over $24 million. Although BRSS paid commissions to Defendants and

  other sales agents from this money, Mr. Rybicki still received $2,031,944

  directly from BRSS and BRSS paid $6,749,644 on behalf of Mr. Rybicki.

        107. Aside from paying Fees, the Insiders caused the EquiAlt Entities

  to make transfers to investors that the operations and performance of the

  EquiAlt Entities never supported.     Through those transfers, the Insiders

  improperly and wrongfully diverted money from the EquiAlt Entities.

        108. Similarly, following requests from investors for redemptions of

  their principal investments, the Insiders intentionally and wrongfully caused

  the EquiAlt Entities to pay relevant investors sums of money that were

  equivalent to all or part of the principal invested by those investors. The

  payment of these funds to investors and the payment of commissions to the

  Defendants were an integral part of the fraudulent scheme perpetrated by

  the Insiders.



                                        28
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 30 of 116 PageID 480




        109. For investors who did not request distributions, interest amounts

  were “credited” to the investors’ purported accounts with the EquiAlt

  Entities. These fictitious profits were likewise unsupported by the EquiAlt

  Entities’ investment performance and only served to further increase the

  EquiAlt Entities’ insolvency.

        110. These (and all other) transfers that the Insiders caused the

  EquiAlt Entities to make to investors were paid from the fruits of the scheme.

  Specifically, they were largely paid from: (1) principal investment money

  from new investors; (2) existing investors’ principal investment money; and

  (3) additional principal investment money from existing investors.

        111. These distributions were not distributions of earned revenues or

  of the investors’ principal investments.      Indeed, the ventures were not

  profitable. Distributions, withdrawals and redemptions were dependent on

  newly invested funds.

        112. Because the “account statements” and investor website did not

  reflect the true nature of the Insiders’ and the EquiAlt Entities’ activities, by

  intentionally and wrongfully causing the EquiAlt Entities to pay those

  amounts to investors, the Insiders improperly diverted assets of the EquiAlt

  Entities to perpetuate the scheme.

        113. The investors relied upon the fictitious interest and growth

  purportedly achieved by the Insiders and the purported payment of principal

                                         29
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 31 of 116 PageID 481




  redemptions upon request to make additional investments with the Insiders

  and the EquiAlt Entities.

        114. Defendant Sales Agents requested investors to refer friends,

  family, and business colleagues to invest in the fraudulent scheme.

        115. The principal investment money from new investors, the existing

  investors’ principal investment money, and the existing investors’ additional

  principal investment money should have been used for the stated purpose of

  the EquiAlt Entities’ business, which was to purportedly conduct and manage

  the business of legitimate real estate investment funds.

        116. The EquiAlt Entities were harmed by this unauthorized course of

  conduct, which was effectuated by the Insiders through the EquiAlt Entities

  in furtherance of the scheme. This conduct dissipated assets of the EquiAlt

  Entities.

        117. The negative cash flow of the EquiAlt Entities made the eventual

  collapse of the scheme inevitable.

        C.    Transfers to the Defendants

        118. The Defendants were sales agents whose sales activities helped

  perpetrate the EquiAlt scheme by selling the unregistered securities to

  unwitting and often elderly investors. The Defendants received commissions,

  usually 6% of the invested amount, for their part in this fraudulent scheme.

  Subsequent payments of commissions and overrides were made by the

                                        30
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 32 of 116 PageID 482




  Defendants and to the extend those subsequent payments were received by

  the Individual Defendants, are included in the monies sought herein.

        119. Specifically, as detailed in Exhibit 1 attached hereto and

  incorporated herein, based on the records reviewed by the Receiver as of the

  filing of this complaint, between 2013 and 2020, the Insiders caused one or

  more of the EquiAlt Entities to pay, through BRSS, undisclosed commissions

  to each Defendant. These transfers are itemized in Exhibit 1, which details

  the date and amount of each such transfer and the bank account from which

  the transfer was paid.

        120. To the extent the Individual Defendants sold the debentures, that

  person’s commission would in some instances be paid to the Corporate

  Defendant associated with that Individual Defendant. The Corporate

  Defendant would then pay commissions to that Individual Defendant.

        121. Additionally, the Defendants in turn had sales people working

  below them to sell the EquiAlt products. When commissions were received by

  the Corporate Defendants as noted in Exhibit 1, the Individual Defendants

  would take or retain an override for those transactions initiated by these

  other sales people.

        122. Each Defendant’s commissions, finder’s fees, overrides or

  otherwise avoidable transfers (whatever the final amount is determined to be



                                       31
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 33 of 116 PageID 483




  following discovery) are the amounts the Receiver seeks to recover in this

  suit.

          123. To allow the Defendants to keep these fraudulent transfers would

  be inequitable and unjust, including to the investors in the EquiAlt Entities

  as a whole.

          124. All money the Insiders wrongfully caused the EquiAlt Entities to

  transfer or pay to the Defendants was diverted and misappropriated by the

  Insiders in furtherance of the scheme. Thus, all the monies transferred or

  paid to the Defendants were improperly diverted assets of one or more of the

  EquiAlt Entities. These payments to Defendants were a necessary and

  important part of the Insiders’ scheme and allowed them to create the façade

  that EquiAlt was a bona fide investment business.

                                    COUNT I
           Florida Statutes § 726: Uniform Fraudulent Transfer Act


          125. The Receiver re-alleges each and every allegation contained in

  Paragraphs 1 through 117.

          126. Because the Insiders intentionally and wrongfully caused the

  transfer to the Defendants of investors’ commingled principal investment

  money in an amount equivalent to each Defendant’s commissions from one or

  more of the EquiAlt Entities as identified in Exhibit 1 under the

  circumstances alleged in this complaint (or subsequent transfers of override

                                        32
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 34 of 116 PageID 484




  and/or commission payments to the Individual Defendants), the EquiAlt

  Entities, through the Receiver, have a right to repayment of at least that

  amount from each Defendant.

        127. In light of this right to repayment (and independently because

  the Insiders’ conduct alleged in this complaint with respect to the EquiAlt

  Entities amounted to embezzlement, breach of fiduciary duty, breach of

  contract, fraud, and/or other violations of law), the EquiAlt Entities have a

  claim against the Insiders and consequently are creditors of the Insiders

  under FUFTA. Accordingly, the Insiders are debtors under that act.

        128. The transfers of commissions that the Insiders caused the

  EquiAlt Entities to make to each Defendant were inherently fraudulent

  because the transfers were made as part of the scheme.

        129. Those    transfers   were    fraudulent   under   Florida   Statutes

  § 726.105(1)(a) because the Insiders caused EquiAlt Entities to make the

  transfers with actual intent to hinder, delay, or defraud creditors of the

  Insiders and/or the EquiAlt Entities.

        130. Those transfers also were fraudulent under Florida Statutes

  § 726.105(1)(b) because: (a) the Insiders caused EquiAlt Entities to make

  those transfers; and (b)(i) the Insiders and the EquiAlt Entities were engaged

  or were about to engage in a business or transaction for which their

  remaining assets were unreasonably small in relation to the business or

                                          33
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 35 of 116 PageID 485




  transaction; or (ii) the Insiders intended that they and/or the EquiAlt Entities

  incur, or believed or reasonably should have believed they would incur, debts

  beyond their ability to pay as they became due.

        131. Those transfers also were fraudulent under Florida Statutes

  § 726.106(1) because neither the Insiders nor the EquiAlt Entities received a

  reasonably equivalent value in exchange for those transfers to each

  Defendant, and the Insiders and the EquiAlt Entities were insolvent at all

  relevant times.

        132. On behalf of the EquiAlt Entities from which money was

  transferred to each Defendant as identified in Exhibit 1, or received through

  subsequent transfers, the Receiver is entitled to avoid and recover transfers

  equal to the amount of commission that the Insiders caused those EquiAlt

  Entities to make to each Defendant as well as subsequent transfers made to

  the Individual Defendants (and to any other pertinent remedy, including

  those available under Florida Statutes § 726.108).

        133. On behalf of the other EquiAlt Entities, the Receiver is entitled to

  avoid and recover those transfers because (i) money was commingled among

  the EquiAlt Entities and (ii) the Insiders used the EquiAlt Entities as a

  single, continuous scheme.

        WHEREFORE, the Receiver asks this Court to enter judgment against

  each Defendant avoiding transfers from the EquiAlt Entities in the amount of

                                        34
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 36 of 116 PageID 486




  each Defendant’s commissions and subsequent transfers, including overrides

  and commissions, together with interest and costs, and for such other and

  further relief as the Court may deem just and proper.

                                   COUNT II
                              Unjust Enrichment

        134. The Receiver re-alleges each and every allegation contained in

  Paragraphs 1 through 117.

        135. This unjust enrichment claim is asserted in the alternative, in

  the event the statutory remedy asserted in Count I does not provide an

  adequate remedy at law.

        136. Each Defendant received a benefit when during the course of the

  scheme, the Insiders wrongfully caused EquiAlt Entities to transfer money to

  each Defendant in an amount equal to each Defendant’s commissions and

  overrides.

        137. Each Defendant knowingly and voluntarily accepted and retained

  a benefit in the form of those commissions and overrides to which they were

  not entitled.

        138. The circumstances alleged in this complaint render each

  Defendant’s retention of that benefit inequitable and unjust, including to the

  investors of the EquiAlt Entities as a whole, so each Defendant must pay the




                                        35
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 37 of 116 PageID 487




  Receiver, acting on behalf of the EquiAlt Entities, the value of the benefit

  received.

        139. Each Defendant has been unjustly enriched at the expense of the

  EquiAlt Entities (and, ultimately, their investors) in the amount of each

  Defendant’s commissions, and the EquiAlt Entities, through the Receiver, are

  entitled to judgments in the amount of those commissions and overrides.

        140. The Receiver, on behalf of the EquiAlt Entities, is entitled to the

  return of that money through disgorgement or any other applicable remedy.

        WHEREFORE, the Receiver asks this Court to enter judgment against

  each Defendant in the amount of each Defendant’s commissions and

  overrides, together with interest and costs, and for such other and further

  relief as the Court may deem just and proper.

  Dated: ________, 2021

                                      Respectfully submitted,


                                      Katherine C. Donlon, FBN 0066941
                                      kdonlon@jclaw.com
                                      JOHNSON, CASSIDY, NEWLON &
                                      DeCORT, P.A.
                                      2802 N. Howard Avenue
                                      Tampa, FL 33067
                                      Tel: (813) 291-3300
                                      Fax: (813) 324-4629




                                        36
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 38 of 116 PageID 488




                                     and

                                     Jared J. Perez, FBN 0085192
                                     jperez@guerraking.com
                                     R. Max McKinley, FBN 119556
                                     mmckinley@guerraking.com
                                     GUERRA KING P.A.
                                     5505 West Gray Street
                                     Tampa, FL 33609
                                     Tel: (813) 347-5100
                                     Fax: (813) 347-5198

                                     Attorneys for the Receiver
                                     Burton W. Wiand




                                       37
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 39 of 116 PageID 489




                   EXHIBIT 1
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                            Schedule of Payments to Family Tree Estate Planning / Jason Wooten

                                                                                                (Sorted Chronologically)

            Bank Name                 Account Name            Account No.       Date          Type        Check No.                Name                  Amount        Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC       x9906         10/28/16        Check          1629      Family Tree Estate Planning   $     (8,490.80)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/28/16        Check          1683      Family Tree Estate Planning         (8,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/29/16        Check          1688      Family Tree Estate Planning         (4,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         12/14/16        Check          1735      Family Tree Estate Planning         (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/16/16        Check          1738      Family Tree Estate Planning        (37,712.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         12/29/16        Check          1790      Family Tree Estate Planning        (11,816.00)
                                                                                                                               2016 Subtotal         $    (74,018.80)

          JPMorgan Chase         BR Support Services, LLC       x9906         01/03/17        Check          1803      Family Tree Estate Planning   $     (4,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         01/09/17        Check          1815      Family Tree Estate Planning        (20,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/26/17        Check          1918      Family Tree Estate Planning         (8,048.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         02/17/17        Check          1863      Family Tree Estate Planning         (4,080.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/27/17        Check          1874      Family Tree Estate Planning        (10,800.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/03/17        Check          1896      Family Tree Estate Planning         (8,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/10/17        Check          1908      Family Tree Estate Planning         (1,200.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/20/17        Check          1928      Family Tree Estate Planning        (40,800.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/23/17        Check          1936      Family Tree Estate Planning         (2,000.00) REDACTED




1
          JPMorgan Chase         BR Support Services, LLC       x9906         03/27/17        Check          1939      Family Tree Estate Planning         (5,280.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/29/17        Check          1942      Family Tree Estate Planning         (8,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/03/17        Check          1954      Family Tree Estate Planning         (4,800.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/07/17        Check          1969      Family Tree Estate Planning         (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/11/17        Check          1970      Family Tree Estate Planning         (3,600.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/14/17        Check          1975      Family Tree Estate Planning         (2,251.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/19/17        Check          1983      Family Tree Estate Planning         (6,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         05/08/17        Check          2033      Family Tree Estate Planning         (2,880.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/18/17        Check          2047      Family Tree Estate Planning        (12,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         05/19/17        Check          2054      Family Tree Estate Planning         (2,400.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/26/17        Check          2067      Family Tree Estate Planning         (3,760.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         06/09/17        Check          2091      Family Tree Estate Planning         (4,465.65)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/09/17        Check          2092      Family Tree Estate Planning         (5,844.64)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/12/17        Check          2101      Family Tree Estate Planning         (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/16/17        Check          2103      Family Tree Estate Planning         (7,200.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/27/17        Check          2123      Family Tree Estate Planning         (4,480.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         07/12/17        Check          2132      Family Tree Estate Planning        (12,500.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/14/17        Check          2137      Family Tree Estate Planning        (36,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/26/17        Check          2177      Family Tree Estate Planning         (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/28/17        Check          2183      Family Tree Estate Planning        (11,273.31) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         08/03/17        Check          2191      Family Tree Estate Planning         (4,120.40)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/16/17        Check          2214      Family Tree Estate Planning         (4,051.60)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/30/17        Check          2225      Family Tree Estate Planning        (18,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/05/17        Check          2232      Family Tree Estate Planning         (4,478.24)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/11/17        Check          2240      Family Tree Estate Planning        (20,092.97) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         09/15/17        Check          2250      Family Tree Estate Planning         (3,600.00)
                                                                                                                                                                                                 Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 40 of 116 PageID 490




    Prepared based on documents produced through 02.10.2021                                            Page 1 of 6
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                            Schedule of Payments to Family Tree Estate Planning / Jason Wooten

                                                                                                (Sorted Chronologically)

            Bank Name                 Account Name            Account No.       Date          Type        Check No.                Name                  Amount         Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC       x9906         09/20/17        Check          2258      Family Tree Estate Planning         (26,431.73) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         09/25/17        Check          2274      Family Tree Estate Planning          (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/27/17        Check          2277      Family Tree Estate Planning          (3,760.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/03/17        Check          2287      Family Tree Estate Planning          (4,714.43)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/11/17        Check          2297      Family Tree Estate Planning          (7,440.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/18/17        Check          2305      Family Tree Estate Planning          (8,240.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/23/17        Check          2314      Family Tree Estate Planning         (36,524.22) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/26/17        Check          2316      Family Tree Estate Planning          (7,643.92)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/30/17        Check          2326      Family Tree Estate Planning         (24,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/02/17        Check          2337      Family Tree Estate Planning          (1,978.40) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         11/06/17        Check          2344      Family Tree Estate Planning         (12,480.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/16/17        Check          2358      Family Tree Estate Planning         (64,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/17/17        Check          2360      Family Tree Estate Planning         (13,999.76) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         11/29/17        Check          2369      Family Tree Estate Planning          (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/04/17        Check          2375      Family Tree Estate Planning          (8,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/13/17        Check          2384      Family Tree Estate Planning          (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/20/17        Check          2392      Family Tree Estate Planning         (29,934.82)




2
          JPMorgan Chase         BR Support Services, LLC       x9906         12/28/17        Check          2396      Family Tree Estate Planning         (29,736.00)
                                                                                                                               2017 Subtotal         $    (578,889.09)

          JPMorgan Chase         BR Support Services, LLC       x9906         01/02/18        Check          2400      Family Tree Estate Planning   $    (31,632.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         01/18/18        Check          2412      Family Tree Estate Planning         (1,122.59)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/18/18        Check          2417      Family Tree Estate Planning        (16,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         02/01/18        Check          2430      Family Tree Estate Planning         (6,215.28)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/06/18        Check          2434      Family Tree Estate Planning        (12,944.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/07/18        Check          2439      Family Tree Estate Planning         (5,913.38)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/22/18        Check          2458      Family Tree Estate Planning        (19,186.16)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/01/18        Check          2467      Family Tree Estate Planning         (7,532.24)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/01/18        Check          2469      Family Tree Estate Planning         (2,400.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/13/18        Check          2482      Family Tree Estate Planning         (3,286.86) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         03/14/18        Check          2485      Family Tree Estate Planning        (13,506.16)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/19/18        Check          2490      Family Tree Estate Planning        (19,355.69)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/19/18        Check          2493      Family Tree Estate Planning         (4,838.92) Bonus
          JPMorgan Chase         BR Support Services, LLC       x9906         03/28/18        Check          2498      Family Tree Estate Planning         (3,544.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         03/30/18        Check          2503      Family Tree Estate Planning        (10,132.64)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/02/18        Check          2506      Family Tree Estate Planning        (16,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/03/18        Check          2507      Family Tree Estate Planning        (17,200.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/05/18        Check          2512      Family Tree Estate Planning        (19,200.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/06/18        Check          2514      Family Tree Estate Planning         (5,920.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/09/18        Check          2515      Family Tree Estate Planning         (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/11/18        Check          2516      Family Tree Estate Planning        (24,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/16/18        Check          2517      Family Tree Estate Planning         (5,174.32)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/18/18        Check          2518      Family Tree Estate Planning        (11,245.76)
                                                                                                                                                                                                  Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 41 of 116 PageID 491




    Prepared based on documents produced through 02.10.2021                                            Page 2 of 6
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                            Schedule of Payments to Family Tree Estate Planning / Jason Wooten

                                                                                                (Sorted Chronologically)

            Bank Name                 Account Name            Account No.       Date          Type        Check No.                Name              Amount        Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC       x9906         04/18/18        Check          2519      Family Tree Estate Planning     (8,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         04/26/18        Check          2533      Family Tree Estate Planning    (19,440.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/30/18        Check          2535      Family Tree Estate Planning    (11,466.56)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/04/18        Check          2540      Family Tree Estate Planning     (4,024.08)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/10/18        Check          2546      Family Tree Estate Planning     (5,800.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/11/18        Check          2550      Family Tree Estate Planning     (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/15/18        Check          2558      Family Tree Estate Planning     (6,953.81) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         05/16/18        Check          2559      Family Tree Estate Planning     (6,216.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/17/18        Check          2567      Family Tree Estate Planning    (49,600.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/18/18        Check          2568      Family Tree Estate Planning    (16,789.60)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/21/18        Check          2570      Family Tree Estate Planning    (10,909.36)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/24/18        Check          2576      Family Tree Estate Planning     (8,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         05/31/18        Check          2591      Family Tree Estate Planning    (13,440.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/01/18        Check          2595      Family Tree Estate Planning    (17,600.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/04/18        Check          2597      Family Tree Estate Planning     (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/05/18        Check          2600      Family Tree Estate Planning     (7,600.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/06/18        Check          2605      Family Tree Estate Planning    (27,556.64)




3
          JPMorgan Chase         BR Support Services, LLC       x9906         06/08/18        Check          2607      Family Tree Estate Planning    (11,200.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/14/18        Check          2616      Family Tree Estate Planning     (4,140.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         06/20/18        Check          2621      Family Tree Estate Planning    (30,305.20)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/21/18        Check          2625      Family Tree Estate Planning     (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/22/18        Check          2629      Family Tree Estate Planning     (2,000.24) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         06/26/18        Check          2631      Family Tree Estate Planning    (12,372.40)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/27/18        Check          2635      Family Tree Estate Planning     (7,341.84)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/28/18        Check          2638      Family Tree Estate Planning    (28,732.24)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/29/18        Check          2641      Family Tree Estate Planning    (44,271.92) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         07/09/18        Check          2647      Family Tree Estate Planning    (61,295.50)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/12/18        Check          2663      Family Tree Estate Planning     (6,231.49)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/13/18        Check          2667      Family Tree Estate Planning     (3,562.38)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/20/18        Check          2676      Family Tree Estate Planning    (21,428.48) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         07/31/18        Check          2686      Family Tree Estate Planning     (6,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/02/18        Check          2690      Family Tree Estate Planning    (67,858.48)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/02/18        Check          2693      Family Tree Estate Planning     (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/09/18        Check          2702      Family Tree Estate Planning     (7,538.91)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/10/18        Check          2705      Family Tree Estate Planning    (10,704.46)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/21/18        Check          2714      Family Tree Estate Planning       (122.76)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/28/18        Check          2719      Family Tree Estate Planning    (35,721.60) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         09/04/18        Check          2732      Family Tree Estate Planning    (11,694.96)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/06/18        Check          2738      Family Tree Estate Planning     (7,264.32) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         09/07/18        Check          2743      Family Tree Estate Planning     (5,150.40)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/10/18        Check          2747      Family Tree Estate Planning     (2,393.60)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/12/18        Check          2754      Family Tree Estate Planning    (10,179.92)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/18/18        Check          2764      Family Tree Estate Planning     (2,700.00)
                                                                                                                                                                                             Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 42 of 116 PageID 492




    Prepared based on documents produced through 02.10.2021                                            Page 3 of 6
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                            Schedule of Payments to Family Tree Estate Planning / Jason Wooten

                                                                                                (Sorted Chronologically)

            Bank Name                 Account Name            Account No.       Date          Type        Check No.                Name                  Amount          Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC       x9906         09/19/18        Check          2765      Family Tree Estate Planning           (5,810.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/28/18        Check          2778      Family Tree Estate Planning          (28,813.44)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/02/18        Check          2786      Family Tree Estate Planning           (2,224.80)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/04/18        Check          2791      Family Tree Estate Planning           (3,564.72) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/05/18        Check          2795      Family Tree Estate Planning          (30,299.44)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/11/18        Check          2805      Family Tree Estate Planning          (15,244.59)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/12/18        Check          2809      Family Tree Estate Planning           (3,600.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/18/18        Check          2819      Family Tree Estate Planning           (3,957.68)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/19/18        Check          2828      Family Tree Estate Planning           (6,400.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/24/18        Check          2833      Family Tree Estate Planning          (10,400.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/26/18        Check          2845      Family Tree Estate Planning          (21,600.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/02/18        Check          2859      Family Tree Estate Planning           (2,774.56)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/06/18        Check          2865      Family Tree Estate Planning           (2,190.32)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/19/18        Check          2881      Family Tree Estate Planning           (6,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/27/18        Check          2889      Family Tree Estate Planning          (16,580.56) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         12/03/18        Check          2899      Family Tree Estate Planning          (15,140.28)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/04/18        Check          2906      Family Tree Estate Planning          (15,600.00) Illegible




4
          JPMorgan Chase         BR Support Services, LLC       x9906         12/04/18        Check          2908      Family Tree Estate Planning           (4,059.72) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         12/07/18        Check          2914      Family Tree Estate Planning          (76,721.92)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/10/18        Check          2919      Family Tree Estate Planning           (6,636.32)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/11/18        Check          2923      Family Tree Estate Planning          (32,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/13/18        Check          2928      Family Tree Estate Planning          (18,155.04)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/14/18        Check          2939      Family Tree Estate Planning          (23,635.12)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/27/18        Check          2958      Family Tree Estate Planning          (28,024.40) REDACTED
                                                                                                                               2018 Subtotal         $   (1,267,390.06)

          JPMorgan Chase         BR Support Services, LLC       x9906         01/02/19        Check          2966      Family Tree Estate Planning   $      (5,012.48) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         01/07/19        Check          2972      Family Tree Estate Planning          (6,640.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/07/19        Check          2976      Family Tree Estate Planning         (68,962.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/08/19        Check          2980      Family Tree Estate Planning          (6,953.12) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         01/09/19        Check          2984      Family Tree Estate Planning         (30,108.16)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/11/19        Check          2997      Family Tree Estate Planning         (21,321.84)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/16/19        Check          3003      Family Tree Estate Planning         (16,079.28)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/22/19        Check          3007      Family Tree Estate Planning         (20,721.20)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/22/19        Check          3012      Family Tree Estate Planning          (7,203.36) Bonus
          JPMorgan Chase         BR Support Services, LLC       x9906         01/28/19        Check          3025      Family Tree Estate Planning          (2,400.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         02/01/19        Check          3036      Family Tree Estate Planning         (33,946.24) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         02/06/19        Check          3048      Family Tree Estate Planning         (12,369.04) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         02/15/19        Check          3072      Family Tree Estate Planning          (7,522.88)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/20/19        Check          3081      Family Tree Estate Planning            (908.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/27/19        Check          3095      Family Tree Estate Planning          (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/01/19        Check          3100      Family Tree Estate Planning         (15,273.20) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         03/07/19        Check          3111      Family Tree Estate Planning
                                                                                                                                                                                                   Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 43 of 116 PageID 493




                                                                                                                                                            (2,009.00) REDACTED



    Prepared based on documents produced through 02.10.2021                                            Page 4 of 6
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                            Schedule of Payments to Family Tree Estate Planning / Jason Wooten

                                                                                                (Sorted Chronologically)

            Bank Name                 Account Name            Account No.       Date          Type        Check No.                Name              Amount            Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC       x9906         03/07/19        Check          3116      Family Tree Estate Planning      (6,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         03/18/19        Check          3143      Family Tree Estate Planning      (6,804.72)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/21/19        Check          3151      Family Tree Estate Planning      (3,214.08)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/25/19        Check          3159      Family Tree Estate Planning     (18,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         03/28/19        Check          3171      Family Tree Estate Planning     (22,085.04)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/01/19        Check          3174      Family Tree Estate Planning     (23,230.72)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/08/19        Check          3188      Family Tree Estate Planning      (1,802.64) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         04/15/19        Check          3198      Family Tree Estate Planning      (5,100.24)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/17/19        Check          3204      Family Tree Estate Planning     (15,362.48)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/19/19        Check          3213      Family Tree Estate Planning     (17,136.64)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/19/19        Check          3214      Family Tree Estate Planning     (27,674.40)
          JPMorgan Chase         BR Support Services, LLC       x9906         04/29/19        Check          3227      Family Tree Estate Planning      (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/06/19        Check          3239      Family Tree Estate Planning      (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/06/19        Check          3241      Family Tree Estate Planning      (2,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/08/19        Check          3245      Family Tree Estate Planning     (18,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/10/19        Check          3249      Family Tree Estate Planning     (13,007.52)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/14/19        Check          3254      Family Tree Estate Planning     (10,149.76)




5
          JPMorgan Chase         BR Support Services, LLC       x9906         05/17/19        Check          3264      Family Tree Estate Planning     (46,601.28)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/22/19        Check          3273      Family Tree Estate Planning      (7,759.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/22/19        Check          3275      Family Tree Estate Planning      (7,610.48)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/24/19        Check          3283      Family Tree Estate Planning     (12,561.44)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/24/19        Check          3284      Family Tree Estate Planning      (3,139.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/24/19        Check          3297      Family Tree Estate Planning     (23,356.90)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/29/19        Check          3309      Family Tree Estate Planning      (9,575.80)
          JPMorgan Chase         BR Support Services, LLC       x9906         05/31/19        Check          3310      Family Tree Estate Planning     (30,830.30)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/06/19        Check          3319      Family Tree Estate Planning     (13,390.96)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/06/19        Check          3320      Family Tree Estate Planning      (3,347.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/06/19        Check          3324      Family Tree Estate Planning      (1,902.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/07/19        Check          3330      Family Tree Estate Planning     (45,257.92)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/07/19        Check          3331      Family Tree Estate Planning     (11,314.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/12/19        Check          3343      Family Tree Estate Planning      (5,227.28)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/14/19        Check          3365      Family Tree Estate Planning     (14,996.60)
          JPMorgan Chase         BR Support Services, LLC       x9906         06/28/19        Check          3379      Family Tree Estate Planning     (33,262.25) See Breakdown
          JPMorgan Chase         BR Support Services, LLC       x9906         06/28/19        Check          3392      Family Tree Estate Planning     (12,225.08) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         07/02/19        Check          3397      Family Tree Estate Planning     (18,127.92)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/02/19        Check          3398      Family Tree Estate Planning      (4,531.98)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/11/19        Check          3402      Family Tree Estate Planning     (15,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         07/16/19        Check          3413      Family Tree Estate Planning     (20,887.40) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         07/19/19        Check          3416      Family Tree Estate Planning     (38,074.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         07/23/19        Check          3420      Family Tree Estate Planning     (30,044.90) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         08/05/19        Check          3445      Family Tree Estate Planning     (16,589.00) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         08/13/19        Check          3476      Family Tree Estate Planning    (117,045.00) See email
          JPMorgan Chase         BR Support Services, LLC       x9906         08/15/19        Check          3478      Family Tree Estate Planning
                                                                                                                                                                                                 Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 44 of 116 PageID 494




                                                                                                                                                        (4,373.90) REDACTED



    Prepared based on documents produced through 02.10.2021                                            Page 5 of 6
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                            Schedule of Payments to Family Tree Estate Planning / Jason Wooten

                                                                                                (Sorted Chronologically)

            Bank Name                 Account Name            Account No.       Date          Type        Check No.                Name                    Amount                Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC       x9906         08/15/19        Check          3479      Family Tree Estate Planning             (2,500.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         08/16/19        Check          3482      Family Tree Estate Planning            (10,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/20/19        Check          3494      Family Tree Estate Planning            (18,549.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/27/19        Check          3509      Family Tree Estate Planning            (15,856.30)
          JPMorgan Chase         BR Support Services, LLC       x9906         08/30/19        Check          3513      Family Tree Estate Planning            (19,947.20)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/04/19        Check          3528      Family Tree Estate Planning            (53,589.70)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/09/19        Check          3539      Family Tree Estate Planning            (36,342.16) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         09/20/19        Check          3563      Family Tree Estate Planning            (24,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         09/25/19        Check          3573      Family Tree Estate Planning            (15,663.04)
          JPMorgan Chase         BR Support Services, LLC       x9906         09/27/19        Check          3583      Family Tree Estate Planning             (7,122.48)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/02/19        Check          3589      Family Tree Estate Planning             (4,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/07/19        Check          3597      Family Tree Estate Planning             (8,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/11/19        Check          3607      Family Tree Estate Planning            (74,400.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         10/28/19        Check          3636      Family Tree Estate Planning            (21,546.00) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         10/30/19        Check          3644      Family Tree Estate Planning            (28,158.30) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         10/30/19        Check          3645      Family Tree Estate Planning             (7,904.66)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/06/19        Check          3651      Family Tree Estate Planning             (9,227.00)




6
          JPMorgan Chase         BR Support Services, LLC       x9906         11/08/19        Check          3661      Family Tree Estate Planning            (28,826.70)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/21/19        Check          3678      Family Tree Estate Planning            (17,775.30)
          JPMorgan Chase         BR Support Services, LLC       x9906         11/26/19        Check          3687      Family Tree Estate Planning             (8,012.80)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/03/19        Check          3692      Family Tree Estate Planning            (19,015.20) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         12/03/19        Check          3693      Family Tree Estate Planning             (4,500.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         12/06/19        Check          3708      Family Tree Estate Planning            (18,831.35) Illegible
          JPMorgan Chase         BR Support Services, LLC       x9906         12/13/19        Check          3718      Family Tree Estate Planning           (180,839.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/17/19        Check          3725      Family Tree Estate Planning            (37,018.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         12/17/19        Check          3726      Family Tree Estate Planning            (18,405.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/23/19        Check          3736      Family Tree Estate Planning            (42,008.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         12/23/19        Check          3739      Family Tree Estate Planning            (15,000.00)
                                                                                                                               2019 Subtotal           $   (1,747,066.62)

          JPMorgan Chase         BR Support Services, LLC       x9906         01/08/20        Check          3745      Family Tree Estate Planning     $      (40,763.36)   REDACTED
          JPMorgan Chase         BR Support Services, LLC       x9906         01/10/20        Check          3754      Family Tree Estate Planning             (3,408.08)
          JPMorgan Chase         BR Support Services, LLC       x9906         01/29/20        Check          3779      Family Tree Estate Planning            (26,054.80)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/04/20        Check          3793      Family Tree Estate Planning             (6,000.00)
          JPMorgan Chase         BR Support Services, LLC       x9906         02/06/20        Check          3798      Family Tree Estate Planning            (22,982.40)
                                                                                                                               2020 Subtotal           $      (99,208.64)

                                                                                                                                  TOTAL                $   (3,766,573.21)

       Source(s):
       Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
       QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                           Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 45 of 116 PageID 495




    Prepared based on documents produced through 02.10.2021                                            Page 6 of 6
                                                                                Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Deandre P. Sears / MASears, LLC d/b/a Picasso Group

                                                                                               (Sorted Chronologically)

             Bank Name             Account Name        Account No.       Date         Type     Check No.                   Name                    Amount               Memo / Transaction Info

             Wells Fargo          Equialt Fund LLC       x1045          03/20/13    Check         2258     Andre Sears                         $   (10,725.00) Commission/ Finder Fee
             Wells Fargo          Equialt Fund LLC       x1045          05/03/13    Check         2963     Andre Sears                             (11,770.00) Commission
                                                                                                                      2013 Subtotal            $   (22,495.00)

             Wells Fargo         Equialt Fund II LLC     x1717          10/23/14      Check       Check    MASears, LLC d/b/a Picasso Group    $    (2,400.00)   REDACTED
                                                                                                                     2014 Subtotal             $    (2,400.00)

             Wells Fargo         Equialt Fund II LLC     x1717          05/15/15       EFT         N/A     MASears, LLC d/b/a Picasso Group    $   (1,620.00) REDACTED
             Wells Fargo          Equialt Fund LLC       x1045          05/29/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          06/11/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          06/15/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (13,754.26)
             Wells Fargo         Equialt Fund II LLC     x1717          06/15/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          06/15/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          07/06/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          07/06/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/03/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (8,640.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/14/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,266.42)
             Wells Fargo         Equialt Fund II LLC     x1717          09/02/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,060.00)
             Wells Fargo         Equialt Fund II LLC     x1717          09/02/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,060.00)




7
             Wells Fargo         Equialt Fund II LLC     x1717          09/16/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          09/23/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
             Wells Fargo          Equialt Fund LLC       x1045          10/13/15       EFT         N/A     MASears, LLC d/b/a Picasso Group          (600.00)
             Wells Fargo          Equialt Fund LLC       x1045          10/20/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,200.00)
             Wells Fargo          Equialt Fund LLC       x1045          10/20/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          10/29/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (24,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          10/29/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          11/18/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          11/24/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,080.00)
             Wells Fargo          Equialt Fund LLC       x1045          12/02/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,800.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/04/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (57,720.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/09/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (57,720.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/29/15       EFT         N/A     MASears, LLC d/b/a Picasso Group       (15,600.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/29/15       EFT         N/A     MASears, LLC d/b/a Picasso Group        (7,200.00)
                                                                                                                     2015 Subtotal             $ (330,320.68)

             Wells Fargo         Equialt Fund II LLC     x1717          01/25/16       EFT         N/A     MASears, LLC d/b/a Picasso Group    $   (12,000.00) REDACTED
             Wells Fargo         Equialt Fund II LLC     x1717          02/01/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/01/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (7,418.28)
             Wells Fargo         Equialt Fund II LLC     x1717          02/02/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (44,760.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/02/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (26,520.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/09/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (18,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (10,200.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/19/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (18,600.00)
                                                                                                                                                                                                  Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 46 of 116 PageID 496




    Based on documents produced through 02.10.2021                                                    Page 1 of 6
                                                                                Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Deandre P. Sears / MASears, LLC d/b/a Picasso Group

                                                                                               (Sorted Chronologically)

             Bank Name             Account Name        Account No.       Date         Type     Check No.                   Name                    Amount         Memo / Transaction Info

             Wells Fargo         Equialt Fund II LLC     x1717          02/25/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,000.00) REDACTED
             Wells Fargo         Equialt Fund II LLC     x1717          02/29/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (13,920.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/10/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/10/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,828.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/10/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/17/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (3,072.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/18/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (2,160.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/21/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,840.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/06/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/07/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (24,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/11/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (36,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/02/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (24,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/03/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/09/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (54,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/18/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (42,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/19/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/27/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          06/01/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)




8
             Wells Fargo         Equialt Fund II LLC     x1717          06/06/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          06/09/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          06/15/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          07/25/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (49,350.00)
             Wells Fargo         Equialt Fund II LLC     x1717          07/25/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (10,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          07/27/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (2,972.25)
             Wells Fargo         Equialt Fund II LLC     x1717          07/28/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (2,974.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/10/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (1,687.50)
             Wells Fargo         Equialt Fund II LLC     x1717          08/10/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (1,687.50)
             Wells Fargo         Equialt Fund II LLC     x1717          08/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (52,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (11,250.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/19/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/29/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/31/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (39,375.00)
             Wells Fargo         Equialt Fund II LLC     x1717          08/31/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (16,875.00)
             Wells Fargo         Equialt Fund II LLC     x1717          09/06/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (33,750.00)
             Wells Fargo         Equialt Fund II LLC     x1717          09/14/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,958.35)
             Wells Fargo         Equialt Fund II LLC     x1717          09/21/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (3,007.91)
             Wells Fargo         Equialt Fund II LLC     x1717          09/23/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          09/29/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (11,250.00)
             Wells Fargo         Equialt Fund II LLC     x1717          10/04/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (22,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          10/14/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (48,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          11/28/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (26,250.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/08/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,840.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/12/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          12/14/16       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,800.00)
                                                                                                                                                                                            Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 47 of 116 PageID 497




    Based on documents produced through 02.10.2021                                                    Page 2 of 6
                                                                                Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Deandre P. Sears / MASears, LLC d/b/a Picasso Group

                                                                                               (Sorted Chronologically)

             Bank Name             Account Name        Account No.       Date         Type     Check No.                   Name                    Amount             Memo / Transaction Info

             Wells Fargo         Equialt Fund II LLC     x1717          12/20/16       EFT         N/A     MASears, LLC d/b/a Picasso Group        (1,920.00)    REDACTED
                                                                                                                     2016 Subtotal             $ (902,765.79)

             Wells Fargo         Equialt Fund II LLC     x1717          01/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group    $   (33,750.00)   REDACTED
             Wells Fargo         Equialt Fund II LLC     x1717          02/08/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          02/14/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/01/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (18,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/13/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,460.08)
             Wells Fargo         Equialt Fund II LLC     x1717          03/14/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          03/24/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (24,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/03/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (22,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/04/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (18,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/05/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (13,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/06/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (12,618.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/10/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,750.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/11/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/12/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (1,332.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/14/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/14/17       EFT         N/A     MASears, LLC d/b/a Picasso Group           (576.00)




9
             Wells Fargo         Equialt Fund II LLC     x1717          04/17/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (27,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/17/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/17/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/24/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (10,800.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/24/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/24/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/24/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/25/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (45,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/25/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/25/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/25/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/25/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/27/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (13,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/27/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,750.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/27/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (6,750.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/27/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/28/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (9,000.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/28/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          04/28/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/01/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/02/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (7,200.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/02/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
             Wells Fargo         Equialt Fund II LLC     x1717          05/02/17       EFT         N/A     MASears, LLC d/b/a Picasso Group         (4,500.00)
                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 48 of 116 PageID 498




    Based on documents produced through 02.10.2021                                                    Page 3 of 6
                                                                                 Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                      Schedule of Payments to Deandre P. Sears / MASears, LLC d/b/a Picasso Group

                                                                                                (Sorted Chronologically)

              Bank Name             Account Name        Account No.       Date         Type     Check No.                   Name                    Amount            Memo / Transaction Info

              Wells Fargo         Equialt Fund II LLC     x1717          05/03/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (9,000.00)   REDACTED
              Wells Fargo         Equialt Fund II LLC     x1717          05/03/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/04/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (15,300.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/05/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/05/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/10/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/16/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/17/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (18,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/17/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/18/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (2,880.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/23/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/26/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (9,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/01/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (9,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/13/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,800.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/19/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (4,140.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/21/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (13,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/22/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (24,000.00)




10
              Wells Fargo         Equialt Fund II LLC     x1717          06/22/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (7,605.00)
              Wells Fargo         Equialt Fund II LLC     x1717          06/27/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          07/12/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,800.00)
              Wells Fargo         Equialt Fund II LLC     x1717          07/26/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          07/26/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/02/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/11/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/29/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/29/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (8,729.52)
              Wells Fargo         Equialt Fund II LLC     x1717          08/29/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/29/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (2,400.00)
              Wells Fargo         Equialt Fund II LLC     x1717          09/20/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,373.04)
              Wells Fargo         Equialt Fund II LLC     x1717          09/28/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (19,200.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/10/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (24,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/12/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (15,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/12/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/12/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,447.96)
              Wells Fargo         Equialt Fund II LLC     x1717          10/18/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/27/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/30/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (24,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/02/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (2,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/02/17       EFT         N/A     MASears, LLC d/b/a Picasso Group        (2,500.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/16/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (16,440.00)
              Wells Fargo         Equialt Fund II LLC     x1717          12/06/17       EFT         N/A     MASears, LLC d/b/a Picasso Group       (15,000.00)
                                                                                                                      2017 Subtotal             $ (838,601.60)
                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 49 of 116 PageID 499




     Based on documents produced through 02.10.2021                                                    Page 4 of 6
                                                                                 Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                      Schedule of Payments to Deandre P. Sears / MASears, LLC d/b/a Picasso Group

                                                                                                (Sorted Chronologically)

              Bank Name             Account Name        Account No.       Date         Type     Check No.                   Name                    Amount                Memo / Transaction Info

              Wells Fargo         Equialt Fund II LLC     x1717          01/05/18       EFT         N/A     MASears, LLC d/b/a Picasso Group    $  (30,000.00) REDACTED
              Wells Fargo         Equialt Fund II LLC     x1717          01/22/18       EFT         N/A     MASears, LLC d/b/a Picasso Group      (250,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          01/23/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (62,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          02/07/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (8,004.00)
              Wells Fargo         Equialt Fund II LLC     x1717          02/07/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,550.00)
              Wells Fargo         Equialt Fund II LLC     x1717          02/07/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (3,550.00)
              Wells Fargo         Equialt Fund II LLC     x1717          02/13/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (24,921.84)
              Wells Fargo         Equialt Fund II LLC     x1717          02/28/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          03/09/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          03/13/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (60,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          03/13/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (24,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          03/14/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          04/23/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/08/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (42,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          05/31/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (13,754.52)
              Wells Fargo         Equialt Fund II LLC     x1717          06/26/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (57,720.00)
              Wells Fargo         Equialt Fund II LLC     x1717          07/13/18       EFT         N/A     MASears, LLC d/b/a Picasso Group          (852.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/15/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (7,700.00)
              Wells Fargo         Equialt Fund II LLC     x1717          08/27/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (5,000.00)




11
              Wells Fargo         Equialt Fund II LLC     x1717          08/28/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/02/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (5,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/09/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (20,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/29/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (10,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          10/30/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (6,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/08/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (1,800.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/14/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (36,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/15/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (18,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/26/18       EFT         N/A     MASears, LLC d/b/a Picasso Group        (8,400.00)
              Wells Fargo         Equialt Fund II LLC     x1717          11/28/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (15,000.00)
              Wells Fargo         Equialt Fund II LLC     x1717          12/03/18       EFT         N/A     MASears, LLC d/b/a Picasso Group       (12,000.00)
                                                                                                                      2018 Subtotal             $ (767,252.36)

            Bank of America       Equialt Fund II LLC     x3284          01/02/19      Check       1014      MASears, LLC d/b/a Picasso Group   $    (5,000.00)   REDACTED
            Bank of America       Equialt Fund II LLC     x3284          01/16/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (10,000.00)   Commission
            Bank of America       Equialt Fund II LLC     x3284          01/22/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (22,100.00)   Renewal Commission
            Bank of America       Equialt Fund II LLC     x3284          02/12/19      ACH         N/A       Deandre P. Sears                       (37,300.00)   REDACTED
            Bank of America       Equialt Fund II LLC     x3284          02/12/19      ACH         N/A       Deandre P. Sears                       (15,000.00)
            Bank of America       Equialt Fund II LLC     x3284          03/20/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (20,000.00)   Commissions
            Bank of America       Equialt Fund II LLC     x3284          03/29/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (10,000.00)   REDACTED
            Bank of America       Equialt Fund II LLC     x3284          03/29/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (10,000.00)
            Bank of America       Equialt Fund II LLC     x3284          03/29/19      ACH         N/A       MASears, LLC d/b/a Picasso Group        (4,560.00)
            Bank of America       Equialt Fund II LLC     x3284          04/02/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (30,000.00)
            Bank of America       Equialt Fund II LLC     x3284          04/02/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (20,000.00)
            Bank of America       Equialt Fund II LLC     x3284          04/03/19      ACH         N/A       MASears, LLC d/b/a Picasso Group        (6,000.00)   Commission
            Bank of America       Equialt Fund II LLC     x3284          04/05/19      ACH         N/A       MASears, LLC d/b/a Picasso Group       (12,000.00)   Commission
                                                                                                                                                                                                    Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 50 of 116 PageID 500




     Based on documents produced through 02.10.2021                                                    Page 5 of 6
                                                                                     Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Deandre P. Sears / MASears, LLC d/b/a Picasso Group

                                                                                                    (Sorted Chronologically)

              Bank Name              Account Name          Account No.        Date         Type     Check No.                   Name                    Amount          Memo / Transaction Info

            Bank of America        Equialt Fund II LLC         x3284        04/26/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (5,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        05/01/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (45,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        05/03/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (18,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        05/13/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (10,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        05/23/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (48,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        06/24/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (32,000.00) REDACTED
            Bank of America        Equialt Fund II LLC         x3284        07/10/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (4,000.00)
            Bank of America        Equialt Fund II LLC         x3284        07/10/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (1,440.00)
            Bank of America        Equialt Fund II LLC         x3284        07/18/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (20,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        07/30/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (47,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        08/02/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (7,500.00) REDACTED
            Bank of America        Equialt Fund II LLC         x3284        08/02/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (5,000.00)
            Bank of America        Equialt Fund II LLC         x3284        08/07/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (7,500.00)
            Bank of America        Equialt Fund II LLC         x3284        08/07/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (5,000.00)
            Bank of America        Equialt Fund II LLC         x3284        08/15/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (50,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (35,000.00) REDACTED
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (30,000.00)
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (14,400.00)
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (10,000.00)




12
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (10,000.00)
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (6,185.20)
            Bank of America        Equialt Fund II LLC         x3284        08/19/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (2,673.70)
            Bank of America        Equialt Fund II LLC         x3284        08/22/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (7,800.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        09/03/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (15,600.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        09/06/19        ACH         N/A      MASears, LLC d/b/a Picasso Group      (13,500.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        10/03/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (6,000.00) Commission
            Bank of America        Equialt Fund II LLC         x3284        12/06/19        ACH         N/A      MASears, LLC d/b/a Picasso Group       (4,000.00) Commission
                                                                                                                           2019 Subtotal            $ (662,558.90)

                                                                                                                               TOTAL                   (3,526,394.33)


          Source(s)
          Bank records for Wells Fargo bank account ending x1045, held in the name of Equialt Fund LLC.
          Bank records for Wells Fargo bank account ending x1717, held in the name of Equialt Fund II LLC.
          Bank records for Bank of America bank account ending x3284, held in the name of Equialt Fund II LLC.
          QuickBooks files maintained by Equialt Fund, LLC and Equialt Fund II, LLC.
          "Check Request Forms" and related documentation maintained by Equialt personnel.
                                                                                                                                                                                                  Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 51 of 116 PageID 501




     Based on documents produced through 02.10.2021                                                        Page 6 of 6
                                                                                Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                  Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                 (Sorted Chronologically)

           Bank Name                          Account Name       Account No.       Date          Type          Check No.               Name                     Amount          Memo / Transaction Info

         JPMorgan Chase                    NV Support Services     x7513         03/04/13        Check            1132      American Financial Security     $       (600.00) REDACTED
         JPMorgan Chase                    NV Support Services     x7513         03/15/13        Check            1136      American Financial Security           (4,000.00)
         JPMorgan Chase                    NV Support Services     x7513         03/22/13        Check            1141      American Financial Security              (70.00) REDACTED
         JPMorgan Chase                    NV Support Services     x7513         03/22/13        Check            1140      American Financial Security           (2,000.00)
         JPMorgan Chase                    NV Support Services     x7513         03/25/13        Check            1142      American Financial Security           (1,200.00) REDACTED
         JPMorgan Chase                    NV Support Services     x7513         04/02/13        Check            1066      American Financial Security           (1,500.00)
         JPMorgan Chase                    NV Support Services     x7513         04/05/13        Check            1070      American Financial Security          (10,150.00)
         JPMorgan Chase                    NV Support Services     x7513         04/12/13        Check            1071      American Financial Security             (800.00)
         JPMorgan Chase                    NV Support Services     x7513         04/17/13        Check            1074      American Financial Security             (400.00)
         JPMorgan Chase                    NV Support Services     x7513         04/25/13        Check            1077      American Financial Security           (1,200.00)
         JPMorgan Chase                    NV Support Services     x7513         04/25/13        Check            1078      American Financial Security           (9,770.00)
         JPMorgan Chase                    NV Support Services     x7513         05/07/13        Check            1084      American Financial Security           (1,600.00)
         JPMorgan Chase                    NV Support Services     x7513         06/07/13        Check            1096      American Financial Security           (5,600.00)
         JPMorgan Chase                    NV Support Services     x7513         06/12/13        Check            1097      American Financial Security             (400.00)
         JPMorgan Chase                    NV Support Services     x7513         06/18/13        Check            1102      American Financial Security             (250.00)
         JPMorgan Chase                    NV Support Services     x7513         06/18/13        Check            1103      American Financial Security           (6,200.00)
         JPMorgan Chase                    NV Support Services     x7513         06/27/13        Check            1173      American Financial Security             (800.00)
         JPMorgan Chase                    NV Support Services     x7513         07/23/13        Check            1183      American Financial Security           (3,000.00)REDACTED
         JPMorgan Chase                    NV Support Services     x7513         08/07/13        Check            1116      American Financial Security             (250.00)
         JPMorgan Chase                    NV Support Services     x7513         08/07/13        Check            1115      American Financial Security           (4,500.00)




13
         JPMorgan Chase                    NV Support Services     x7513         10/28/13        Check            1226      American Financial Security           (2,000.00)
         JPMorgan Chase                    NV Support Services     x7513         10/28/13        Check            1225      American Financial Security           (8,000.00)
         JPMorgan Chase                    NV Support Services     x7513         11/19/13        Check            1312      American Financial Security           (1,600.00)
         JPMorgan Chase                    NV Support Services     x7513         11/26/13        Check            1318      American Financial Security           (4,240.00)
                                                                                                                                   2013 Subtotal            $    (70,130.00)

         JPMorgan Chase                    NV Support Services     x7513         02/12/14        Check            1357      American Financial Security     $       (800.00)
         JPMorgan Chase                    NV Support Services     x7513         02/28/14        Check            1365      American Financial Security           (1,600.00)
         JPMorgan Chase                    NV Support Services     x7513         03/24/14        Check            1376      American Financial Security           (4,000.00)
         JPMorgan Chase                    NV Support Services     x7513         03/26/14        Check            1378      American Financial Security           (4,000.00)
         JPMorgan Chase                    NV Support Services     x7513         04/01/14        Check            1383      American Financial Security           (2,400.00)
         JPMorgan Chase                    NV Support Services     x7513         04/04/14        Check            1388      American Financial Security          (32,000.00)
         JPMorgan Chase                    NV Support Services     x7513         04/16/14        Check            1399      American Financial Security           (1,840.00)
         JPMorgan Chase                    NV Support Services     x7513         04/22/14        Check            1402      American Financial Security           (9,600.00)
         JPMorgan Chase                    NV Support Services     x7513         04/29/14        Check            1409      American Financial Security           (8,000.00)
         JPMorgan Chase                    NV Support Services     x7513         05/02/14        Check            1412      American Financial Security           (4,000.00)
         JPMorgan Chase                    NV Support Services     x7513         05/16/14        Check            1419      American Financial Security           (1,440.00)
         JPMorgan Chase                    NV Support Services     x7513         05/27/14        Check            1423      American Financial Security           (1,200.00)
         JPMorgan Chase                    NV Support Services     x7513         06/03/14        Check            1427      American Financial Security           (3,600.00)
         JPMorgan Chase                    NV Support Services     x7513         06/03/14        Check            1426      American Financial Security          (36,000.00)
         JPMorgan Chase                    NV Support Services     x7513         06/23/14        Check            1438      American Financial Security           (1,800.00)
         JPMorgan Chase                    NV Support Services     x7513         07/01/14        Check            1445      American Financial Security             (800.00)
         JPMorgan Chase                    NV Support Services     x7513         07/16/14        Check            1458      American Financial Security           (4,365.60)
         JPMorgan Chase                    NV Support Services     x7513         07/30/14        Check            1463      American Financial Security           (8,800.00)
         JPMorgan Chase                    NV Support Services     x7513         08/01/14        Check            1466      American Financial Security           (8,800.00)
         JPMorgan Chase                    NV Support Services     x7513         08/06/14        Check            1468      American Financial Security           (2,480.00)
         JPMorgan Chase                    NV Support Services     x7513         08/14/14        Check            1471      American Financial Security           (4,000.00)
                                                                                                                                                                                                          Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 52 of 116 PageID 502




     Prepared based on records produced through 02.10.2021                                               Page 1 of 8
                                                                                        Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                          Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                         (Sorted Chronologically)

           Bank Name                          Account Name               Account No.       Date          Type          Check No.               Name                     Amount             Memo / Transaction Info

         JPMorgan Chase                    NV Support Services             x7513         09/04/14        Check            1480      American Financial Security           (4,120.00)
         JPMorgan Chase                    NV Support Services             x7513         09/15/14        Check            1484      American Financial Security           (2,000.00)
         JPMorgan Chase                    NV Support Services             x7513         09/29/14        Check            1491      American Financial Security           (8,000.00)
         JPMorgan Chase                    NV Support Services             x7513         10/01/14        Check            1494      American Financial Security           (4,000.00)
         JPMorgan Chase                    NV Support Services             x7513         10/16/14        Check            1504      American Financial Security           (2,240.00)
         JPMorgan Chase                    NV Support Services             x7513         11/04/14        Check            1515      American Financial Security           (1,200.00)
         JPMorgan Chase                    NV Support Services             x7513         11/06/14        Check            1516      American Financial Security           (1,295.48)
         JPMorgan Chase                    NV Support Services             x7513         11/10/14        Check            1518      American Financial Security           (7,200.00)
         JPMorgan Chase                    NV Support Services             x7513         11/17/14        Check            1521      American Financial Security             (400.00)
         JPMorgan Chase                    NV Support Services             x7513         12/12/14        Check            1530      American Financial Security           (7,600.00)
         JPMorgan Chase                    NV Support Services             x7513         12/17/14        Check            1533      American Financial Security           (4,000.00)
         JPMorgan Chase                    NV Support Services             x7513         12/30/14        Check            1534      American Financial Security             (862.13)
                                                                                                                                           2014 Subtotal            $   (184,443.21)

         JPMorgan Chase                 NV Support Services                x7513         01/06/15       Transfer          N/A       American Financial Security     $     (4,000.00) Chase x0727
         JPMorgan Chase                 NV Support Services                x7513         01/07/15        Check            1574      American Financial Security           (4,000.00)
         JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318         01/21/15        Check            9461      American Financial Security           (5,600.00)REDACTED
         JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318         01/23/15        Check            9464      American Financial Security           (1,200.00)
         JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318         01/28/15        Check            9468      American Financial Security           (4,400.00)
         JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318         01/30/15        Check            9471      American Financial Security           (5,400.00)




14
         JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318         02/02/15        Check             98       American Financial Security           (4,000.00)
         JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318         02/09/15        Check            9755      American Financial Security           (8,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         02/20/15        Check             99       American Financial Security           (1,840.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         02/27/15        Check            1006      American Financial Security           (1,580.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         02/27/15        Check            1007      American Financial Security           (2,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         03/03/15        Check            1009      American Financial Security          (13,992.74)
         JPMorgan Chase               BR Support Services, LLC             x9906         03/13/15        Check            1012      American Financial Security           (1,200.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         03/17/15        Check            1014      American Financial Security          (14,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         03/24/15        Check            1017      American Financial Security           (1,289.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         04/02/15        Check            1020      American Financial Security           (2,080.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         04/20/15        Check            1030      American Financial Security           (3,200.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         05/05/15        Check            1038      American Financial Security           (4,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         05/07/15        Check            1041      American Financial Security           (6,400.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         05/13/15        Check            1044      American Financial Security           (8,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         05/14/15        Check            1049      American Financial Security           (8,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         05/27/15        Check            1058      American Financial Security           (4,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         05/28/15        Check            1062      American Financial Security             (908.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         06/15/15        Check            1068      American Financial Security           (8,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         06/19/15        Check            1071      American Financial Security           (1,600.00) REDACTED
         JPMorgan Chase               BR Support Services, LLC             x9906         06/19/15        Check            1070      American Financial Security           (8,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         06/30/15        Check            1076      American Financial Security           (3,136.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         07/08/15        Check            1080      American Financial Security           (1,600.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         07/10/15        Check            1082      American Financial Security           (8,000.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         07/10/15        Check            1083      American Financial Security           (2,920.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         07/15/15        Check            1087      American Financial Security           (2,400.00)
         JPMorgan Chase               BR Support Services, LLC             x9906         07/17/15        Check            1094      American Financial Group1             (2,400.00)
                                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 53 of 116 PageID 503




     Prepared based on records produced through 02.10.2021                                                       Page 2 of 8
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                    Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                   (Sorted Chronologically)

           Bank Name                          Account Name         Account No.       Date          Type          Check No.               Name                     Amount              Memo / Transaction Info

         JPMorgan Chase                 BR Support Services, LLC     x9906         07/23/15        Check            1098      American Financial2                   (4,960.00)   REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/30/15        Check            1101      American Financial Security             (846.72)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/07/15        Check            1106      American Financial Security           (1,200.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/17/15        Check            1113      American Financial Security             (909.68)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/21/15        Check            1123      American Financial Security           (2,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/01/15        Check            1138      American Financial Security             (800.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/08/15        Check            1146      American Financial Security           (4,160.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/18/15        Check            1156      American Financial Security           (1,421.72)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/22/15        Check            1166      American Financial Security           (5,680.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/07/15        Check            1179      American Financial Security           (1,200.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/13/15        Check            1181      American Financial Security           (5,600.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/16/15        Check            1185      American Financial Security           (3,200.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/28/15        Check            1189      American Financial Security           (4,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/19/15        Check            1215      American Financial Security           (2,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/01/15        Check            1228      American Financial Security          (16,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/02/15        Check            1231      American Financial Security           (3,631.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/03/15        Check            1234      American Financial Security           (3,297.44)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/14/15        Check            1245      American Financial Security           (2,000.00)
                                                                                                                                     2015 Subtotal            $   (210,052.80)




15
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/04/16        Check            1266      American Financial Security     $    (16,000.00)   REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/14/16        Check            1273      American Financial Security           (4,475.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/21/16        Check            1281      American Financial Security             (690.46)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/21/16        Check            1282      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/21/16        Check            1283      American Financial Security           (2,550.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/26/16        Check            1291      American Financial Security           (3,311.60)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/29/16        Check            1294      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/03/16        Check            1299      American Financial Security             (850.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/25/16        Check            1314      American Financial Security           (2,099.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/25/16        Check            1315      American Financial Security           (4,445.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/01/16        Check            1319      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/04/16        Check            1327      American Financial Security             (850.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/04/16        Check            1328      American Financial Security           (3,400.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/09/16        Check            1335      American Financial Security           (4,960.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/11/16        Check            1341      American Financial Security          (21,210.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/11/16        Check            1342      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/16/16        Check            1347      American Financial Security           (3,710.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/25/16        Check            1354      American Financial Security          (10,752.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/29/16        Check            1356      American Financial Security          (12,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/04/16        Check            1363      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/06/16        Check            1365      American Financial Security           (1,954.82)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/11/16        Check            1369      American Financial Security           (2,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/12/16        Check            1370      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/13/16        Check            1373      American Financial Security           (1,488.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/21/16        Check            1378      American Financial Security          (11,475.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/28/16        Check            1385      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/02/16        Wire             N/A       American Financial Security          (19,975.00)
                                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 54 of 116 PageID 504




     Prepared based on records produced through 02.10.2021                                                 Page 3 of 8
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                    Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                   (Sorted Chronologically)

           Bank Name                          Account Name         Account No.       Date          Type          Check No.               Name                     Amount              Memo / Transaction Info

         JPMorgan Chase                 BR Support Services, LLC     x9906         05/17/16        Check            1397      American Financial Security           (6,375.00)   REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/19/16        Check            1400      American Financial Security           (4,760.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/25/16        Check            1404      American Financial Security           (3,676.25)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/01/16        Check            1418      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/01/16        Check            1419      American Financial Security             (850.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/16/16        Wire             N/A       American Financial Security           (5,805.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/20/16        Check            1438      American Financial Security           (4,854.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/24/16        Check            1446      American Financial Security           (1,525.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/24/16        Check            1447      American Financial Security          (16,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/06/16        Check            1456      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/12/16        Check            1463      American Financial Security             (903.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/15/16        Check            1471      American Financial Security           (3,467.66)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/18/16        Check            1474      American Financial Security          (14,798.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/27/16        Check            1486      American Financial Security          (10,115.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/01/16        Check            1489      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/01/16        Check            1490      American Financial Security           (3,845.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/03/16        Check            1494      American Financial Security           (1,482.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/10/16        Check            1505      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/16/16        Check            1513      American Financial Security           (1,275.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/24/16        Check            1524      American Financial Security           (2,550.00)




16
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/25/16        Check            1525      American Financial Security          (10,625.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/12/16        Check            1552      American Financial Security          (20,349.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/13/16        Check            1555      American Financial Security           (4,682.13)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/19/16        Check            1562      American Financial Security           (1,445.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/23/16        Check            1570      American Financial Security           (1,700.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/26/16        Check            1572      American Financial Security           (4,505.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/28/16        Check            1574      American Financial Security           (5,100.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/04/16        Check            1585      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/07/16        Check            1594      American Financial Security           (1,609.72)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/26/16        Check            1617      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/28/16        Check            1631      American Financial Security           (5,807.88)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/04/16        Check            1651      American Financial Security           (2,508.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/04/16        Check            1652      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/23/16        Check            1679      American Financial Security           (3,459.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/29/16        Check            1689      American Financial Security           (7,543.75)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/07/16        Check            1709      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/08/16        Check            1714      American Financial Security          (13,642.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/20/16        Check            1741      American Financial Security             (399.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/20/16        Check            1747      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/20/16        Check            1748      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/22/16        Check            1762      American Financial Security           (3,825.00)
                                                                                                                                     2016 Subtotal            $   (381,306.77)

         JPMorgan Chase                 BR Support Services, LLC     x9906         01/05/17        Check            1809      American Financial Security     $    (10,625.00) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/09/17        Check            1816      American Financial Security          (42,398.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/11/17        Check            1824      American Financial Security           (2,975.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/19/17        Check            1825      American Financial Security             (799.00)
                                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 55 of 116 PageID 505




     Prepared based on records produced through 02.10.2021                                                 Page 4 of 8
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                    Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                   (Sorted Chronologically)

           Bank Name                          Account Name         Account No.       Date          Type          Check No.               Name                     Amount           Memo / Transaction Info

         JPMorgan Chase                 BR Support Services, LLC     x9906         01/19/17        Check            1828      American Financial Security           (4,250.00) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/19/17        Check            1830      American Financial Security          (14,501.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/01/17        Check            1926      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/21/17        Check            1867      American Financial Security           (3,108.84)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/28/17        Check            1881      American Financial Security             (935.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/03/17        Check            1897      American Financial Security           (1,275.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/10/17        Check            1915      American Financial Security           (5,100.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/15/17        Check            1918      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/04/17        Check            1962      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/06/17        Check            1966      American Financial Security           (2,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/20/17        Check            1988      American Financial Security           (1,632.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/26/17        Check            1999      American Financial Security           (6,868.29)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/17/17        Check            2042      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/19/17        Check            2051      American Financial Security           (3,105.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/23/17        Check            2062      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/24/17        Check            2064      American Financial Security          (20,550.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/26/17        Check            2066      American Financial Security          (37,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/01/17        Check            2072      American Financial Security           (2,105.03)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/01/17        Check            2073      American Financial Security          (18,724.23)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/08/17        Check            2087      American Financial Security          (14,450.00)




17
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/12/17        Check            2098      American Financial Security           (3,825.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/20/17        Check            2107      American Financial Security           (2,860.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/22/17        Check            2112      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/27/17        Check            2122      American Financial Security           (1,082.68)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/07/17        Check            2127      American Financial Security          (15,278.75)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/10/17        Check            2130      American Financial Security           (1,275.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/13/17        Check            2136      American Financial Security          (11,475.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/18/17        Check            2141      American Financial Security           (2,206.60)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/09/17        Check            2201      American Financial Security          (27,370.00) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/11/17        Check            2207      American Financial Security          (12,500.00) Illegible
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/16/17        Check            2212      American Financial Security          (24,650.00) REDACTED

         JPMorgan Chase                 BR Support Services, LLC     x9906         08/16/17        Check            2213      American Financial Security           (5,032.92)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/30/17        Check            2223      American Financial Security          (16,168.22)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/31/17        Check            2229      American Financial Security          (12,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/21/17        Check            2263      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/21/17        Check            2264      American Financial Security           (2,528.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/25/17        Check            2268      American Financial Security          (15,300.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/06/17        Check            2290      American Financial Security           (4,876.92)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/26/17        Check            2320      American Financial Security           (2,800.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/01/17        Check            2374      American Financial Security           (3,200.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/19/17        Check            2391      American Financial Security           (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/28/17        Check            2397      American Financial Security          (21,000.00)
                                                                                                                                     2017 Subtotal            $   (410,580.98)

         JPMorgan Chase                 BR Support Services, LLC     x9906         01/12/18        Check            2405      American Financial Security     $     (8,036.23) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/17/18        Check            2408      American Financial Security           (6,800.00)
                                                                                                                                                                                                             Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 56 of 116 PageID 506




     Prepared based on records produced through 02.10.2021                                                 Page 5 of 8
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                    Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                   (Sorted Chronologically)

           Bank Name                          Account Name         Account No.       Date          Type          Check No.               Name                 Amount           Memo / Transaction Info

         JPMorgan Chase                 BR Support Services, LLC     x9906         01/25/18        Check            2423      American Financial Security       (2,125.00) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/06/18        Check            2433      American Financial Security       (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/08/18        Check            2442      American Financial Security      (12,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/08/18        Check            2443      American Financial Security       (1,709.03)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/16/18        Check            2453      American Financial Security       (7,637.48)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/26/18        Check            2464      American Financial Security       (5,347.22)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/02/18        Check            2471      American Financial Security       (7,225.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/02/18        Check            2472      American Financial Security       (9,600.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/05/18        Check            2473      American Financial Security      (25,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/12/18        Check            2476      American Financial Security       (6,320.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/13/18        Check            2479      American Financial Security       (4,675.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/16/18        Check            2486      American Financial Security       (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/16/18        Check            2487      American Financial Security       (2,685.88)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/29/18        Check            2499      American Financial Security       (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/05/18        Check            2511      American Financial Security       (8,075.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/18/18        Check            2520      American Financial Security       (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/19/18        Check            2523      American Financial Security      (19,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/19/18        Check            2525      American Financial Security       (3,161.84)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/25/18        Check            2530      American Financial Security       (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/02/18        Check            2538      American Financial Security      (14,705.00)




18
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/02/18        Check            2539      American Financial Security       (3,468.85)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/11/18        Check            2549      American Financial Security       (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/15/18        Check            2555      American Financial Security       (9,835.78)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/17/18        Check            2565      American Financial Security      (16,150.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/21/18        Check            2571      American Financial Security       (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/06/18        Check            2606      American Financial Security       (2,126.13)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/19/18        Check            2620      American Financial Security       (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/21/18        Check            2624      American Financial Security       (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/27/18        Check            2636      American Financial Security       (2,975.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/09/18        Check            2646      American Financial Security       (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/12/18        Check            2664      American Financial Security         (960.56)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/18/18        Check            2673      American Financial Security       (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/27/18        Check            2684      American Financial Security       (1,875.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/06/18        Check            2696      American Financial Security      (11,305.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/17/18        Check            2708      American Financial Security       (5,199.88)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/23/18        Check            2717      American Financial Security      (35,936.77)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/04/18        Check            2730      American Financial Security       (2,007.38)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/04/18        Check            2737      American Financial Security      (17,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/12/18        Check            2752      American Financial Security       (9,300.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/17/18        Check            2760      American Financial Security      (46,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/17/18        Check            2761      American Financial Security       (4,800.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/18/18        Check            2762      American Financial Security       (1,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         09/28/18        Check            2779      American Financial Security       (1,147.50)
         JPMorgan Chase                 BR Support Services, LLC     x9906         10/12/18        Check            2807      American Financial Security      (12,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/01/18        Check            2856      American Financial Security       (2,125.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/02/18        Check            2860      American Financial Security      (17,963.73)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/06/18        Check            2863      American Financial Security      (10,111.64)
                                                                                                                                                                                                         Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 57 of 116 PageID 507




     Prepared based on records produced through 02.10.2021                                                 Page 6 of 8
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                    Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                   (Sorted Chronologically)

           Bank Name                          Account Name         Account No.       Date          Type          Check No.               Name                     Amount              Memo / Transaction Info

         JPMorgan Chase                 BR Support Services, LLC     x9906         11/13/18        Check            2873      American Financial Security          (11,120.57)   REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/14/18        Check            2875      American Financial Security           (6,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         11/29/18        Check            2892      American Financial Security          (29,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/04/18        Check            2907      American Financial Security           (2,081.52)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/18/18        Check            2941      American Financial Security           (7,418.36)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/26/18        Check            2950      American Financial Security           (1,173.18)
         JPMorgan Chase                 BR Support Services, LLC     x9906         12/27/18        Check            2953      American Financial Security           (3,825.00)
                                                                                                                                     2018 Subtotal            $   (466,259.53)

         JPMorgan Chase                 BR Support Services, LLC     x9906         01/02/19        Check            2964      American Financial Security     $     (2,125.00) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/07/19        Check            2975      American Financial Security           (4,185.00) Bonus
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/09/19        Check            2986      American Financial Security           (4,250.00) REDACTED
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/16/19        Check            3002      American Financial Security           (1,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/22/19        Check            3008      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/25/19        Check            3019      American Financial Security           (9,350.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/29/19        Check            3027      American Financial Security          (13,600.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         01/30/19        Check            3029      American Financial Security          (10,200.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/01/19        Check            3034      American Financial Security           (1,275.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/20/19        Check            3085      American Financial Security           (1,275.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         02/25/19        Check            3090      American Financial Security           (2,169.54)




19
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/08/19        Check            3122      American Financial Security           (4,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/11/19        Check            3124      American Financial Security          (12,750.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/18/19        Check            3139      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         03/25/19        Check            3158      American Financial Security              (95.20)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/04/19        Check            3179      American Financial Security           (1,685.04)
         JPMorgan Chase                 BR Support Services, LLC     x9906         04/08/19        Check            3189      American Financial Security           (6,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/08/19        Check            3242      American Financial Security           (2,493.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/14/19        Check            3253      American Financial Security          (21,930.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/17/19        Check            3269      American Financial Security             (776.80)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/22/19        Check            3276      American Financial Security           (1,405.22)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/24/19        Check            3288      American Financial Security          (12,629.39)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/24/19        Check            3289      American Financial Security           (2,971.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/24/19        Check            3290      American Financial Security           (8,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         05/24/19        Check            3291      American Financial Security           (2,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/06/19        Check            3326      American Financial Security             (331.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/12/19        Check            3337      American Financial Security           (2,800.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/12/19        Check            3342      American Financial Security          (10,500.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/18/19        Check            3353      American Financial Security          (17,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/18/19        Check            3354      American Financial Security           (4,000.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/18/19        Check            3361      American Financial Security           (5,540.04)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/18/19        Check            3366      American Financial Security          (10,458.96)
         JPMorgan Chase                 BR Support Services, LLC     x9906         06/28/19        Check            3378      American Financial Security          (16,859.04)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/11/19        Check            3403      American Financial Security           (3,381.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/12/19        Check            3408      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/19/19        Check            3418      American Financial Security           (1,200.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         07/19/19        Check            3419      American Financial Security           (4,250.00)
         JPMorgan Chase                 BR Support Services, LLC     x9906         08/05/19        Check            3449      American Financial Security           (2,527.82)
                                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 58 of 116 PageID 508




     Prepared based on records produced through 02.10.2021                                                 Page 7 of 8
                                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                          Schedule of Payments to American Financial Security / Ron Stevenson / Barbara Stevenson

                                                                                                          (Sorted Chronologically)

           Bank Name                          Account Name               Account No.        Date           Type         Check No.               Name                    Amount                Memo / Transaction Info

         JPMorgan Chase                 BR Support Services, LLC            x9906         08/08/19        Check            3461      American Financial Security           (3,619.72) REDACTED
         JPMorgan Chase                 BR Support Services, LLC            x9906         08/13/19        Check            3475      American Financial Security          (13,125.00)
         JPMorgan Chase                 BR Support Services, LLC            x9906         08/16/19        Check            3481      American Financial Security           (5,619.85)
         JPMorgan Chase                 BR Support Services, LLC            x9906         09/17/19        Check            3556      American Financial Security             (883.20)
         JPMorgan Chase                 BR Support Services, LLC            x9906         09/20/19        Check            3562      American Financial Security           (2,975.00)
         JPMorgan Chase                 BR Support Services, LLC            x9906         10/16/19        Check            3615      American Financial Security           (3,214.80)
         JPMorgan Chase                 BR Support Services, LLC            x9906         10/22/19        Check            3622      American Financial Security           (5,554.00) Illegible
         JPMorgan Chase                 BR Support Services, LLC            x9906         10/28/19        Check            3637      American Financial Security           (5,156.25) REDACTED
         JPMorgan Chase                 BR Support Services, LLC            x9906         11/08/19        Check            3662      American Financial Security           (1,275.00)
         JPMorgan Chase                 BR Support Services, LLC            x9906         11/18/19        Check            3674      American Financial Security           (2,550.00)
                                                                                                                                            2019 Subtotal           $    (266,485.87)

         JPMorgan Chase                 BR Support Services, LLC            x9906         01/21/20        Check            3767      American Financial Security    $        (425.00) REDACTED
                                                                                                                                            2020 Subtotal           $        (425.00)

                                                                                                                                               TOTAL                $   (1,989,684.16)


     Note(s):
     1
       Payee is assumed to be the same as American Financial Security based on deposit account number shown on the check endorsement.




20
     2
       Payee is assumed to be the same as American Financial Security based on deposit account number shown on the check endorsement.

     Source(s):
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x7513, held in the name of NV Support Services (March 1, 2013 through February 27, 2015).
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x0318, held in the name of Barry M Rybicki DBA NV Support Services (January 8, 2015 through May 29, 2015).
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
     QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                                        Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 59 of 116 PageID 509




     Prepared based on records produced through 02.10.2021                                                        Page 8 of 8
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                                    (Sorted Chronologically)

          Bank Name                         Account Name                Account No.        Date            Type          Check No.               Name               Amount          Memo / Transaction Info

        JPMorgan Chase                   NV Support Services              x7513          04/02/13          Check           1065      Live Wealthy Die Wealthy   $      (7,500.00)
        JPMorgan Chase                   NV Support Services              x7513          09/25/13          Check           1235      Dale Tenhulzen                    (4,000.00)
        JPMorgan Chase                   NV Support Services              x7513          10/21/13          Check           1216      Dale Tenhulzen                      (400.00)
        JPMorgan Chase                   NV Support Services              x7513          11/06/13          Check           1304      Live Wealthy Die Wealthy          (5,800.00)
                                                                                                                                              2013 Subtotal     $     (17,700.00)

        JPMorgan Chase                   NV Support Services              x7513          01/28/14          Check           1349      Live Wealthy Die Wealthy   $     (36,000.00)
        JPMorgan Chase                   NV Support Services              x7513          02/11/14          Check           1356      Live Wealthy Die Wealthy         (12,000.00)
        JPMorgan Chase                   NV Support Services              x7513          02/20/14          Check           1362      Live Wealthy Die Wealthy         (36,000.00)
        JPMorgan Chase                   NV Support Services              x7513          03/17/14          Check           1371      Live Wealthy Die Wealthy         (11,800.00)
        JPMorgan Chase                   NV Support Services              x7513          03/18/14          Check           1373      Live Wealthy Die Wealthy         (21,920.00)
        JPMorgan Chase                   NV Support Services              x7513          04/03/14          Check           1386      Live Wealthy Die Wealthy         (18,000.00)
        JPMorgan Chase                   NV Support Services              x7513          04/07/14          Check           1391      Live Wealthy Die Wealthy         (10,500.00)
        JPMorgan Chase                   NV Support Services              x7513          04/08/14          Check           1392      Live Wealthy Die Wealthy         (18,200.00)
        JPMorgan Chase                   NV Support Services              x7513          04/22/14          Check           1403      Live Wealthy Die Wealthy          (5,400.00)
        JPMorgan Chase                   NV Support Services              x7513          06/13/14          Check           1432      Live Wealthy Die Wealthy         (33,600.00)
        JPMorgan Chase                   NV Support Services              x7513          06/18/14          Check           1435      Live Wealthy Die Wealthy         (50,000.00)
        JPMorgan Chase                   NV Support Services              x7513          06/20/14          Check           1436      Live Wealthy Die Wealthy          (4,600.00)




21
        JPMorgan Chase                   NV Support Services              x7513          06/23/14          Check           1439      Live Wealthy Die Wealthy          (7,560.00)
        JPMorgan Chase                   NV Support Services              x7513          07/07/14          Check           1453      Live Wealthy Die Wealthy         (30,000.00)
        JPMorgan Chase                   NV Support Services              x7513          07/09/14          Check           1454      Dale Tenhulzen                    (2,400.00)
        JPMorgan Chase                   NV Support Services              x7513          07/14/14          Check           1456      Live Wealthy Die Wealthy          (9,180.00)
        JPMorgan Chase                   NV Support Services              x7513          08/25/14          Check           1474      Dale Tenhulzen                   (10,000.00)
        JPMorgan Chase                   NV Support Services              x7513          09/22/14          Check           1488      Live Wealthy Die Wealthy         (10,000.00)
        JPMorgan Chase                   NV Support Services              x7513          11/03/14          Check           1514      Live Wealthy Die Wealthy          (9,325.00)
        JPMorgan Chase                   NV Support Services              x7513          11/17/14          Check           1520      Dale Tenhulzen                    (2,500.00)
                                                                                                                                              2014 Subtotal     $    (338,985.00)

        JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318          01/23/15          Check           9463      Dale Tenhulzen             $     (16,000.00)   REDACTED
        JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318          01/28/15          Check           9467      Dale Tenhulzen                   (19,000.00)
        JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318          02/03/15          Check           9751      Dale Tenhulzen                   (14,000.00)   REDACTED
        JPMorgan Chase        Barry M Rybicki dba NV Support Services     x0318          02/09/15          Check           9753      Dale Tenhulzen                    (9,800.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          04/02/15          Check           1019      Dale Tenhulzen                    (5,000.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          04/30/15          Check           1035      Dale Tenhulzen                    (8,760.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          05/14/15          Check           1047      Dale Tenhulzen                   (25,000.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          06/01/15          Check           1063      Dale Tenhulzen                    (6,752.06)
        JPMorgan Chase               BR Support Services, LLC             x9906          06/01/15          Check           1064      Dale Tenhulzen                   (10,000.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          07/20/15          Check           1089      Dale Tenhulzen                    (9,000.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          07/23/15          Check           1090      Dale Tenhulzen                    (6,000.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          08/03/15          Check           1100      Dale Tenhulzen                    (7,500.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          08/12/15          Check           1104      Dale Tenhulzen                    (8,200.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          08/20/15          Check           1116      Dale Tenhulzen                    (9,000.00)
        JPMorgan Chase               BR Support Services, LLC             x9906          08/24/15          Check           1117      Dale Tenhulzen                    (9,000.00)
                                                                                                                                                                                                              Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 60 of 116 PageID 510




     Prepared based on records produced through 02.10.2021                                                 Page 1 of 7
                                                                           Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                  Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                             (Sorted Chronologically)

          Bank Name                         Account Name         Account No.        Date            Type          Check No.               Name             Amount          Memo / Transaction Info

        JPMorgan Chase                BR Support Services, LLC     x9906          08/26/15          Check           1115      Dale Tenhulzen                  (8,273.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/28/15          Check           1128      Dale Tenhulzen                  (4,800.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/28/15          Check           1119      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/28/15          Check           1120      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/28/15          Check           1118      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/08/15          Check           1137      Dale Tenhulzen                  (4,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/08/15          Check           1136      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/10/15          Check           1148      Dale Tenhulzen                  (2,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/24/15          Check           1161      Dale Tenhulzen                  (8,250.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/25/15          Check           1162      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/29/15          Check           1169      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/29/15          Check           1164      Dale Tenhulzen                  (6,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/29/15          Check           1163      Dale Tenhulzen                  (7,250.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/08/15          Check           1170      Dale Tenhulzen                  (5,516.57)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/03/15          Check           1195      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/06/15          Check           1196      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/09/15          Check           1197      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/09/15          Check           1198      Dale Tenhulzen                  (8,000.00)




22
        JPMorgan Chase                BR Support Services, LLC     x9906          11/10/15          Check           1199      Dale Tenhulzen                  (6,863.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/17/15          Check           1208      Dale Tenhulzen                  (6,671.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/17/15          Check           1207      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/23/15          Check           1212      Dale Tenhulzen                 (10,000.00) REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          12/01/15          Check           1223      Dale Tenhulzen                  (4,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/03/15          Check           1222      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/07/15          Check           1229      Dale Tenhulzen                  (6,000.00)
                                                                                                                                       2015 Subtotal   $    (330,635.63)

        JPMorgan Chase                BR Support Services, LLC     x9906          01/04/16          Check           1257      Dale Tenhulzen           $      (2,170.80)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/12/16          Check           1267      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/12/16          Check           1270      Dale Tenhulzen                  (1,800.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/15/16          Check           1269      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/20/16          Check           1272      Dale Tenhulzen                  (1,960.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/08/16          Check           1295      Dale Tenhulzen                  (4,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/14/16          Check           1337      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/15/16          Check           1336      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/15/16          Check           1338      Dale Tenhulzen                  (3,563.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/31/16          Check           1407      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/03/16          Check           1414      Dale Tenhulzen                  (5,450.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/06/16          Check           1408      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/06/16          Check           1413      Dale Tenhulzen                  (5,450.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/06/16          Check           1415      Dale Tenhulzen                  (6,469.90)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/06/16          Check           1416      Dale Tenhulzen                  (6,469.90)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/16/16          Check           1431      Dale Tenhulzen                  (6,000.00)
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 61 of 116 PageID 511




     Prepared based on records produced through 02.10.2021                                          Page 2 of 7
                                                                           Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                  Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                             (Sorted Chronologically)

          Bank Name                         Account Name         Account No.        Date            Type          Check No.               Name   Amount         Memo / Transaction Info

        JPMorgan Chase                BR Support Services, LLC     x9906          06/27/16          Check           1436      Dale Tenhulzen        (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/08/16          Check           1453      Dale Tenhulzen        (2,700.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/15/16          Check           1464      Dale Tenhulzen        (8,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/18/16          Check           1465      Dale Tenhulzen        (8,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/18/16          Check           1466      Dale Tenhulzen        (8,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/18/16          Check           1467      Dale Tenhulzen        (8,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/19/16          Check           1469      Dale Tenhulzen        (4,860.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/21/16          Check           1468      Dale Tenhulzen        (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/29/16          Check           1483      Dale Tenhulzen        (2,880.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/01/16          Check           1485      Dale Tenhulzen          (960.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/24/16          Check           1514      Dale Tenhulzen        (3,100.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/29/16          Check           1522      Dale Tenhulzen        (5,040.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/02/16          Check           1531      Dale Tenhulzen        (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/02/16          Check           1532      Dale Tenhulzen        (4,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/06/16          Check           1537      Dale Tenhulzen        (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/06/16          Check           1538      Dale Tenhulzen        (7,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/06/16          Check           1539      Dale Tenhulzen        (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/13/16          Check           1548      Dale Tenhulzen        (3,440.00)




23
        JPMorgan Chase                BR Support Services, LLC     x9906          09/14/16          Check           1550      Dale Tenhulzen        (3,900.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/24/16          Check           1608      Dale Tenhulzen        (8,812.95)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/24/16          Check           1609      Dale Tenhulzen        (8,812.95)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/27/16          Check           1611      Dale Tenhulzen          (810.00) #2
        JPMorgan Chase                BR Support Services, LLC     x9906          10/31/16          Check           1618      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/01/16          Check           1619      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/01/16          Check           1625      Dale Tenhulzen        (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/02/16          Check           1626      Dale Tenhulzen        (8,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/03/16          Check           1627      Dale Tenhulzen        (8,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/03/16          Check           1639      Dale Tenhulzen        (8,687.18)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/04/16          Check           1640      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/04/16          Check           1643      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/04/16          Check           1644      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/04/16          Check           1645      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/04/16          Check           1646      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/07/16          Check           1641      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/08/16          Check           1642      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/08/16          Check           1653      Dale Tenhulzen        (2,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/15/16          Check           1664      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/18/16          Check           1665      Dale Tenhulzen        (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/18/16          Check           1666      Dale Tenhulzen        (7,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/18/16          Check           1667      Dale Tenhulzen        (6,868.90)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/01/16          Check           1669      Dale Tenhulzen        (3,658.70)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/08/16          Check           1695      Dale Tenhulzen        (4,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/12/16          Check           1700      Dale Tenhulzen        (3,500.00)
                                                                                                                                                                                          Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 62 of 116 PageID 512




     Prepared based on records produced through 02.10.2021                                          Page 3 of 7
                                                                           Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                  Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                             (Sorted Chronologically)

          Bank Name                         Account Name         Account No.        Date            Type          Check No.               Name             Amount        Memo / Transaction Info

        JPMorgan Chase                BR Support Services, LLC     x9906          12/12/16          Check           1706      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/13/16          Check           1705      Dale Tenhulzen                  (9,603.78) Bonus
        JPMorgan Chase                BR Support Services, LLC     x9906          12/16/16          Check           1732      Dale Tenhulzen                  (4,876.80)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/16/16          Check           1733      Dale Tenhulzen                  (8,400.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/19/16          Check           1730      Dale Tenhulzen                  (3,911.74)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/19/16          Check           1731      Dale Tenhulzen                  (1,950.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/23/16          Check           1742      Dale Tenhulzen                  (2,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/23/16          Check           1745      Dale Tenhulzen                  (2,304.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/23/16          Check           1755      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/23/16          Check           1756      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/23/16          Check           1757      Dale Tenhulzen                  (6,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/29/16          Check           1763      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/29/16          Check           1765      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/30/16          Check           1764      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/30/16          Check           1766      Dale Tenhulzen                  (2,500.00)
                                                                                                                                       2016 Subtotal   $    (453,910.60)

        JPMorgan Chase                BR Support Services, LLC     x9906          01/04/17          Check           1785      Dale Tenhulzen           $      (3,000.00)




24
        JPMorgan Chase                BR Support Services, LLC     x9906          01/04/17          Check           1789      Dale Tenhulzen                  (1,080.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/04/17          Check           1795      Dale Tenhulzen                  (8,780.00) Bonus
        JPMorgan Chase                BR Support Services, LLC     x9906          01/09/17          Check           1805      Dale Tenhulzen                  (7,200.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/11/17          Check           1812      Dale Tenhulzen                  (8,490.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/12/17          Check           1806      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/23/17          Check           1827      Dale Tenhulzen                  (9,436.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/24/17          Check           1826      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/06/17          Check           1841      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/07/17          Check           1842      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/16/17          Check           1849      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/27/17          Check           1865      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/27/17          Check           1866      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/07/17          Check           1883      Dale Tenhulzen                  (5,400.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/13/17          Check           1909      Dale Tenhulzen                  (9,600.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/14/17          Check           1910      Dale Tenhulzen                  (9,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/14/17          Check           1911      Dale Tenhulzen                  (9,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/16/17          Check           1912      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/16/17          Check           1913      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/21/17          Check           1921      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/21/17          Check           1922      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/22/17          Check           1923      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/22/17          Check           1924      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/22/17          Check           1925      Dale Tenhulzen                  (4,200.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/28/17          Check           1934      Dale Tenhulzen                  (3,000.00)REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          04/07/17          Check           1964      Dale Tenhulzen                  (6,000.00)
                                                                                                                                                                                                   Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 63 of 116 PageID 513




     Prepared based on records produced through 02.10.2021                                          Page 4 of 7
                                                                           Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                  Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                             (Sorted Chronologically)

          Bank Name                         Account Name         Account No.        Date            Type          Check No.               Name             Amount       Memo / Transaction Info

        JPMorgan Chase                BR Support Services, LLC     x9906          04/21/17          Check           1984      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          04/24/17          Check           1985      Dale Tenhulzen                  (4,250.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          04/24/17          Check           1986      Dale Tenhulzen                  (7,150.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/01/17          Check           2001      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/02/17          Check           2004      Dale Tenhulzen                  (3,800.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/05/17          Check           2002      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/05/17          Check           2003      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/08/17          Check           2018      Dale Tenhulzen                  (5,640.00) Bonus 1 of 2
        JPMorgan Chase                BR Support Services, LLC     x9906          05/09/17          Check           2019      Dale Tenhulzen                  (5,640.00) Bonus 2 of 2
        JPMorgan Chase                BR Support Services, LLC     x9906          05/10/17          Check           2016      Dale Tenhulzen                  (5,000.00) REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          05/10/17          Check           2017      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/15/17          Check           2037      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/16/17          Check           2035      Dale Tenhulzen                  (7,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/16/17          Check           2038      Dale Tenhulzen                  (1,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/23/17          Check           2050      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/30/17          Check           2068      Dale Tenhulzen                  (7,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/31/17          Check           2069      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/12/17          Check           2090      Dale Tenhulzen                  (8,400.00)




25
        JPMorgan Chase                BR Support Services, LLC     x9906          06/13/17          Check           2089      Dale Tenhulzen                  (8,400.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/26/17          Check           2117      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          06/28/17          Check           2118      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/20/17          Check           2131      Dale Tenhulzen                  (2,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          07/31/17          Check           2142      Dale Tenhulzen                  (7,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          08/01/17          Check           2143      Dale Tenhulzen                  (3,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/11/17          Check           2236      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/18/17          Check           2241      Dale Tenhulzen                  (6,400.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/26/17          Check           2265      Dale Tenhulzen                  (5,100.00) REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          09/28/17          Check           2272      Dale Tenhulzen                  (6,600.00) Illegible
        JPMorgan Chase                BR Support Services, LLC     x9906          10/05/17          Check           2283      Dale Tenhulzen                  (6,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/07/17          Check           2329      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/07/17          Check           2330      Dale Tenhulzen                  (5,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/07/17          Check           2336      Dale Tenhulzen                  (1,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/13/17          Check           2343      Dale Tenhulzen                  (1,892.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/14/17          Check           2351      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/15/17          Check           2352      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/15/17          Check           2355      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/16/17          Check           2353      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/17/17          Check           2354      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/04/17          Check           2365      Dale Tenhulzen                  (8,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/12/17          Check           2377      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/13/17          Check           2376      Dale Tenhulzen                  (1,500.00) REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          12/13/17          Check           2378      Dale Tenhulzen                  (2,600.00)
                                                                                                                                       2017 Subtotal   $    (441,558.00)
                                                                                                                                                                                                  Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 64 of 116 PageID 514




     Prepared based on records produced through 02.10.2021                                          Page 5 of 7
                                                                           Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                  Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                             (Sorted Chronologically)

          Bank Name                         Account Name         Account No.        Date            Type          Check No.               Name             Amount          Memo / Transaction Info


        JPMorgan Chase                BR Support Services, LLC     x9906          01/09/18          Check           2399      Dale Tenhulzen           $        (500.00)REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          01/09/18          Check           2401      Dale Tenhulzen                    (500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          01/22/18          Check           2411      Dale Tenhulzen                  (3,900.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/09/18          Check           2431      Dale Tenhulzen                  (3,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/12/18          Check           2437      Dale Tenhulzen                  (6,725.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/12/18          Check           2438      Dale Tenhulzen                  (6,725.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/01/18          Check           2463      Dale Tenhulzen                  (1,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/15/18          Check           2543      Dale Tenhulzen                  (9,900.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/15/18          Check           2544      Dale Tenhulzen                  (9,900.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/05/18          Check           2720      Dale Tenhulzen                  (4,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          09/17/18          Check           2753      Dale Tenhulzen                  (1,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/03/18          Check           2774      Dale Tenhulzen                 (10,104.72) REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          10/03/18          Check           2777      Dale Tenhulzen                  (5,052.36)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/03/18          Check           2782      Dale Tenhulzen                  (3,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/22/18          Check           2821      Dale Tenhulzen                  (1,162.80)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/22/18          Check           2822      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/22/18          Check           2827      Dale Tenhulzen                  (9,000.00)




26
        JPMorgan Chase                BR Support Services, LLC     x9906          10/24/18          Check           2825      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/26/18          Check           2823      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/26/18          Check           2824      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          10/26/18          Check           2826      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/01/18          Check           2841      Dale Tenhulzen                  (9,313.80)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/02/18          Check           2840      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          11/09/18          Check           2850      Dale Tenhulzen                  (2,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/12/18          Check           2912      Dale Tenhulzen                  (6,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/13/18          Check           2898      Dale Tenhulzen                  (7,200.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          12/31/18          Check           2956      Dale Tenhulzen                  (3,505.60)
                                                                                                                                       2018 Subtotal   $    (158,989.28)

        JPMorgan Chase                BR Support Services, LLC     x9906          01/28/19          Check           3018      Dale Tenhulzen           $      (9,383.24)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/11/19          Check           3037      Dale Tenhulzen                  (2,700.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/19/19          Check           3051      Dale Tenhulzen                  (4,500.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          02/19/19          Check           3064      Dale Tenhulzen                  (3,000.00)   REDACTED
        JPMorgan Chase                BR Support Services, LLC     x9906          02/27/19          Check           3076      Dale Tenhulzen                    (600.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/11/19          Check           3107      Dale Tenhulzen                  (9,000.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/11/19          Check           3108      Dale Tenhulzen                  (6,321.60)
        JPMorgan Chase                BR Support Services, LLC     x9906          03/14/19          Check           3129      Dale Tenhulzen                 (20,400.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          04/19/19          Check           3194      Dale Tenhulzen                  (1,539.60)
        JPMorgan Chase                BR Support Services, LLC     x9906          04/23/19          Check           3208      Dale Tenhulzen                  (3,600.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          04/23/19          Check           3209      Dale Tenhulzen                  (3,600.00)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/01/19          Check           3230      Dale Tenhulzen                 (11,879.40)
        JPMorgan Chase                BR Support Services, LLC     x9906          05/13/19          Check           3243      Dale Tenhulzen                  (6,000.00)
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 65 of 116 PageID 515




     Prepared based on records produced through 02.10.2021                                          Page 6 of 7
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Dale Tenhulzen / Live Wealthy Die Wealthy Institute

                                                                                                    (Sorted Chronologically)

          Bank Name                         Account Name               Account No.         Date            Type          Check No.               Name                    Amount            Memo / Transaction Info

        JPMorgan Chase                BR Support Services, LLC            x9906          05/13/19          Check           3244      Dale Tenhulzen                           (7,200.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          05/31/19          Check           3308      Dale Tenhulzen                           (3,000.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          06/18/19          Check           3351      Dale Tenhulzen                           (7,500.00) REDACTED
        JPMorgan Chase                BR Support Services, LLC            x9906          07/16/19          Check           3406      Dale Tenhulzen                          (19,680.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          08/09/19          Check           3459      Dale Tenhulzen                           (1,440.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          08/19/19          Check           3469      Dale Tenhulzen                           (1,500.00) REDACTED
        JPMorgan Chase                BR Support Services, LLC            x9906          08/27/19          Check           3501      Dale Tenhulzen                           (5,520.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          09/04/19          Check           3517      Dale Tenhulzen                           (4,860.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          09/16/19          Check           3546      Dale Tenhulzen                           (4,014.00)
        JPMorgan Chase                BR Support Services, LLC            x9906          09/16/19          Check           3548      Dale Tenhulzen                          (21,000.00)
                                                                                                                                              2019 Subtotal         $       (158,237.84)

                                                                                                                                                TOTAL               $     (1,900,016.35)

      Source(s):
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x0318, held in the name of Barry M Rybicki DBA NV Support Services (January 8, 2015 through May 29, 2015).
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x7513, held in the name of NV Support Services (March 1, 2013 through February 27, 2015).




27
      QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 66 of 116 PageID 516




     Prepared based on records produced through 02.10.2021                                                 Page 7 of 7
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name               Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         02/25/15       Check          1005       Ernest Babbini          $     (1,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         04/13/15       Check          1028       Ernest Babbini                (1,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/05/15       Check          1039       Ernest Babbini                (1,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/22/15       Check          1056       Ernest Babbini                (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/15/15       Check          1067       Ernest Babbini                (1,200.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/09/15       Check          1081       Ernest Babbini                (1,480.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/21/15       Check          1124       Cal Babbini                   (2,000.00) 5th - 20th August
           JPMorgan Chase         BR Support Services, LLC       x9906         09/02/15       Check          1144       Ernest Babbini                (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/18/15       Check          1157       Cal Babbini                   (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/06/15       Check          1178       Cal Babbini                   (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/21/15       Check          1187       Ernest Babbini                (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/05/15       Check          1204       Ernest Babbini                (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/20/15       Check          1218       Ernest Babbini                (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/04/15       Check          1239       Ernest Babbini                  (816.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/04/15       Check          1238       Ernest Babbini                (2,200.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/21/15       Check          1254       Ernest Babbini                (1,600.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/21/15       Check          1252       Ernest Babbini                (2,000.00)




28
                                                                                                                             2015 Subtotal      $    (29,796.00)

           JPMorgan Chase         BR Support Services, LLC       x9906         01/06/16      Transfer        N/A        Ernest Babbini          $     (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         01/21/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         02/05/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         02/22/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/04/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/21/16      Transfer        N/A        Ernest Babbini                (4,400.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/05/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/21/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/04/16      Transfer        N/A        Ernest Babbini                (2,400.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/05/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/12/16      Transfer        N/A        Ernest Babbini                (1,200.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/12/16      Transfer        N/A        Ernest Babbini                (5,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/20/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/03/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/08/16      Transfer        N/A        Ernest Babbini                   (90.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/15/16      Transfer        N/A        Ernest Babbini                   (80.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/20/16      Transfer        N/A        Ernest Babbini                (1,520.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/21/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/23/16       Check          1443       Cal Babbini                   (4,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/06/16      Transfer        N/A        Ernest Babbini                (1,480.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         07/21/16      Transfer        N/A        Ernest Babbini                (3,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/11/16      Transfer        N/A        Ernest Babbini                (1,000.00)   Chase Quickpay Electronic Transfer
                                                                                                                                                                                                        Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 67 of 116 PageID 517




     Prepared based on documents produced through 02.10.2021                                       Page 1 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name               Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         08/24/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/26/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         09/14/16      Transfer        N/A        Ernest Babbini                  (500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         09/15/16      Transfer        N/A        Ernest Babbini                  (600.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         09/15/16      Transfer        N/A        Ernest Babbini                (1,200.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         09/30/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         10/03/16      Transfer        N/A        Ernest Babbini                (1,310.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         10/05/16      Transfer        N/A        Ernest Babbini                (1,500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         10/07/16      Transfer        N/A        Ernest Babbini                (3,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         10/14/16      Transfer        N/A        Ernest Babbini                  (400.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         10/26/16       Check          1614       Ernest Babbini               (10,668.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/27/16      Transfer        N/A        Ernest Babbini                  (500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/01/16       Check          1635       Ernest Babbini                (5,640.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/02/16       Check          1634       Ernest Babbini                (8,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/07/16      Transfer        N/A        Ernest Babbini                  (250.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/07/16      Transfer        N/A        Ernest Babbini                (1,188.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/07/16      Transfer        N/A        Ernest Babbini                (3,430.00)   Chase Quickpay Electronic Transfer




29
           JPMorgan Chase         BR Support Services, LLC       x9906         11/10/16      Transfer        N/A        Ernest Babbini                (1,800.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/14/16       Check          1632       Ernest Babbini                (7,894.96)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/16/16      Transfer        N/A        Ernest Babbini                (2,340.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/22/16      Transfer        N/A        Ernest Babbini                  (700.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/28/16      Transfer        N/A        Ernest Babbini                (1,540.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         11/30/16      Transfer        N/A        Ernest Babbini                (1,280.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/01/16      Transfer        N/A        Ernest Babbini                (1,242.70)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/05/16       Check          1633       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/07/16      Transfer        N/A        Ernest Babbini                  (400.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/09/16      Transfer        N/A        Ernest Babbini                  (300.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/09/16      Transfer        N/A        Ernest Babbini                  (900.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/09/16      Transfer        N/A        Ernest Babbini                  (900.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/13/16      Transfer        N/A        Ernest Babbini                  (600.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/15/16      Transfer        N/A        Ernest Babbini                (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/20/16      Transfer        N/A        Ernest Babbini                (2,340.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/22/16       Check          1767       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/23/16      Transfer        N/A        Ernest Babbini                (1,600.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/29/16      Transfer        N/A        Ernest Babbini                  (500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         12/30/16       Check          1769       Ernest Babbini                (4,100.00)
                                                                                                                             2016 Subtotal      $   (138,793.66)

           JPMorgan Chase         BR Support Services, LLC       x9906         01/06/17      Transfer         N/A       Ernest Babbini          $       (867.00) Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         01/09/17      Transfer         N/A       Ernest Babbini                  (200.00) Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         01/11/17      Transfer         N/A       Ernest Babbini                  (500.00) Chase Quickpay Electronic Transfer
                                                                                                                                                                                                        Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 68 of 116 PageID 518




     Prepared based on documents produced through 02.10.2021                                       Page 2 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name           Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         01/18/17       Check          1768       Ernest Babbini            (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/23/17      Transfer        N/A        Ernest Babbini              (480.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         01/23/17      Transfer        N/A        Ernest Babbini            (5,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         01/24/17      Transfer        N/A        Ernest Babbini              (783.94)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         01/31/17      Transfer        N/A        Ernest Babbini              (210.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         02/14/17      Transfer        N/A        Ernest Babbini            (5,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         02/15/17      Transfer        N/A        Ernest Babbini              (951.64)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         02/23/17      Transfer        N/A        Ernest Babbini            (1,019.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         02/28/17      Transfer        N/A        Ernest Babbini              (681.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/01/17      Transfer        N/A        Ernest Babbini              (900.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/07/17      Transfer        N/A        Ernest Babbini            (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/08/17      Transfer        N/A        Ernest Babbini              (265.26)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/08/17      Transfer        N/A        Ernest Babbini              (943.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/15/17      Transfer        N/A        Ernest Babbini            (1,505.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/20/17      Transfer        N/A        Ernest Babbini            (1,900.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/20/17      Transfer        N/A        Ernest Babbini            (2,380.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         03/27/17      Transfer        N/A        Ernest Babbini              (380.00)   Chase Quickpay Electronic Transfer




30
           JPMorgan Chase         BR Support Services, LLC       x9906         03/27/17      Transfer        N/A        Ernest Babbini              (515.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/10/17      Transfer        N/A        Ernest Babbini              (335.18)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/12/17      Transfer        N/A        Ernest Babbini              (900.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/19/17      Transfer        N/A        Ernest Babbini              (159.37)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/25/17      Transfer        N/A        Ernest Babbini            (2,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         04/28/17      Transfer        N/A        Ernest Babbini            (1,200.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/03/17      Transfer        N/A        Ernest Babbini            (4,500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         05/17/17      Transfer        N/A        Ernest Babbini            (1,940.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/06/17      Transfer        N/A        Ernest Babbini              (587.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/06/17      Transfer        N/A        Ernest Babbini            (2,800.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/07/17      Transfer        N/A        Ernest Babbini            (1,400.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/22/17      Transfer        N/A        Ernest Babbini            (4,500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         06/26/17       Check          2115       Ernest Babbini            (7,196.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/14/17      Transfer        N/A        Ernest Babbini            (4,000.00)   Chase Quickpay Electronic Transfer
             Wells Fargo             Equialt Fund LLC            x1045         07/20/17       Check          7242       Cal Babbini               (2,500.00)   Balance owed
           JPMorgan Chase         BR Support Services, LLC       x9906         07/26/17       Check          2176       Ernest Babbini            (3,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/01/17       Check          2174       Ernest Babbini            (6,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/02/17      Transfer        N/A        Ernest Babbini            (4,080.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/03/17      Transfer        N/A        Ernest Babbini            (2,520.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/14/17      Transfer        N/A        Ernest Babbini              (856.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/15/17      Transfer        N/A        Ernest Babbini            (1,500.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/17/17      Transfer        N/A        Ernest Babbini            (4,000.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/18/17      Transfer        N/A        Ernest Babbini            (1,080.00)   Chase Quickpay Electronic Transfer
           JPMorgan Chase         BR Support Services, LLC       x9906         08/31/17       Debit          N/A        Ernest Babbini            (4,000.00)   Quickpay With Zelle
                                                                                                                                                                                                    Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 69 of 116 PageID 519




     Prepared based on documents produced through 02.10.2021                                       Page 3 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name               Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         09/11/17       Debit          N/A        Ernest Babbini                (2,250.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         09/11/17       Check          2247       Ernest Babbini                (2,911.69)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/11/17       Check          2242       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/18/17       Check          2253       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/20/17       Debit          N/A        Ernest Babbini                  (560.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         09/27/17       Debit          N/A        Ernest Babbini                (2,250.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         09/29/17       Debit          N/A        Ernest Babbini                  (540.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         10/03/17       Check          2286       Ernest Babbini                (8,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/03/17       Check          2255       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/10/17       Check          2254       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/12/17       Debit          N/A        Ernest Babbini                (1,260.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         10/13/17       Debit          N/A        Ernest Babbini                (1,710.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         10/20/17       Debit          N/A        Ernest Babbini                (5,000.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         11/02/17       Debit          N/A        Ernest Babbini                  (750.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         11/03/17       Check          2256       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/30/17       Check          2363       Ernest Babbini                  (800.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/30/17       Check          2371       Ernest Babbini                (2,841.44) REDACTED




31
           JPMorgan Chase         BR Support Services, LLC       x9906         12/05/17       Debit          N/A        Ernest Babbini                (1,500.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         12/11/17       Debit          N/A        Ernest Babbini                  (750.00) Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         12/11/17       Check          2366       Ernest Babbini                (3,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/13/17       Check          2386       Ernest Babbini                (7,200.00)
                                                                                                                             2017 Subtotal      $   (183,357.52)

           JPMorgan Chase         BR Support Services, LLC       x9906         01/02/18       Debit           N/A       Ernest Babbini          $     (1,600.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/03/18       Debit           N/A       Ernest Babbini                  (875.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/12/18       Debit           N/A       Ernest Babbini                  (392.38)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/16/18       Debit           N/A       Ernest Babbini                  (641.30)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/17/18       Debit           N/A       Ernest Babbini                  (400.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/18/18       Debit           N/A       Ernest Babbini                  (500.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/18/18       Debit           N/A       Ernest Babbini                  (750.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/18/18       Debit           N/A       Ernest Babbini                (1,750.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/18/18       Debit           N/A       Ernest Babbini                (1,832.66)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/23/18       Debit           N/A       Ernest Babbini                  (384.19)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/24/18       Debit           N/A       Ernest Babbini                  (625.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/25/18       Debit           N/A       Ernest Babbini                  (390.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/26/18       Debit           N/A       Ernest Babbini                  (133.04)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/26/18       Debit           N/A       Ernest Babbini                (1,120.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/30/18       Debit           N/A       Ernest Babbini                (1,165.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/02/18       Debit           N/A       Ernest Babbini                  (788.46)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/05/18       Debit           N/A       Ernest Babbini                  (809.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/07/18       Debit           N/A       Ernest Babbini                (1,542.09)   Zelle Payment
                                                                                                                                                                                                   Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 70 of 116 PageID 520




     Prepared based on documents produced through 02.10.2021                                       Page 4 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name           Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         02/08/18       Debit          N/A        Ernest Babbini            (2,156.13)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/09/18       Debit          N/A        Ernest Babbini            (1,080.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/13/18       Debit          N/A        Ernest Babbini              (232.90)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/13/18       Check          2448       Ernest Babbini            (6,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/13/18       Check          2449       Ernest Babbini            (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/16/18       Debit          N/A        Ernest Babbini              (954.69)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/21/18       Debit          N/A        Ernest Babbini              (675.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/22/18       Debit          N/A        Ernest Babbini              (309.68)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/22/18       Debit          N/A        Ernest Babbini            (1,199.13)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/26/18       Debit          N/A        Ernest Babbini              (125.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/26/18       Debit          N/A        Ernest Babbini              (640.34)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/28/18       Debit          N/A        Ernest Babbini              (470.77)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/01/18       Debit          N/A        Ernest Babbini              (494.64)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/02/18       Debit          N/A        Ernest Babbini            (1,625.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/05/18       Debit          N/A        Ernest Babbini            (1,500.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/12/18       Debit          N/A        Ernest Babbini            (1,190.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/13/18       Debit          N/A        Ernest Babbini            (1,598.91)   Zelle Payment




32
           JPMorgan Chase         BR Support Services, LLC       x9906         03/13/18       Check          2484       Ernest Babbini            (8,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/14/18       Debit          N/A        Ernest Babbini              (844.12)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/16/18       Debit          N/A        Ernest Babbini              (460.74)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/19/18       Debit          N/A        Ernest Babbini              (173.10)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/19/18       Debit          N/A        Ernest Babbini            (1,209.73)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/20/18       Check          2492       Ernest Babbini            (4,497.03)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/26/18       Debit          N/A        Ernest Babbini              (675.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/28/18       Debit          N/A        Ernest Babbini              (221.50)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/29/18       Debit          N/A        Ernest Babbini              (500.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/30/18       Debit          N/A        Ernest Babbini            (1,129.05)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/30/18       Debit          N/A        Ernest Babbini            (2,766.08)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/02/18       Debit          N/A        Ernest Babbini            (1,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/03/18       Debit          N/A        Ernest Babbini            (1,075.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/04/18       Debit          N/A        Ernest Babbini              (575.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/05/18       Debit          N/A        Ernest Babbini            (1,715.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/06/18       Debit          N/A        Ernest Babbini              (370.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/09/18       Debit          N/A        Ernest Babbini              (250.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/09/18       Debit          N/A        Ernest Babbini            (1,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/11/18       Debit          N/A        Ernest Babbini            (2,355.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/16/18       Debit          N/A        Ernest Babbini              (323.39)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/18/18       Debit          N/A        Ernest Babbini            (2,167.86)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/19/18       Debit          N/A        Ernest Babbini            (1,322.62)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/20/18       Debit          N/A        Ernest Babbini              (250.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/23/18       Debit          N/A        Ernest Babbini              (500.00)   Zelle Payment
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 71 of 116 PageID 521




     Prepared based on documents produced through 02.10.2021                                       Page 5 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name           Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         04/23/18       Debit          N/A        Ernest Babbini              (783.97)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/25/18       Debit          N/A        Ernest Babbini              (625.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/26/18       Debit          N/A        Ernest Babbini            (1,215.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/30/18       Debit          N/A        Ernest Babbini              (787.46)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/02/18       Debit          N/A        Ernest Babbini            (1,069.05)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/04/18       Debit          N/A        Ernest Babbini              (251.51)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/07/18       Debit          N/A        Ernest Babbini            (1,650.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/10/18       Debit          N/A        Ernest Babbini              (362.50)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/10/18       Debit          N/A        Ernest Babbini            (3,731.82)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/14/18       Debit          N/A        Ernest Babbini            (5,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/15/18       Debit          N/A        Ernest Babbini              (434.67)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/16/18       Debit          N/A        Ernest Babbini              (388.50)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/16/18       Debit          N/A        Ernest Babbini              (500.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/17/18       Debit          N/A        Ernest Babbini            (4,175.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/18/18       Debit          N/A        Ernest Babbini            (1,049.35)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/18/18       Check          2556       Ernest Babbini            (4,578.57)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/18/18       Check          2560       Ernest Babbini            (9,000.00)




33
           JPMorgan Chase         BR Support Services, LLC       x9906         05/21/18       Debit          N/A        Ernest Babbini              (931.99)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/22/18       Debit          N/A        Ernest Babbini            (1,300.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/24/18       Check          2577       Ernest Babbini            (3,750.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/24/18       Check          2580       Ernest Babbini            (8,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/25/18       Debit          N/A        Ernest Babbini              (625.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/25/18       Debit          N/A        Ernest Babbini            (1,300.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/01/18       Check          2593       Ernest Babbini            (2,350.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/04/18       Debit          N/A        Ernest Babbini              (250.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/05/18       Debit          N/A        Ernest Babbini              (860.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/06/18       Debit          N/A        Ernest Babbini            (2,150.05)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/07/18       Check          2578       Ernest Babbini            (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/08/18       Debit          N/A        Ernest Babbini            (1,075.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/11/18       Debit          N/A        Ernest Babbini            (1,375.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/12/18       Debit          N/A        Ernest Babbini              (240.91)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/12/18       Check          2579       Ernest Babbini            (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/14/18       Debit          N/A        Ernest Babbini              (483.75)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/19/18       Debit          N/A        Ernest Babbini              (375.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/20/18       Debit          N/A        Ernest Babbini            (1,894.08)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/21/18       Debit          N/A        Ernest Babbini              (250.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/22/18       Debit          N/A        Ernest Babbini              (300.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/25/18       Debit          N/A        Ernest Babbini              (175.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/26/18       Debit          N/A        Ernest Babbini              (773.27)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/27/18       Debit          N/A        Ernest Babbini              (633.87)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/28/18       Debit          N/A        Ernest Babbini            (2,190.18)   Zelle Payment
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 72 of 116 PageID 522




     Prepared based on documents produced through 02.10.2021                                       Page 6 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name           Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         06/29/18       Debit          N/A        Ernest Babbini              (750.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         06/29/18       Debit          N/A        Ernest Babbini            (1,892.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/02/18       Debit          N/A        Ernest Babbini              (652.94)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/03/18       Debit          N/A        Ernest Babbini              (325.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/03/18       Debit          N/A        Ernest Babbini            (1,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/03/18       Debit          N/A        Ernest Babbini            (1,600.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/05/18       Debit          N/A        Ernest Babbini            (2,500.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/05/18       Debit          N/A        Ernest Babbini            (4,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/06/18       Debit          N/A        Ernest Babbini              (150.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/09/18       Debit          N/A        Ernest Babbini            (1,753.56)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/09/18       Check          2649       Ernest Babbini           (10,849.71)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/10/18       Check          2657       Ernest Babbini            (3,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/11/18       Debit          N/A        Ernest Babbini              (115.82)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/12/18       Debit          N/A        Ernest Babbini              (820.97)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/13/18       Debit          N/A        Ernest Babbini              (222.65)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/16/18       Debit          N/A        Ernest Babbini              (718.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/18/18       Debit          N/A        Ernest Babbini            (1,375.00)   Zelle Payment




34
           JPMorgan Chase         BR Support Services, LLC       x9906         07/18/18       Check          2670       Ernest Babbini            (6,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/20/18       Debit          N/A        Ernest Babbini            (1,339.28)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/23/18       Debit          N/A        Ernest Babbini              (231.09)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/25/18       Debit          N/A        Ernest Babbini              (750.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/26/18       Debit          N/A        Ernest Babbini              (575.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/26/18       Debit          N/A        Ernest Babbini            (2,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/27/18       Debit          N/A        Ernest Babbini            (1,355.02)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/01/18       Check          2688       Ernest Babbini            (1,874.68)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/02/18       Debit          N/A        Ernest Babbini            (4,439.66)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/06/18       Debit          N/A        Ernest Babbini              (665.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/07/18       Debit          N/A        Ernest Babbini              (572.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/08/18       Debit          N/A        Ernest Babbini              (150.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/09/18       Debit          N/A        Ernest Babbini              (443.47)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/10/18       Debit          N/A        Ernest Babbini              (877.53)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/10/18       Debit          N/A        Ernest Babbini            (1,080.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/15/18       Debit          N/A        Ernest Babbini              (800.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/17/18       Debit          N/A        Ernest Babbini            (1,031.10)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/17/18       Debit          N/A        Ernest Babbini            (3,049.74)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/20/18       Debit          N/A        Ernest Babbini              (321.19)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/20/18       Debit          N/A        Ernest Babbini              (525.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/21/18       Debit          N/A        Ernest Babbini              (250.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/23/18       Debit          N/A        Ernest Babbini            (2,113.93)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/28/18       Debit          N/A        Ernest Babbini              (375.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/28/18       Debit          N/A        Ernest Babbini            (3,627.60)   Zelle Payment
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 73 of 116 PageID 523




     Prepared based on documents produced through 02.10.2021                                       Page 7 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name           Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         08/29/18       Debit          N/A        Ernest Babbini            (3,111.52)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/04/18       Debit          N/A        Ernest Babbini              (514.30)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/04/18       Check          2728       Ernest Babbini            (8,760.61)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/06/18       Debit          N/A        Ernest Babbini            (1,426.52)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/06/18       Check          2739       Ernest Babbini            (3,780.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/07/18       Debit          N/A        Ernest Babbini              (921.90)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/10/18       Debit          N/A        Ernest Babbini            (1,649.60)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/11/18       Debit          N/A        Ernest Babbini              (725.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/12/18       Debit          N/A        Ernest Babbini            (1,436.25)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/12/18       Check          2729       Ernest Babbini            (8,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/13/18       Debit          N/A        Ernest Babbini            (1,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/13/18       Debit          N/A        Ernest Babbini            (2,120.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/18/18       Debit          N/A        Ernest Babbini              (450.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/19/18       Debit          N/A        Ernest Babbini              (363.13)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/19/18       Check          2758       Ernest Babbini            (5,055.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/24/18       Debit          N/A        Ernest Babbini              (200.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/24/18       Debit          N/A        Ernest Babbini            (1,311.10)   Zelle Payment




35
           JPMorgan Chase         BR Support Services, LLC       x9906         09/26/18       Debit          N/A        Ernest Babbini            (2,096.62)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/26/18       Debit          N/A        Ernest Babbini            (2,468.23)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/28/18       Debit          N/A        Ernest Babbini            (4,818.34)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/02/18       Debit          N/A        Ernest Babbini              (399.05)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/04/18       Debit          N/A        Ernest Babbini              (222.79)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/04/18       Debit          N/A        Ernest Babbini              (921.71)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/05/18       Debit          N/A        Ernest Babbini            (1,893.72)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/09/18       Check          2800       Ernest Babbini            (3,665.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/11/18       Debit          N/A        Ernest Babbini              (952.79)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/12/18       Check          2810       Ernest Babbini            (3,738.94)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/18/18       Debit          N/A        Ernest Babbini            (4,869.26)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/19/18       Debit          N/A        Ernest Babbini              (400.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/22/18       Check          2832       Ernest Babbini              (500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/24/18       Debit          N/A        Ernest Babbini              (650.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/29/18       Check          2852       Ernest Babbini              (840.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/29/18       Check          2839       Ernest Babbini            (4,250.90)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/29/18       Check          2842       Ernest Babbini            (7,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/01/18       Check          2854       Ernest Babbini            (9,275.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/02/18       Check          2861       Ernest Babbini            (1,183.75)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/05/18       Debit          N/A        Ernest Babbini              (543.36)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/08/18       Check          2867       Ernest Babbini            (5,008.85)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/13/18       Debit          N/A        Ernest Babbini            (1,992.92)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/14/18       Check          2836       Ernest Babbini            (5,202.86)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/15/18       Debit          N/A        Ernest Babbini              (165.00)   Zelle Payment
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 74 of 116 PageID 524




     Prepared based on documents produced through 02.10.2021                                       Page 8 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type        Check No.              Name               Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         11/28/18       Check          2891       Ernest Babbini                (7,109.84)
           JPMorgan Chase         BR Support Services, LLC       x9906         11/29/18       Debit          N/A        Ernest Babbini                (5,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/30/18       Check          2895       Ernest Babbini                (2,725.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/03/18       Debit          N/A        Ernest Babbini                (2,661.69)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/04/18       Debit          N/A        Ernest Babbini                (1,235.79)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/06/18       Debit          N/A        Ernest Babbini                   (52.08)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/07/18       Debit          N/A        Ernest Babbini                (4,795.12)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/10/18       Check          2920       Ernest Babbini                  (914.77)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/10/18       Check          2917       Ernest Babbini               (10,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/11/18       Debit          N/A        Ernest Babbini                (2,000.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/13/18       Check          2936       Ernest Babbini                  (500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/13/18       Check          2935       Ernest Babbini                (2,386.04)   Expenses
           JPMorgan Chase         BR Support Services, LLC       x9906         12/13/18       Check          2930       Ernest Babbini                (5,164.44)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/14/18       Debit          N/A        Ernest Babbini                (1,477.20)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/17/18       Debit          N/A        Ernest Babbini                  (659.04)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/20/18       Check          2943       Ernest Babbini                (1,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/21/18       Check          2949       Ernest Babbini                (3,555.00)




36
           JPMorgan Chase         BR Support Services, LLC       x9906         12/26/18       Check          2909       Ernest Babbini                (9,250.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/27/18       Debit          N/A        Ernest Babbini                  (225.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/27/18       Debit          N/A        Ernest Babbini                  (350.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/27/18       Debit          N/A        Ernest Babbini                (3,526.81)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/31/18       Debit          N/A        Ernest Babbini                  (125.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/31/18       Debit          N/A        Ernest Babbini                (1,325.00)   Zelle Payment
                                                                                                                             2018 Subtotal      $   (400,309.81)

           JPMorgan Chase         BR Support Services, LLC       x9906         01/02/19       Debit          N/A        Ernest Babbini          $       (313.28)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/04/19       Check          2977       Ernest Babbini                (4,951.17)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/04/19       Check          2910       Ernest Babbini                (9,250.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/08/19       Debit          N/A        Ernest Babbini                  (634.27)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/09/19       Debit          N/A        Ernest Babbini                (2,131.75)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/10/19       Check          2991       Ernest Babbini                (9,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/11/19       Check          2990       Ernest Babbini                  (940.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/11/19       Debit          N/A        Ernest Babbini                (1,332.62)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/18/19       Check          2992       Ernest Babbini                (6,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/22/19       Debit          N/A        Ernest Babbini                  (200.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/22/19       Debit          N/A        Ernest Babbini                  (534.82)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/22/19       Debit          N/A        Ernest Babbini                (2,960.55)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/25/19       Check          3021       Ernest Babbini                (5,186.64)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/28/19       Check          3015       Ernest Babbini                (8,800.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         01/29/19       Debit          N/A        Ernest Babbini                (1,775.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         01/30/19       Debit          N/A        Ernest Babbini                  (600.00)   Zelle Payment
                                                                                                                                                                                                   Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 75 of 116 PageID 525




     Prepared based on documents produced through 02.10.2021                                       Page 9 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type         Check No.             Name           Amount               Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         02/01/19       Check           3043      Ernest Babbini            (1,145.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/01/19       Check           3039      Ernest Babbini            (3,131.64)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/01/19       Check           3040      Ernest Babbini            (5,400.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/08/19       Debit           N/A       Ernest Babbini            (1,315.75)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/08/19       Debit           N/A       Ernest Babbini            (3,254.84)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/14/19       Debit           N/A       Ernest Babbini            (4,720.24)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/15/19       Check           3067      Ernest Babbini           (10,094.84)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/20/19       Check           3084      Ernest Babbini            (3,225.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/20/19       Check           3082      Ernest Babbini            (3,926.48)
           JPMorgan Chase         BR Support Services, LLC       x9906         02/25/19       Debit           N/A       Ernest Babbini            (2,719.47)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/27/19       Debit           N/A       Ernest Babbini              (894.07)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         03/04/19       Check           3102      Ernest Babbini            (7,704.58)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/05/19       Check           3104      Ernest Babbini            (5,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/07/19       Debit           N/A       Ernest Babbini              (375.00)   Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         03/07/19       Debit           N/A       Ernest Babbini            (3,596.00)   Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         03/08/19       Debit           N/A       Ernest Babbini            (2,783.94)   Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         03/11/19       Debit           N/A       Ernest Babbini            (2,673.98)   Quickpay With Zelle




37
           JPMorgan Chase         BR Support Services, LLC       x9906         03/12/19       Debit           N/A       Ernest Babbini            (1,700.00)   Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         03/13/19       Check           3132      Ernest Babbini            (7,754.55)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/19/19       Check           3147      Ernest Babbini            (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/19/19       Check           3145      Ernest Babbini            (5,666.41)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/21/19       Debit           N/A       Ernest Babbini            (1,325.88)   Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         03/22/19       Check           3156      Ernest Babbini            (8,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/26/19       Check           3162      Ernest Babbini            (2,636.47)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/26/19       Check           3163      Ernest Babbini           (11,791.72)
           JPMorgan Chase         BR Support Services, LLC       x9906         03/28/19       Check           3169      Ernest Babbini            (6,616.23)
           JPMorgan Chase         BR Support Services, LLC       x9906         04/01/19       Debit           N/A       Ernest Babbini            (1,451.92)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/04/19       Debit           N/A       Ernest Babbini            (1,338.80)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/04/19       Debit           N/A       Ernest Babbini            (1,487.79)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/08/19       Debit           N/A       Ernest Babbini            (2,213.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/08/19       Debit           N/A       Ernest Babbini            (2,362.12)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/11/19       Debit           N/A       Ernest Babbini            (4,328.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/15/19       Debit           N/A       Ernest Babbini              (368.77)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/16/19       Debit           N/A       Ernest Babbini            (4,791.31)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         04/19/19       Check           3215      Ernest Babbini            (8,690.19)
           JPMorgan Chase         BR Support Services, LLC       x9906         04/25/19       Check           3224      Ernest Babbini            (4,850.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         04/29/19       Debit           N/A       Ernest Babbini              (775.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/02/19       Check           3235      Ernest Babbini            (6,622.70)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/06/19       Debit           N/A       Ernest Babbini            (1,340.00)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/08/19       Debit           N/A       Ernest Babbini            (3,384.88)   Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         05/10/19       Debit           N/A       Ernest Babbini            (1,072.91)   Zelle Payment
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 76 of 116 PageID 526




     Prepared based on documents produced through 02.10.2021                                       Page 10 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type         Check No.             Name           Amount           Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         05/14/19       Check           3256      Ernest Babbini            (8,575.95)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/16/19       Check           3262      Ernest Babbini            (9,432.16)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/17/19       Check           3270      Ernest Babbini            (4,737.18)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/22/19       Check           3280      Ernest Babbini           (12,979.57)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/24/19       Check           3298      Ernest Babbini            (3,135.82)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/24/19       Check           3285      Ernest Babbini           (10,116.47)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/31/19       Check           3306      Ernest Babbini            (1,425.40)
           JPMorgan Chase         BR Support Services, LLC       x9906         05/31/19       Check           3311      Ernest Babbini            (1,541.52)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/06/19       Check           3322      Ernest Babbini            (6,707.84)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/11/19       Check           3332      Ernest Babbini            (7,328.62)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/12/19       Check           3345      Ernest Babbini              (445.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/12/19       Check           3344      Ernest Babbini            (2,585.11)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/18/19       Check           3368      Ernest Babbini           (15,494.38)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/26/19       Check           3376      Ernest Babbini            (6,374.81)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/26/19       Check           3384      Ernest Babbini           (10,904.40)
           JPMorgan Chase         BR Support Services, LLC       x9906         06/28/19       Debit           N/A       Ernest Babbini            (5,000.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/01/19       Debit           N/A       Ernest Babbini            (1,317.71) Zelle Payment




38
           JPMorgan Chase         BR Support Services, LLC       x9906         07/01/19       Debit           N/A       Ernest Babbini            (5,000.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/02/19       Debit           N/A       Ernest Babbini            (5,000.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/03/19       Debit           N/A       Ernest Babbini            (5,000.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/05/19       Debit           N/A       Ernest Babbini            (5,000.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/08/19       Debit           N/A       Ernest Babbini            (4,000.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/09/19       Debit           N/A       Ernest Babbini            (1,283.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         07/23/19       Check           3423      Ernest Babbini           (41,700.96)
           JPMorgan Chase         BR Support Services, LLC       x9906         07/26/19       Check           3434      Ernest Babbini           (44,762.17)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/01/19       Check           3439      Ernest Babbini            (3,340.43)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/01/19       Check           3438      Ernest Babbini           (17,815.64)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/06/19       Debit           N/A       Ernest Babbini            (4,203.75) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/13/19       Check           3472      Ernest Babbini            (1,904.37)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/13/19       Check           3474      Ernest Babbini           (18,896.97)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/15/19       Check           3452      Ernest Babbini              (217.50) REDACTED
           JPMorgan Chase         BR Support Services, LLC       x9906         08/15/19       Check           3450      Ernest Babbini            (7,180.58)
           JPMorgan Chase         BR Support Services, LLC       x9906         08/16/19       Check           3487      Ernest Babbini           (10,138.28) REDACTED
           JPMorgan Chase         BR Support Services, LLC       x9906         08/23/19       Debit           N/A       Ernest Babbini              (487.50) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/23/19       Debit           N/A       Ernest Babbini            (2,600.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         08/30/19       Check           3521      Ernest Babbini              (352.67) REDACTED
           JPMorgan Chase         BR Support Services, LLC       x9906         08/30/19       Check           3515      Ernest Babbini            (6,880.92)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/04/19       Check           3531      Ernest Babbini            (9,500.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         09/05/19       Debit           N/A       Ernest Babbini              (225.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/09/19       Debit           N/A       Ernest Babbini            (3,230.00) Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/10/19       Debit           N/A       Ernest Babbini            (1,187.50) Zelle Payment
                                                                                                                                                                                           Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 77 of 116 PageID 527




     Prepared based on documents produced through 02.10.2021                                       Page 11 of 12
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                     Schedule of Payments to Ernest C. Babbini / REIT Alliance Marketing, LLC

                                                                                             (Sorted Chronologically)

             Bank Name                  Account Name           Account No.       Date         Type         Check No.            Name                Amount                 Memo / Transaction Info

           JPMorgan Chase         BR Support Services, LLC       x9906         09/13/19       Debit           N/A       Ernest Babbini                 (2,964.57)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/20/19       Debit           N/A       Ernest Babbini                 (1,020.50)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/20/19       Debit           N/A       Ernest Babbini                 (3,001.76)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/25/19       Debit           N/A       Ernest Babbini                 (1,695.00)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         09/26/19       Debit           N/A       Ernest Babbini                 (2,040.00)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/02/19       Check           3591      Ernest Babbini                 (3,696.78)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/11/19       Check           3606      Ernest Babbini                 (1,072.14)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/11/19       Check           3604      Ernest Babbini                 (9,609.73)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/18/19       Check           3620      Ernest Babbini                (13,343.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/22/19       Check           3628      Ernest Babbini                (14,175.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         10/28/19       Debit           N/A       Ernest Babbini                   (445.50)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/28/19       Debit           N/A       Ernest Babbini                   (945.00)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         10/28/19       Debit           N/A       Ernest Babbini                 (1,687.50)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/06/19       Debit           N/A       Ernest Babbini                   (381.76)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/08/19       Debit           N/A       Ernest Babbini                 (2,915.74)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/12/19       Debit           N/A       Ernest Babbini                 (4,750.00)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         11/21/19       Debit           N/A       Ernest Babbini                 (1,187.50)    Zelle Payment




39
           JPMorgan Chase         BR Support Services, LLC       x9906         11/26/19       Debit           N/A       Ernest Babbini                 (1,554.96)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/03/19       Check           3698      Ernest Babbini                 (2,897.50)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/03/19       Check           3702      Ernest Babbini                 (3,166.03)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/03/19       Check           3696      Ernest Babbini                 (3,600.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/06/19       Debit           N/A       Ernest Babbini                 (2,947.50)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/13/19       Debit           N/A       Ernest Babbini                   (607.50)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         12/19/19       Check           3729      Ernest Babbini                 (2,000.00)
           JPMorgan Chase         BR Support Services, LLC       x9906         12/23/19       Debit           N/A       Ernest Babbini                 (1,757.50)    Zelle Payment
                                                                                                                             2019 Subtotal      $    (600,611.23)

           JPMorgan Chase         BR Support Services, LLC       x9906         01/08/20       Debit           N/A       Ernest Babbini          $      (2,356.00)    Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         01/10/20       Debit           N/A       Ernest Babbini                 (4,840.00)    Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         01/13/20       Debit           N/A       Ernest Babbini                   (907.50)    Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         01/21/20       Debit           N/A       Ernest Babbini                 (1,187.50)    Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         01/29/20       Debit           N/A       Ernest Babbini                   (500.00)    Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         01/29/20       Debit           N/A       Ernest Babbini                 (2,633.59)    Quickpay With Zelle
           JPMorgan Chase         BR Support Services, LLC       x9906         02/04/20       Debit           N/A       Ernest Babbini                 (2,000.00)    Zelle Payment
           JPMorgan Chase         BR Support Services, LLC       x9906         02/10/20       Debit           N/A       Ernest Babbini                   (392.78)    Zelle Payment
                                                                                                                             2020 Subtotal      $     (14,817.37)

                                                                                                                               TOTAL            $   (1,367,685.59)

       Source:
       Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
       Bank statements and cancelled checks for Wells Fargo bank account ending x1045, held in the name of Equialt Fund, LLC (August 1, 2011 through January 31, 2019).
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 78 of 116 PageID 528




     Prepared based on documents produced through 02.10.2021                                       Page 12 of 12
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                              Schedule of Payments to Bobby Armijo / Joseph Financial Inc.

                                                                                               (Sorted Chronologically)

              Bank Name                  Account Name          Account No.    Date          Type         Check No.             Name               Amount              Memo / Transaction Info

            JPMorgan Chase         BR Support Services, LLC      x9906       02/05/16       Check           1296      Joseph Financial Inc.   $     (9,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       02/09/16       Check           1305      Joseph Financial Inc.        (17,718.70)
            JPMorgan Chase         BR Support Services, LLC      x9906       05/06/16       Wire            N/A       Joseph Financial Inc.         (2,825.00)   REDACTED
            JPMorgan Chase         BR Support Services, LLC      x9906       05/31/16       Check           1412      Joseph Financial Inc.         (5,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       07/07/16       Check           1457      Joseph Financial Inc.         (3,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       07/18/16       Check           1473      Joseph Financial Inc.         (9,850.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       08/08/16       Check           1496      Joseph Financial Inc.         (2,350.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       10/03/16       Check           1581      Joseph Financial Inc.         (5,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       10/13/16       Check           1599      Joseph Financial Inc.         (5,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       10/18/16       Check           1607      Joseph Financial Inc.         (2,083.33)
            JPMorgan Chase         BR Support Services, LLC      x9906       10/19/16       Wire            N/A       Joseph Financial Inc.        (10,035.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       10/26/16       Check           1616      Joseph Financial Inc.         (3,500.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       10/27/16       Check           1624      Joseph Financial Inc.         (2,100.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       11/02/16       Check           1647      Joseph Financial Inc.        (51,500.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       11/15/16       Check           1670      Joseph Financial Inc.         (4,500.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       11/21/16       Check           1675      Joseph Financial Inc.         (4,440.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       12/02/16       Check           1698      Joseph Financial Inc.        (92,520.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       12/08/16       Check           1707      Joseph Financial Inc.         (5,000.00)




40
            JPMorgan Chase         BR Support Services, LLC      x9906       12/12/16       Check           1717      Joseph Financial Inc.         (6,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       12/13/16       Check           1724      Joseph Financial Inc.       (121,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       12/20/16       Check           1749      Joseph Financial Inc.        (12,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       12/27/16       Check           1772      Joseph Financial Inc.        (30,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       12/27/16       Check           1784      Joseph Financial Inc.         (8,400.00)
                                                                                                                           2016 Subtotal      $   (412,822.03)

            JPMorgan Chase         BR Support Services, LLC      x9906       01/03/17       Check           1798      Joseph Financial Inc.   $    (60,000.00) REDACTED
            JPMorgan Chase         BR Support Services, LLC      x9906       01/03/17       Check           1799      Joseph Financial Inc.        (20,220.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       01/05/17       Check           1807      Joseph Financial Inc.         (1,200.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       02/10/17       Check           1853      Joseph Financial Inc.         (1,000.00) REDACTED
            JPMorgan Chase         BR Support Services, LLC      x9906       02/14/17       Check           1857      Joseph Financial Inc.        (20,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       02/16/17       Check           1861      Joseph Financial Inc.         (4,850.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       03/01/17       Check           1888      Joseph Financial Inc.         (5,170.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       03/08/17       Check           1905      Joseph Financial Inc.         (2,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       03/22/17       Check           1932      Joseph Financial Inc.         (5,400.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       03/29/17       Check           1945      Joseph Financial Inc.        (11,600.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       04/03/17       Check           1960      Joseph Financial Inc.         (3,320.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       04/04/17       Check           1963      Joseph Financial Inc.         (1,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       05/04/17       Check           2025      Joseph Financial Inc.         (8,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       05/19/17       Check           2057      Joseph Financial Inc.         (3,150.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       06/12/17       Check           2097      Joseph Financial Inc.         (3,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       06/16/17       Check           2102      Joseph Financial Inc.       (100,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       06/26/17       Check           2121      Joseph Financial Inc.        (20,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       07/13/17       Check           2135      Joseph Financial Inc.         (5,000.00)
            JPMorgan Chase         BR Support Services, LLC      x9906       08/03/17       Check           2189      Joseph Financial Inc.        (25,500.00) REDACTED
                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 79 of 116 PageID 529




     Prepared based on documents produced through 02.10.2021                                           Page 1 of 2
                                                                                  Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                  Schedule of Payments to Bobby Armijo / Joseph Financial Inc.

                                                                                                   (Sorted Chronologically)

              Bank Name                  Account Name          Account No.        Date          Type         Check No.             Name                 Amount                    Memo / Transaction Info

            JPMorgan Chase         BR Support Services, LLC       x9906         08/30/17        Check           2224      Joseph Financial Inc.           (20,000.00) REDACTED
            JPMorgan Chase         BR Support Services, LLC       x9906         09/20/17        Check           2259      Joseph Financial Inc.            (5,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         09/21/17        Check           2262      Joseph Financial Inc.            (5,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         10/06/17        Check           2289      Joseph Financial Inc.          (100,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         10/13/17        Check           2302      Joseph Financial Inc.            (5,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         10/20/17        Check           2311      Joseph Financial Inc.          (100,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         10/26/17        Check           2317      Joseph Financial Inc.            (1,560.00) REDACTED
            JPMorgan Chase         BR Support Services, LLC       x9906         10/26/17        Check           2319      Joseph Financial Inc.            (3,030.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         10/31/17        Check           2325      Joseph Financial Inc.            (5,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         11/02/17        Check           2334      Joseph Financial Inc.            (5,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         11/10/17        Check           2349      Joseph Financial Inc.            (5,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         12/01/17        Check           2372      Joseph Financial Inc.            (5,100.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         12/06/17        Check           2379      Joseph Financial Inc.           (20,000.00)
                                                                                                                               2017 Subtotal       $     (580,100.00)

            JPMorgan Chase         BR Support Services, LLC       x9906         05/10/18        Check           2547      Joseph Financial Inc.    $       (5,200.00) REDACTED
            JPMorgan Chase         BR Support Services, LLC       x9906         05/21/18        Check           2572      Joseph Financial Inc.           (22,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         06/12/18        Check           2615      Joseph Financial Inc.            (4,818.10)




41
            JPMorgan Chase         BR Support Services, LLC       x9906         08/28/18        Check           2721      Joseph Financial Inc.            (2,000.00) REDACTED
            JPMorgan Chase         BR Support Services, LLC       x9906         09/10/18        Check           2746      Joseph Financial Inc.           (30,000.00)
                                                                                                                               2018 Subtotal       $      (64,018.10)

            JPMorgan Chase         BR Support Services, LLC       x9906         03/07/19        Check           3109      Joseph Financial Inc.    $       (9,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         03/08/19        Check           3119      Joseph Financial Inc.           (10,631.22)
            JPMorgan Chase         BR Support Services, LLC       x9906         07/26/19        Check           3430      Joseph Financial Inc.            (6,120.00)   REDACTED
            JPMorgan Chase         BR Support Services, LLC       x9906         08/05/19        Check           3447      Joseph Financial Inc.            (3,000.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         08/08/19        Check           3460      Joseph Financial Inc.            (4,500.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         09/27/19        Check           3582      Joseph Financial Inc.            (2,500.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         11/12/19        Check           3669      Joseph Financial Inc.            (2,500.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         12/06/19        Check           3707      Joseph Financial Inc.            (5,300.00)
            JPMorgan Chase         BR Support Services, LLC       x9906         12/13/19        Check           3720      Joseph Financial Inc.           (12,000.00)
                                                                                                                               2019 Subtotal       $      (55,551.22)

            JPMorgan Chase         BR Support Services, LLC       x9906         01/10/20        Check           3755      Joseph Financial Inc.    $       (6,000.00)   REDACTED
            JPMorgan Chase         BR Support Services, LLC       x9906         01/21/20        Check           3763      Joseph Financial Inc.            (2,991.30)
                                                                                                                               2020 Subtotal       $       (8,991.30)

                                                                                                                                  TOTAL            $   (1,121,482.65)

        Source(s):
        Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
        QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                            Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 80 of 116 PageID 530




     Prepared based on documents produced through 02.10.2021                                               Page 2 of 2
                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                               Schedule of Payments to Bobby Armijo / Joseph Financial Inc.

                                                                                (Sorted Chronologically)

         Bank Name                        Account Name                      Account No.        Date         Type       Check No.            Name               Amount

      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         05/23/18      Transfer       N/A      Joseph Financial Inc.   $   (152,945.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         08/22/18       ACH           N/A      Joseph Financial Inc.        (58,500.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         09/26/18       ACH           N/A      Joseph Financial Inc.           (650.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         12/05/18       ACH           N/A      Joseph Financial Inc.        (32,870.70)
                                                                                                                                        2018 Subtotal      $   (244,965.70)

      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         02/22/19       ACH           N/A      Joseph Financial Inc.   $     (2,500.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         02/22/19       ACH           N/A      Joseph Financial Inc.        (50,000.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         02/22/19       ACH           N/A      Joseph Financial Inc.        (50,000.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         03/14/19       ACH           N/A      Joseph Financial Inc.         (1,625.00)
      Bank of America      Equialt Secured Income Portfolio REIT, Inc.         x4079         03/15/19       ACH           N/A      Joseph Financial Inc.         (1,885.00)
                                                                                                                                        2019 Subtotal      $   (106,010.00)




42
                                                                                                                                           TOTAL           $   (350,975.70)

     Source(s):
     Bank activity for Bank of America bank account ending x4079 held in the name of Equialt Secured Income Portfolio REIT, Inc.
     QuickBooks file maintained for Equialt Secured Income Portfolio REIT, Inc.
                                                                                                                                                                          Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 81 of 116 PageID 531




     Prepared based on documents produced through 02.10.2021                            Page 1 of 1
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Elliot Financial Group / Todd Elliot

                                                                                          (Sorted Chronologically)

           Bank Name                  Account Name             Account No.       Date           Type           Check No.             Name                Amount         Memo / Transaction Info

         JPMorgan Chase          BR Support Services, LLC        x9906         05/27/15         Check            1059      Elliott Financial Group   $     (2,100.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         05/28/15         Check            1061      Elliott Financial Group         (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/10/15         Check            1065      Elliott Financial Group         (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/30/15         Check            1075      Elliott Financial Group         (4,080.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/07/15         Check            1078      Elliott Financial Group         (2,940.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/14/15         Check            1086      Elliott Financial Group         (6,000.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         07/20/15         Check            1092      Elliott Financial Group         (1,080.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/03/15         Check            1102      Elliott Financial Group         (6,000.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         08/13/15         Check            1112      Elliott Financial Group           (900.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/26/15         Check            1129      Elliott Financial Group        (16,380.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/15/15         Check            1150      Elliott Financial Group         (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/16/15         Check            1152      Elliott Financial Group         (1,110.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/16/15         Check            1153      Elliott Financial Group         (6,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/17/15         Check            1155      Elliott Financial Group         (1,123.17)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/24/15         Check            1167      Elliott Financial Group         (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/03/15         Check            1200      Elliott Financial Group         (3,720.00)




43
         JPMorgan Chase          BR Support Services, LLC        x9906         11/10/15         Check            1209      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/17/15         Check            1211      Elliott Financial Group         (4,620.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/25/15         Check            1221      Elliott Financial Group        (17,400.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/03/15         Check            1232      Elliott Financial Group         (5,712.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/29/15         Check            1259      Elliott Financial Group         (2,400.00)
                                                                                                                                   2015 Subtotal     $   (100,165.17)

         JPMorgan Chase          BR Support Services, LLC        x9906         01/21/16         Check            1286      Elliott Financial Group   $     (9,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         01/28/16         Check            1290      Elliott Financial Group         (1,740.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/04/16         Check            1330      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/04/16         Check            1357      Elliott Financial Group         (1,800.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/14/16         Check            1372      Elliott Financial Group         (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/18/16         Check            1376      Elliott Financial Group           (500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/25/16         Check            1379      Elliott Financial Group           (654.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/25/16         Check            1381      Elliott Financial Group         (9,720.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/02/16         Wire             N/A       Elliott Financial Group         (7,225.00) Marketing Fee Plus Wire Fee
         JPMorgan Chase          BR Support Services, LLC        x9906         05/03/16         Wire             N/A       Elliott Financial Group         (8,275.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/06/16         Wire             N/A       Elliott Financial Group         (1,795.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/13/16         Wire             N/A       Elliott Financial Group        (11,755.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/19/16         Check            1401      Elliott Financial Group         (3,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/07/16         Wire             N/A       Elliott Financial Group         (8,365.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/14/16         Wire             N/A       Elliott Financial Group         (3,160.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/16/16         Wire             N/A       Elliott Financial Group         (6,025.00)
                                                                                                                                                                                                    Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 82 of 116 PageID 532




     Prepared based on documents produced through 02.10.2021                                     Page 1 of 4
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Elliot Financial Group / Todd Elliot

                                                                                          (Sorted Chronologically)

           Bank Name                  Account Name             Account No.       Date           Type           Check No.             Name                Amount         Memo / Transaction Info

         JPMorgan Chase          BR Support Services, LLC        x9906         06/22/16        Check             1442      Elliott Financial Group         (8,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/26/16        Check             1481      Elliott Financial Group         (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/02/16        Check             1492      Elliott Financial Group         (3,660.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/03/16        Check             1493      Elliott Financial Group           (600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/12/16        Check             1509      Elliott Financial Group           (960.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/31/16        Check             1535      Elliott Financial Group         (2,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/26/16        Check             1567      Elliott Financial Group         (4,300.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/06/16        Check             1592      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/13/16        Check             1598      Elliott Financial Group         (6,184.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/27/16        Check             1622      Elliott Financial Group         (1,460.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/07/16        Check             1649      Elliott Financial Group         (4,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/15/16        Check             1736      Elliott Financial Group         (1,176.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/20/16        Check             1743      Elliott Financial Group         (1,100.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/21/16        Check             1761      Elliott Financial Group         (7,200.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/27/16        Check             1774      Elliott Financial Group        (10,800.00)
                                                                                                                                   2016 Subtotal     $   (135,254.00)




44
         JPMorgan Chase          BR Support Services, LLC        x9906         01/09/17        Check             1818      Elliott Financial Group   $     (2,340.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/01/17        Check             1927      Elliott Financial Group         (1,152.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/28/17        Check             1880      Elliott Financial Group           (854.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/22/17        Check             2113      Elliott Financial Group         (7,544.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/26/17        Check             2179      Elliott Financial Group           (704.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/02/17        Check             2188      Elliott Financial Group         (6,120.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/14/17        Check             2209      Elliott Financial Group         (1,284.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/31/17        Check             2228      Elliott Financial Group         (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/20/17        Check             2260      Elliott Financial Group         (1,440.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/29/17        Check             2279      Elliott Financial Group           (810.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/20/17        Check             2312      Elliott Financial Group         (7,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/21/17        Check             2362      Elliott Financial Group         (1,200.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/28/17        Check             2367      Elliott Financial Group         (4,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/13/17        Check             2385      Elliott Financial Group        (10,800.00)
                                                                                                                                   2017 Subtotal     $    (52,248.00)

         JPMorgan Chase          BR Support Services, LLC        x9906         02/09/18        Check             2444      Elliott Financial Group   $     (1,440.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/13/18        Check             2481      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/19/18        Check             2491      Elliott Financial Group         (5,996.10)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/30/18        Check             2505      Elliott Financial Group         (4,149.12)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/25/18        Check             2585      Elliott Financial Group         (5,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/05/18        Check             2602      Elliott Financial Group         (8,200.00)
                                                                                                                                                                                                  Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 83 of 116 PageID 533




     Prepared based on documents produced through 02.10.2021                                     Page 2 of 4
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Elliot Financial Group / Todd Elliot

                                                                                          (Sorted Chronologically)

           Bank Name                  Account Name             Account No.       Date           Type           Check No.             Name                Amount      Memo / Transaction Info

         JPMorgan Chase          BR Support Services, LLC        x9906         06/07/18         Check            2603      Elliott Financial Group        (10,800.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/26/18         Check            2632      Elliott Financial Group         (9,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/05/18         Check            2633      Elliott Financial Group         (7,400.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/12/18         Check            2645      Elliott Financial Group         (2,400.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/12/18         Check            2648      Elliott Financial Group         (1,800.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         07/12/18         Check            2634      Elliott Financial Group         (9,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/31/18         Check            2678      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/07/18         Check            2698      Elliott Financial Group         (5,964.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/21/18         Check            2715      Elliott Financial Group           (600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/28/18         Check            2722      Elliott Financial Group        (15,540.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/04/18         Check            2731      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/06/18         Check            2742      Elliott Financial Group         (1,170.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/13/18         Check            2756      Elliott Financial Group         (5,940.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/18/18         Check            2763      Elliott Financial Group         (6,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/24/18         Check            2769      Elliott Financial Group         (2,233.20)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/26/18         Check            2775      Elliott Financial Group         (1,500.00)




45
         JPMorgan Chase          BR Support Services, LLC        x9906         09/26/18         Check            2776      Elliott Financial Group         (3,702.35)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/25/18         Check            2835      Elliott Financial Group         (6,937.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/01/18         Check            2853      Elliott Financial Group        (12,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/13/18         Check            2872      Elliott Financial Group         (6,060.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/27/18         Check            2887      Elliott Financial Group        (10,620.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/29/18         Check            2893      Elliott Financial Group        (23,700.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/27/18         Check            2957      Elliott Financial Group           (300.00)
                                                                                                                                   2018 Subtotal     $   (177,051.77)

         JPMorgan Chase          BR Support Services, LLC        x9906         01/08/19         Check            2979      Elliott Financial Group   $     (2,400.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/01/19         Check            3042      Elliott Financial Group        (13,740.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/13/19         Check            3060      Elliott Financial Group         (1,587.90)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/13/19         Check            3061      Elliott Financial Group         (3,360.00) Illegible
         JPMorgan Chase          BR Support Services, LLC        x9906         02/21/19         Check            3077      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/07/19         Check            3113      Elliott Financial Group         (3,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/25/19         Check            3160      Elliott Financial Group        (14,739.65) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         04/05/19         Check            3184      Elliott Financial Group         (5,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/17/19         Check            3201      Elliott Financial Group         (2,200.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/24/19         Check            3223      Elliott Financial Group         (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/06/19         Check            3240      Elliott Financial Group         (9,720.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         05/14/19         Check            3252      Elliott Financial Group         (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/17/19         Check            3268      Elliott Financial Group        (11,730.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/22/19         Check            3277      Elliott Financial Group           (675.00) REDACTED
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 84 of 116 PageID 534




     Prepared based on documents produced through 02.10.2021                                     Page 3 of 4
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                         Schedule of Payments to Elliot Financial Group / Todd Elliot

                                                                                          (Sorted Chronologically)

           Bank Name                  Account Name             Account No.       Date           Type           Check No.             Name                Amount          Memo / Transaction Info

         JPMorgan Chase          BR Support Services, LLC        x9906         05/29/19        Check             3305      Elliott Financial Group         (5,959.20)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/06/19        Check             3325      Elliott Financial Group           (225.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         06/12/19        Check             3341      Elliott Financial Group         (8,340.00) Sale renewal
         JPMorgan Chase          BR Support Services, LLC        x9906         06/18/19        Check             3359      Elliott Financial Group         (3,135.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         06/18/19        Check             3360      Elliott Financial Group         (7,560.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/18/19        Check             3364      Elliott Financial Group         (5,488.08) Illegible
         JPMorgan Chase          BR Support Services, LLC        x9906         06/28/19        Check             3393      Elliott Financial Group        (30,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/15/19        Check             3383      Elliott Financial Group        (10,000.00) Illegible
         JPMorgan Chase          BR Support Services, LLC        x9906         07/16/19        Check             3411      Elliott Financial Group        (47,250.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         07/23/19        Check             3421      Elliott Financial Group         (6,742.82)
         JPMorgan Chase          BR Support Services, LLC        x9906         07/26/19        Check             3432      Elliott Financial Group         (7,139.44)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/01/19        Check             3437      Elliott Financial Group        (31,177.37)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/01/19        Check             3441      Elliott Financial Group           (750.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/05/19        Check             3448      Elliott Financial Group         (5,220.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/13/19        Check             3473      Elliott Financial Group        (27,848.24)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/30/19        Check             3514      Elliott Financial Group         (3,761.84)




46
         JPMorgan Chase          BR Support Services, LLC        x9906         09/06/19        Check             3530      Elliott Financial Group        (16,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/20/19        Check             3561      Elliott Financial Group        (11,214.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/11/19        Check             3605      Elliott Financial Group         (8,577.10) renewal referrals
         JPMorgan Chase          BR Support Services, LLC        x9906         10/28/19        Check             3634      Elliott Financial Group         (7,560.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/06/19        Check             3652      Elliott Financial Group         (3,054.10) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         11/08/19        Check             3660      Elliott Financial Group         (3,683.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/12/19        Check             3668      Elliott Financial Group         (6,000.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         12/03/19        Check             3695      Elliott Financial Group        (28,800.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/23/19        Check             3737      Elliott Financial Group         (2,220.00)
                                                                                                                                   2019 Subtotal         (370,857.74)

         JPMorgan Chase          BR Support Services, LLC        x9906         01/10/20        Check             3752      Elliott Financial Group   $     (7,260.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         01/29/20        Check             3777      Elliott Financial Group         (1,826.00) REDACTED
                                                                                                                                   2020 Subtotal     $     (9,086.00)

                                                                                                                                    TOTAL            $   (844,662.68)

     Source(s):
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
     QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                   Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 85 of 116 PageID 535




     Prepared based on documents produced through 02.10.2021                                     Page 4 of 4
                                                                              Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                              Schedule of Payments to Lifeline Innovations / John Marques

                                                                                              (Sorted Chronologically)

            Bank Name                  Account Name            Account No.    Date           Type        Check No.                    Name                     Amount      Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC        x9906       08/09/16       Check            1503     Lifeline Innovations + Insurance     $     (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       08/25/16       Check            1526     Lifeline Innovations                       (3,600.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/02/16       Check            1542     Lifeline Innovations                       (1,800.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/06/16       Check            1544     Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/13/16       Check            1554     Lifeline Innovations                       (3,600.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/29/16       Check            1576     Lifeline Innovations                      (12,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/30/16       Check            1579     Lifeline Innovations                       (4,200.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/19/16       Wire             N/A      Lifeline Innovations And Insurance        (18,035.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/20/16       Wire             N/A      Lifeline Innovations And Insurance        (13,535.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/04/16       Check            1656     Lifeline Innovations                      (14,700.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/08/16       Check            1661     Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/15/16       Check            1671     Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/29/16       Check            1687     Lifeline Innovations                      (11,700.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/30/16       Check            1692     Lifeline Innovations                       (5,964.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       12/07/16       Check            1711     John Marques                               (2,500.00) Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906       12/23/16       Check            1773     Lifeline Innovations                      (12,000.00) REDACTED
                                                                                                                                  2016 Subtotal            $   (121,634.00)




47
          JPMorgan Chase         BR Support Services, LLC        x9906       01/03/17       Check           1800      Lifeline Innovations                 $    (15,600.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/30/17       Check           1922      John Marques                               (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/07/17       Check           1847      Lifeline Innovations                      (15,600.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/24/17       Check           1871      Lifeline Innovations                      (12,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/28/17       Check           1882      Lifeline Innovations                       (2,100.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/03/17       Check           1894      Lifeline Innovations                       (5,250.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/06/17       Check           1889      Lifeline Innovations                       (1,800.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       03/06/17       Check           1890      Lifeline Innovations                       (5,293.50) Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906       03/08/17       Check           1903      Lifeline Innovations                       (9,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/10/17       Check           1916      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/20/17       Check           1927      Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/20/17       Check           1931      Lifeline Innovations                       (4,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/23/17       Check           1935      Lifeline Innovations                      (11,863.50)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/27/17       Check           1938      Lifeline Innovations                       (8,400.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       03/29/17       Check           1944      Lifeline Innovations                       (7,717.50)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/30/17       Check           1947      Lifeline Innovations                       (7,933.92)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/03/17       Check           1955      Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/03/17       Check           1957      Lifeline Innovations                      (11,834.82)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/04/17       Check           1961      Lifeline Innovations                       (9,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/11/17       Check           1971      Lifeline Innovations                       (2,400.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/14/17       Check           1976      Lifeline Innovations                       (6,153.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/20/17       Check           1987      Lifeline Innovations                      (10,200.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       04/26/17       Check           1998      Lifeline Innovations                      (10,557.24)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/03/17       Check           2020      Lifeline Innovations                       (1,410.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/05/17       Check           2027      Lifeline Innovations                      (12,000.00)
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 86 of 116 PageID 536




     Prepared based on documents produced through 02.10.2021                                          Page 1 of 4
                                                                              Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                              Schedule of Payments to Lifeline Innovations / John Marques

                                                                                              (Sorted Chronologically)

            Bank Name                  Account Name            Account No.    Date           Type        Check No.                    Name                     Amount           Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC        x9906       05/08/17       Check           2032      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/10/17       Check           2036      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/19/17       Check           2053      Lifeline Innovations                       (2,160.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/24/17       Check           2065      Lifeline Innovations                      (12,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/12/17       Check           2099      Lifeline Innovations                       (4,800.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/20/17       Check           2108      Lifeline Innovations                       (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/23/17       Check           2116      Lifeline Innovations                       (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       07/03/17       Wire            N/A       Lifeline Innovations And Insurance        (13,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       07/26/17       Check           2172      Lifeline Innovations                       (1,080.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       07/27/17       Check           2182      Lifeline Innovations                       (3,465.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       07/31/17       Check           2186      Lifeline Innovations                      (24,600.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       08/07/17       Check           2200      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       08/10/17       Check           2202      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/05/17       Check           2231      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/11/17       Check           2238      Lifeline Innovations                       (2,340.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/21/17       Check           2261      Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/25/17       Check           2270      Lifeline Innovations                       (2,298.72)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/25/17       Check           2273      Lifeline Innovations                      (12,000.00)




48
          JPMorgan Chase         BR Support Services, LLC        x9906       10/12/17       Check           2299      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/18/17       Check           2304      Lifeline Innovations                       (9,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/20/17       Check           2313      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/10/17       Check           2350      Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/20/17       Check           2361      Lifeline Innovations                       (6,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       12/07/17       Check           2381      Lifeline Innovations                       (1,556.16)
          JPMorgan Chase         BR Support Services, LLC        x9906       12/14/17       Check           2388      Lifeline Innovations                       (1,049.04)
                                                                                                                                  2017 Subtotal            $   (335,462.40)

          JPMorgan Chase         BR Support Services, LLC        x9906       01/12/18       Check           2404      Lifeline Innovations                 $     (4,708.50)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/16/18       Check           2406      Lifeline Innovations                       (7,695.60)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/18/18       Check           2413      Lifeline Innovations                       (1,800.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/26/18       Check           2425      Lifeline Innovations                       (1,716.48)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/08/18       Check           2441      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/21/18       Check           2455      Lifeline Innovations                       (1,320.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/20/18       Check           2527      Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/25/18       Check           2531      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/30/18       Check           2534      Lifeline Innovations                         (849.60)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/16/18       Check           2563      Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/17/18       Check           2564      Lifeline Innovations                       (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/01/18       Check           2594      Lifeline Innovations                       (9,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/05/18       Check           2601      Lifeline Innovations                       (1,620.00)   REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       06/22/18       Check           2628      Lifeline Innovations                       (2,100.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/25/18       Check           2630      Lifeline Innovations                       (2,100.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       06/28/18       Check           2640      Lifeline Innovations                         (592.92)
                                                                                                                                                                                                          Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 87 of 116 PageID 537




     Prepared based on documents produced through 02.10.2021                                          Page 2 of 4
                                                                              Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                              Schedule of Payments to Lifeline Innovations / John Marques

                                                                                              (Sorted Chronologically)

            Bank Name                  Account Name            Account No.    Date           Type        Check No.                    Name                     Amount      Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC        x9906       07/06/18       Wire             N/A      Lifeline Innovations And Insurance         (1,500.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       07/09/18       Check            2655     Lifeline Innovations                       (1,768.21)
          JPMorgan Chase         BR Support Services, LLC        x9906       07/11/18       Check            2661     Lifeline Innovations                       (1,389.78)
          JPMorgan Chase         BR Support Services, LLC        x9906       07/24/18       Check            2679     Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       07/26/18       Check            2683     Lifeline Innovations                         (150.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       08/07/18       Check            2697     Lifeline Innovations                         (900.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       08/08/18       Check            2699     Lifeline Innovations                         (125.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       08/10/18       Check            2704     Lifeline Innovations                         (882.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       08/29/18       Check            2723     Lifeline Innovations                       (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/04/18       Check            2734     Lifeline Innovations                         (125.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/11/18       Check            2751     Lifeline Innovations                         (225.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/13/18       Check            2755     Lifeline Innovations                      (18,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       09/24/18       Check            2771     Lifeline Innovations                       (2,400.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/02/18       Check            2784     Lifeline Innovations                         (260.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/10/18       Check            2797     Lifeline Innovations                      (24,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       10/29/18       Check            2848     Lifeline Innovations                         (240.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/15/18       Check            2880     Lifeline Innovations                       (1,980.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       11/21/18       Check            2882     Lifeline Innovations                       (5,592.60)




49
          JPMorgan Chase         BR Support Services, LLC        x9906       11/28/18       Check            2888     Lifeline Innovations                       (1,170.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       12/03/18       Check            2901     Lifeline Innovations                         (800.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       12/13/18       Check            2929     Lifeline Innovations                         (915.00)
                                                                                                                                  2018 Subtotal            $   (130,425.69)

          JPMorgan Chase         BR Support Services, LLC        x9906       01/02/19       Check           2961      Lifeline Innovations                 $     (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/10/19       Check           2988      Lifeline Innovations                         (720.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/10/19       Check           2989      Lifeline Innovations                       (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       01/22/19       Check           3010      Lifeline Innovations                         (975.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/11/19       Check           3055      Lifeline Innovations                       (2,100.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/13/19       Check           3059      Lifeline Innovations                         (720.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/21/19       Check           3080      Lifeline Innovations                       (2,036.70)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/25/19       Check           3088      Lifeline Innovations                       (2,996.10)
          JPMorgan Chase         BR Support Services, LLC        x9906       02/27/19       Check           3094      Lifeline Innovations                       (9,228.78)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/07/19       Check           3115      Lifeline Innovations                       (1,393.71)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/13/19       Check           3135      Lifeline Innovations                       (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/14/19       Check           3136      Lifeline Innovations                         (500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/18/19       Check           3142      Lifeline Innovations                       (2,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/21/19       Check           3154      Lifeline Innovations                       (1,125.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       03/28/19       Check           3172      Lifeline Innovations                       (1,002.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906       04/04/19       Check           3180      Lifeline Innovations                       (7,250.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/22/19       Check           3220      Lifeline Innovations                       (3,360.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/23/19       Check           3221      Lifeline Innovations                      (22,172.80)
          JPMorgan Chase         BR Support Services, LLC        x9906       04/30/19       Check           3229      Lifeline Innovations                         (650.00)
          JPMorgan Chase         BR Support Services, LLC        x9906       05/20/19       Check           3266      Lifeline Innovations                         (250.00)
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 88 of 116 PageID 538




     Prepared based on documents produced through 02.10.2021                                          Page 3 of 4
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                               Schedule of Payments to Lifeline Innovations / John Marques

                                                                                                (Sorted Chronologically)

            Bank Name                  Account Name            Account No.      Date           Type        Check No.                   Name                        Amount              Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC        x9906        05/24/19        Check           3294      Lifeline Innovations                         (1,325.84) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906        05/24/19        Check           3295      Lifeline Innovations                           (400.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        05/31/19        Check           3313      Lifeline Innovations                         (7,040.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        06/18/19        Check           3356      Lifeline Innovations                           (500.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906        06/18/19        Check           3370      Lifeline Innovations                         (2,450.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        07/02/19        Check           3385      Lifeline Innovations                        (30,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        07/12/19        Check           3407      Lifeline Innovations                         (2,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        07/17/19        Check           3415      Lifeline Innovations                         (5,900.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        08/20/19        Check           3493      Lifeline Innovations                         (4,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906        08/23/19        Check           3500      Lifeline Innovations                         (1,051.20)
          JPMorgan Chase         BR Support Services, LLC        x9906        09/25/19        Check           3575      Lifeline Innovations                         (1,350.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        10/16/19        Check           3613      Lifeline Innovations                         (4,449.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        10/24/19        Check           3621      Lifeline Innovations                         (1,839.84)
          JPMorgan Chase         BR Support Services, LLC        x9906        10/24/19        Check           3623      Lifeline Innovations                         (4,200.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        11/06/19        Check           3655      Lifeline Innovations                         (6,429.68)
          JPMorgan Chase         BR Support Services, LLC        x9906        11/18/19        Check           3677      Lifeline Innovations                         (1,250.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        11/21/19        Check           3681      Lifeline Innovations                        (19,464.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        12/03/19        Check           3694      Lifeline Innovations                         (3,000.00)




50
          JPMorgan Chase         BR Support Services, LLC        x9906        12/03/19        Check           3700      Lifeline Innovations                           (791.51)
          JPMorgan Chase         BR Support Services, LLC        x9906        12/09/19        Check           3711      Lifeline Innovations                           (208.83)
          JPMorgan Chase         BR Support Services, LLC        x9906        12/24/19        Check           3738      Lifeline Innovations                        (12,000.00)
                                                                                                                                    2019 Subtotal             $    (174,629.99)

          JPMorgan Chase         BR Support Services, LLC        x9906        01/08/20        Check           3747      Lifeline Innovations                  $         (589.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        01/10/20        Check           3756      Lifeline Innovations                         (19,200.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        01/23/20        Check           3769      Lifeline Innovations                            (474.58)
          JPMorgan Chase         BR Support Services, LLC        x9906        01/23/20        Check           3770      Lifeline Innovations                          (3,150.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        01/29/20        Check           3776      Lifeline Innovations                          (3,044.88)   REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906        01/29/20        Check           3781      Lifeline Innovations                         (28,826.70)
          JPMorgan Chase         BR Support Services, LLC        x9906        01/29/20        Check           3783      Lifeline Innovations                          (2,201.22)
          JPMorgan Chase         BR Support Services, LLC        x9906        02/04/20        Check           3791      Lifeline Innovations                          (1,590.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        02/04/20        Check           3794      Lifeline Innovations                          (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906        02/04/20        Check           3795      Lifeline Innovations                            (500.00)
                                                                                                                                    2020 Subtotal             $      (62,576.38)

                                                                                                                                      TOTAL                   $    (824,728.46)

       Source(s):
       Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
       QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                                 Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 89 of 116 PageID 539




     Prepared based on documents produced through 02.10.2021                                           Page 4 of 4
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                    Schedule of Payments to Greg Talbot

                                                                                          (Sorted Chronologically)

             Bank Name                Account Name             Account No.       Date          Type            Check No.           Name             Amount           Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC        x9906         07/25/16        Check             1478      Greg Talbot          $     (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         07/27/16        Check             1482      Greg Talbot                (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         09/30/16        Check             1577      Greg Talbot                (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         10/03/16        Check             1580      Greg Talbot                (9,200.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         10/31/16        Check             1636      Greg Talbot               (10,500.00) referral Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906         11/30/16        Check             1696      Greg Talbot               (13,776.00) November Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906         12/12/16        Check             1710      Greg Talbot                (2,500.00) Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906         12/22/16        Check             1758      Greg Talbot                (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         12/27/16        Check             1783      Greg Talbot                (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         12/30/16        Check             1794      Greg Talbot               (12,800.00)
                                                                                                                                2016 Subtotal   $    (66,776.00)

          JPMorgan Chase         BR Support Services, LLC        x9906         01/11/17        Check             1788      Greg Talbot          $     (1,800.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         01/19/17        Check             1831      Greg Talbot                (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         01/26/17        Check             1917      Greg Talbot               (12,000.00)




51
          JPMorgan Chase         BR Support Services, LLC        x9906         02/06/17        Check             1846      Greg Talbot               (10,000.00)   Jan Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906         02/07/17        Check             1848      Greg Talbot                (3,276.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         02/23/17        Check             1869      Greg Talbot                (1,485.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         02/27/17        Check             1875      Greg Talbot                (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         03/02/17        Check             1891      Greg Talbot                (5,293.50)
          JPMorgan Chase         BR Support Services, LLC        x9906         03/06/17        Check             1895      Greg Talbot                  (750.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         04/03/17        Check             1956      Greg Talbot               (11,834.82)
          JPMorgan Chase         BR Support Services, LLC        x9906         04/14/17        Check             1977      Greg Talbot                (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         05/01/17        Check             2013      Greg Talbot               (10,270.08)   Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906         05/03/17        Check             2021      Greg Talbot                  (500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         05/18/17        Check             2046      Greg Talbot               (12,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         06/01/17        Check             2075      Greg Talbot               (15,190.00)   May Bonus Comp.
          JPMorgan Chase         BR Support Services, LLC        x9906         08/03/17        Check             2193      Greg Talbot               (12,700.00)   July Bonus
          JPMorgan Chase         BR Support Services, LLC        x9906         09/08/17        Check             2235      Greg Talbot               (12,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         10/04/17        Check             2288      Greg Talbot               (12,557.44)   Bonus
                                                                                                                                2017 Subtotal   $   (130,656.84)

          JPMorgan Chase         BR Support Services, LLC        x9906         01/17/18        Check             2409      Greg Talbot          $     (6,000.00) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906         04/18/18        Check             2521      Greg Talbot                (1,500.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         07/12/18        Check             2662      Greg Talbot                (1,500.00)
                                                                                                                                2018 Subtotal   $     (9,000.00)
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 90 of 116 PageID 540




     Prepared based on documents produced through 02.10.2021                                     Page 1 of 2
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                    Schedule of Payments to Greg Talbot

                                                                                          (Sorted Chronologically)

             Bank Name                Account Name             Account No.       Date          Type            Check No.           Name             Amount         Memo / Transaction Info

          JPMorgan Chase         BR Support Services, LLC        x9906         01/22/19        Check             3009      Greg Talbot          $       (975.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         04/04/19        Check             3181      Greg Talbot                (7,250.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         07/17/19        Check             3414      Greg Talbot                (5,900.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         08/30/19        Check             3516      Greg Talbot                (3,899.17) REDACTED
          JPMorgan Chase         BR Support Services, LLC        x9906         10/11/19        Check             3609      Greg Talbot                (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         11/06/19        Check             3656      Greg Talbot                (6,429.68)
          JPMorgan Chase         BR Support Services, LLC        x9906         11/08/19        Check             3664      Greg Talbot                (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         11/26/19        Check             3688      Greg Talbot                (3,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         12/13/19        Check             3717      Greg Talbot                (1,500.00)
                                                                                                                                2019 Subtotal   $    (37,953.85)

          JPMorgan Chase         BR Support Services, LLC        x9906         01/08/20        Check             3748      Greg Talbot          $     (6,000.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         01/29/20        Check             3782      Greg Talbot                (3,276.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         02/04/20        Check             3786      Greg Talbot                (6,300.00)
          JPMorgan Chase         BR Support Services, LLC        x9906         02/04/20        Check             3792      Greg Talbot                  (979.20)




52
                                                                                                                                2020 Subtotal   $    (16,555.20)

                                                                                                                                  TOTAL         $   (260,941.89)

        Source(s):
        Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
        QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                             Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 91 of 116 PageID 541




     Prepared based on documents produced through 02.10.2021                                     Page 2 of 2
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to Tony Spooner / Rokay Unlimited, LLC

                                                                                              (Sorted Chronologically)

           Bank Name                 Account Name              Account No.       Date           Type             Check No.   Name                     Amount           Memo / Transaction Info

        JPMorgan Chase            NV Support Services            x7513         03/15/13         Check              1134      Tony Spooner         $     (3,450.00)
        JPMorgan Chase            NV Support Services            x7513         03/20/13         Check              1139      Tony Spooner               (1,500.00)
        JPMorgan Chase            NV Support Services            x7513         04/05/13         Check              1068      Tony Spooner               (6,090.00)
        JPMorgan Chase            NV Support Services            x7513         04/17/13         Check              1072      Tony Spooner                 (900.00)
        JPMorgan Chase            NV Support Services            x7513         04/25/13         Check              1080      Tony Spooner                 (900.00)
        JPMorgan Chase            NV Support Services            x7513         04/25/13         Check              1079      Tony Spooner               (5,862.00)
        JPMorgan Chase            NV Support Services            x7513         05/10/13         Check              1086      Tony Spooner                 (400.00)
        JPMorgan Chase            NV Support Services            x7513         05/23/13         Check              1090      Tony Spooner               (1,500.00)
        JPMorgan Chase            NV Support Services            x7513         06/07/13         Check              1095      Tony Spooner               (1,400.00)
        JPMorgan Chase            NV Support Services            x7513         06/18/13         Check              1101      Tony Spooner               (3,700.00)
        JPMorgan Chase            NV Support Services            x7513         06/27/13         Check              1172      Tony Spooner                 (200.00)
        JPMorgan Chase            NV Support Services            x7513         07/15/13         Check              1181      Tony Spooner               (2,087.50)
        JPMorgan Chase            NV Support Services            x7513         08/06/13         Check              1110      Tony Spooner               (1,500.00)
        JPMorgan Chase            NV Support Services            x7513         09/11/13         Check              1501      Tony Spooner                 (110.00)
        JPMorgan Chase            NV Support Services            x7513         10/21/13         Check              1218      Tony Spooner               (1,000.00)
        JPMorgan Chase            NV Support Services            x7513         10/28/13         Check              1224      Tony Spooner               (2,500.00)
        JPMorgan Chase            NV Support Services            x7513         10/31/13         Check              1229      Tony Spooner               (4,500.00)




53
        JPMorgan Chase            NV Support Services            x7513         11/27/13         Check              1319      Tony Spooner               (1,060.00)
                                                                                                                                  2013 Subtotal   $    (38,659.50)

        JPMorgan Chase            NV Support Services            x7513         01/03/14         Check              1334      Tony Spooner         $     (2,000.00)
        JPMorgan Chase            NV Support Services            x7513         02/14/14         Check              1359      Tony Spooner               (6,850.00)
        JPMorgan Chase            NV Support Services            x7513         02/19/14         Check              1360      Tony Spooner               (5,260.00)
        JPMorgan Chase            NV Support Services            x7513         02/27/14         Check              1364      Tony Spooner               (3,771.42)
        JPMorgan Chase            NV Support Services            x7513         03/19/14         Check              1372      Tony Spooner                 (300.00)
        JPMorgan Chase            NV Support Services            x7513         03/24/14         Check              1375      Tony Spooner               (1,000.00) Consulting
        JPMorgan Chase            NV Support Services            x7513         03/26/14         Check              1377      Tony Spooner               (1,000.00)
        JPMorgan Chase            NV Support Services            x7513         04/02/14         Check              1384      Tony Spooner                 (600.00)
        JPMorgan Chase            NV Support Services            x7513         04/04/14         Check              1387      Tony Spooner               (8,000.00)
        JPMorgan Chase            NV Support Services            x7513         04/22/14         Check              1401      Tony Spooner               (2,860.00)
        JPMorgan Chase            NV Support Services            x7513         04/30/14         Check              1410      Tony Spooner               (2,000.00)
        JPMorgan Chase            NV Support Services            x7513         05/02/14         Check              1413      Tony Spooner               (1,000.00)
        JPMorgan Chase            NV Support Services            x7513         05/12/14         Check              1417      Tony Spooner                 (100.00)
        JPMorgan Chase            NV Support Services            x7513         05/19/14         Check              1420      Tony Spooner                 (360.00)
        JPMorgan Chase            NV Support Services            x7513         05/27/14         Check              1422      Tony Spooner                 (300.00)
        JPMorgan Chase            NV Support Services            x7513         06/03/14         Check              1425      Tony Spooner               (1,000.00)
        JPMorgan Chase            NV Support Services            x7513         06/04/14         Check              1428      Tony Spooner              (12,900.00)
        JPMorgan Chase            NV Support Services            x7513         06/09/14         Check              1429      Tony Spooner               (1,544.00)
        JPMorgan Chase            NV Support Services            x7513         06/23/14         Check              1437      Tony Spooner              (10,450.00)
        JPMorgan Chase            NV Support Services            x7513         07/02/14         Check              1446      Tony Spooner                 (200.00)
                                                                                                                                                                                                 Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 92 of 116 PageID 542




     Prepared based on documents produced through 02.10.2021                                            Page 1
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to Tony Spooner / Rokay Unlimited, LLC

                                                                                              (Sorted Chronologically)

           Bank Name                 Account Name              Account No.       Date           Type             Check No.   Name                     Amount         Memo / Transaction Info

        JPMorgan Chase            NV Support Services            x7513         07/07/14         Check              1451      Tony Spooner               (1,500.00)
        JPMorgan Chase            NV Support Services            x7513         07/18/14         Check              1457      Tony Spooner               (1,091.40)
        JPMorgan Chase            NV Support Services            x7513         07/30/14         Check              1462      Tony Spooner               (1,000.00)
        JPMorgan Chase            NV Support Services            x7513         08/01/14         Check              1465      Tony Spooner               (4,400.00)
        JPMorgan Chase            NV Support Services            x7513         08/11/14         Check              1469      Tony Spooner                 (620.00)
        JPMorgan Chase            NV Support Services            x7513         08/27/14         Check              1475      Tony Spooner               (9,000.00)
        JPMorgan Chase            NV Support Services            x7513         09/08/14         Check              1482      Tony Spooner               (1,030.00)
        JPMorgan Chase            NV Support Services            x7513         09/18/14         Check              1485      Tony Spooner                 (500.00)
        JPMorgan Chase            NV Support Services            x7513         09/30/14         Check              1490      Tony Spooner               (2,000.00)
        JPMorgan Chase            NV Support Services            x7513         10/03/14         Check              1493      Tony Spooner               (1,000.00)
        JPMorgan Chase            NV Support Services            x7513         10/14/14         Check              1501      Tony Spooner                 (792.00)
        JPMorgan Chase            NV Support Services            x7513         10/15/14         Check              1502      Tony Spooner               (9,000.00)
        JPMorgan Chase            NV Support Services            x7513         11/07/14         Check              1517      Tony Spooner               (2,585.81)
        JPMorgan Chase            NV Support Services            x7513         11/21/14         Check              1523      Tony Spooner                 (100.00)
        JPMorgan Chase            NV Support Services            x7513         11/21/14         Check              1522      Tony Spooner               (4,000.00)
        JPMorgan Chase            NV Support Services            x7513         12/11/14         Check              1529      Tony Spooner               (1,900.00)
        JPMorgan Chase            NV Support Services            x7513         12/16/14         Check              1532      Tony Spooner               (1,000.00)




54
        JPMorgan Chase            NV Support Services            x7513         12/30/14         Check              1538      Tony Spooner               (5,715.52)
                                                                                                                                  2014 Subtotal   $   (108,730.15)

        JPMorgan Chase           NV Support Services             x7513         01/05/15         Check              1539      Tony Spooner         $     (1,000.00)
        JPMorgan Chase           NV Support Services             x7513         01/08/15         Check              1576      Tony Spooner               (1,000.00)
        JPMorgan Chase           NV Support Services             x0318         01/29/15         Check              9469      Tony Spooner               (1,400.00)
        JPMorgan Chase           NV Support Services             x0318         01/29/15         Check              9470      Tony Spooner                 (300.00)
        JPMorgan Chase           NV Support Services             x0318         02/09/15         Check              9752      Tony Spooner                 (900.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/18/15         Check               98       Tony Spooner                 (960.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/03/15         Check              1010      Tony Spooner               (3,893.19)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/17/15         Check              1015      Tony Spooner               (3,500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/08/15         Check              1027      Tony Spooner                 (520.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/14/15         Check              1029      Tony Spooner               (2,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/20/15         Check              1031      Tony Spooner               (6,800.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/24/15         Check              1034      Tony Spooner              (12,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/05/15         Check              1037      Tony Spooner               (1,500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/08/15         Check              1042      Tony Spooner               (1,600.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/13/15         Check              1046      Tony Spooner               (2,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/14/15         Check              1048      Tony Spooner               (2,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/19/15         Check              1072      Tony Spooner                 (400.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/19/15         Check              1069      Tony Spooner               (4,227.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         07/07/15         Check              1079      Tony Spooner               (2,352.90)
        JPMorgan Chase         BR Support Services, LLC          x9906         07/14/15         Check              1084      Tony Spooner               (1,130.00)
                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 93 of 116 PageID 543




     Prepared based on documents produced through 02.10.2021                                            Page 2
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to Tony Spooner / Rokay Unlimited, LLC

                                                                                              (Sorted Chronologically)

           Bank Name                 Account Name              Account No.       Date           Type             Check No.   Name                     Amount           Memo / Transaction Info

        JPMorgan Chase         BR Support Services, LLC          x9906         07/20/15         Check              1096      Tony Spooner               (1,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         07/20/15         Check              1095      Tony Spooner               (1,200.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/10/15         Check              1109      Tony Spooner                 (511.68)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/21/15         Check              1127      Tony Spooner                 (960.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         09/09/15         Check              1147      Tony Spooner               (1,240.00) 10+32+20
        JPMorgan Chase         BR Support Services, LLC          x9906         09/22/15         Check              1160      Tony Spooner                 (355.44)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/14/15         Check              1182      Tony Spooner                 (700.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/19/15         Check              1186      Tony Spooner                 (700.00) 300 plus 400
        JPMorgan Chase         BR Support Services, LLC          x9906         10/28/15         Check              1191      Tony Spooner                 (848.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         11/09/15         Check              1206      Tony Spooner               (3,080.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         11/19/15         Check              1213      Tony Spooner               (4,220.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/02/15         Check              1230      Tony Spooner               (4,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/03/15         Check              1235      Tony Spooner                 (824.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/09/15         Check              1244      Tony Spooner               (5,500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/22/15         Check              1255      Tony Spooner                 (500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/22/15         Check              1256      Tony Spooner               (5,400.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/29/15         Check              1258      Tony Spooner               (2,200.00)




55
                                                                                                                                  2015 Subtotal   $    (82,722.21)

        JPMorgan Chase         BR Support Services, LLC          x9906         01/21/16         Check              1285      Tony Spooner         $       (600.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         01/27/16         Check              1289      Tony Spooner               (3,150.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/03/16         Check              1297      Tony Spooner                 (800.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/10/16         Check              1306      Tony Spooner               (8,940.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/22/16         Check              1312      Tony Spooner              (15,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/04/16         Check              1317      Tony Spooner                 (494.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/04/16         Check              1320      Tony Spooner                 (500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/04/16         Check              1332      Tony Spooner                 (200.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/11/16         Check              1343      Tony Spooner               (5,500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/11/16         Check              1345      Tony Spooner               (2,500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/25/16         Check              1353      Tony Spooner                 (690.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/04/16         Check              1362      Tony Spooner               (1,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/27/16         Check              1382      Tony Spooner                 (224.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/27/16         Check              1383      Tony Spooner                 (200.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/23/16         Check              1402      Tony Spooner               (1,200.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/01/16         Check              1417      Tony Spooner                 (700.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/03/16         Check              1426      Tony Spooner               (2,784.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/13/16         Check              1430      Tony Spooner               (6,300.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/16/16         Wire               N/A       Tony Spooner                 (725.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/20/16         Check              1435      Tony Spooner                 (740.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/22/16         Check              1441      Tony Spooner               (7,260.00)
                                                                                                                                                                                                 Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 94 of 116 PageID 544




     Prepared based on documents produced through 02.10.2021                                            Page 3
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to Tony Spooner / Rokay Unlimited, LLC

                                                                                              (Sorted Chronologically)

           Bank Name                 Account Name              Account No.       Date           Type             Check No.   Name                     Amount          Memo / Transaction Info

        JPMorgan Chase         BR Support Services, LLC          x9906         07/01/16         Check              1452      Tony Spooner                 (700.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         07/12/16         Check              1462      Tony Spooner               (1,049.76)
        JPMorgan Chase         BR Support Services, LLC          x9906         07/15/16         Check              1470      Tony Spooner                 (415.92)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/03/16         Check              1491      Tony Spooner               (1,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/09/16         Check              1504      Tony Spooner                 (926.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/11/16         Check              1507      Tony Spooner                 (500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/29/16         Check              1530      Tony Spooner                 (600.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/29/16         Wire               N/A       Tony Spooner               (3,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/31/16         Check              1533      Tony Spooner              (21,537.40)
        JPMorgan Chase         BR Support Services, LLC          x9906         09/28/16         Check              1573      Tony Spooner               (1,060.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/06/16         Check              1589      Tony Spooner              (10,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/07/16         Check              1590      Tony Spooner              (25,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/28/16         Check              1628      Tony Spooner              (15,200.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         11/23/16         Check              1678      Tony Spooner               (6,254.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/16/16         Check              1737      Tony Spooner               (1,085.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/23/16         Check              1776      Tony Spooner              (17,897.30)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/29/16         Check              1786      Tony Spooner               (1,600.00)




56
        JPMorgan Chase         BR Support Services, LLC          x9906         12/30/16         Check              1793      Tony Spooner               (4,100.00)
                                                                                                                                  2016 Subtotal   $   (171,432.38)

        JPMorgan Chase         BR Support Services, LLC          x9906         02/28/17         Check              1884      Tony Spooner         $    (19,196.69)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/03/17         Check              2007      Tony Spooner               (6,534.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/04/17         Check              2024      Tony Spooner              (10,746.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         05/05/17         Check              2026      Tony Spooner               (5,261.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/12/17         Check              2088      Tony Spooner               (4,786.50)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/12/17         Check              2096      Tony Spooner               (4,833.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/11/17         Check              2203      Tony Spooner               (5,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/11/17         Check              2204      Tony Spooner               (9,695.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/14/17         Check              2205      Tony Spooner               (4,155.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         09/21/17         Check              2267      Tony Spooner               (7,200.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         09/29/17         Check              2278      Tony Spooner               (2,115.20)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/18/17         Check              2306      Tony Spooner              (15,670.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         11/02/17         Check              2332      Tony Spooner               (7,554.22)
        JPMorgan Chase         BR Support Services, LLC          x9906         11/10/17         Check              2348      Tony Spooner               (1,143.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         12/08/17         Check              2382      Tony Spooner               (2,463.03) Renewals
                                                                                                                                  2017 Subtotal   $   (106,352.64)

        JPMorgan Chase         BR Support Services, LLC          x9906         01/25/18         Check              2424      Tony Spooner         $       (900.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/08/18         Check              2440      Tony Spooner               (8,310.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/23/18         Check              2459      Tony Spooner               (6,193.50)
                                                                                                                                                                                                Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 95 of 116 PageID 545




     Prepared based on documents produced through 02.10.2021                                            Page 4
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to Tony Spooner / Rokay Unlimited, LLC

                                                                                              (Sorted Chronologically)

           Bank Name                 Account Name              Account No.       Date           Type             Check No.   Name                       Amount           Memo / Transaction Info

        JPMorgan Chase         BR Support Services, LLC          x9906         02/28/18         Check              2468      Tony Spooner                 (6,892.80)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/04/18         Check              2508      Tony Spooner                 (4,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/09/18         Check              2513      Tony Spooner                (20,000.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/01/18         Check              2687      Tony Spooner                (26,994.15)
        JPMorgan Chase         BR Support Services, LLC          x9906         08/17/18         Check              2711      Tony Spooner                 (6,784.66)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/09/18         Check              2803      Tony Spooner                 (5,000.00) Advance
        JPMorgan Chase         BR Support Services, LLC          x9906         10/09/18         Check              2804      Tony Spooner                 (5,000.00) Advance
        JPMorgan Chase         BR Support Services, LLC          x9906         10/15/18         Check              2812      Rokay Unlimited, LLC        (38,589.80)
        JPMorgan Chase         BR Support Services, LLC          x9906         11/13/18         Check              2874      Tony Spooner                 (8,400.00)
                                                                                                                                  2018 Subtotal     $   (137,064.91)

        JPMorgan Chase         BR Support Services, LLC          x9906         01/10/19         Check              2987      Tony Spooner           $     (7,560.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/08/19         Check              3049      Tony Spooner                (14,481.24)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/01/19         Check              3093      Tony Spooner                 (1,843.55)
        JPMorgan Chase         BR Support Services, LLC          x9906         03/01/19         Check              3097      Tony Spooner                (27,500.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         04/19/19         Check              3212      Tony Spooner                (16,363.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/10/19         Check              3335      Tony Spooner                 (1,200.00)   REDACTED




57
        JPMorgan Chase         BR Support Services, LLC          x9906         06/13/19         Check              3348      Tony Spooner                 (8,377.32)
        JPMorgan Chase         BR Support Services, LLC          x9906         06/13/19         Check              3349      Tony Spooner                 (3,180.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         09/04/19         Check              3524      Tony Spooner                (12,820.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         10/11/19         Check              3608      Tony Spooner                (11,980.50)
                                                                                                                                  2019 Subtotal     $   (105,305.61)

        JPMorgan Chase         BR Support Services, LLC          x9906         01/08/20         Check              3749      Tony Spooner           $    (10,248.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         01/13/20         Check              3753      Tony Spooner                 (2,400.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         01/21/20         Check              3764      Tony Spooner                 (8,100.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         01/29/20         Check              3778      Tony Spooner                   (900.00)
        JPMorgan Chase         BR Support Services, LLC          x9906         02/04/20         Check              3796      Tony Spooner                 (2,243.30)
                                                                                                                                  2020 Subtotal     $    (23,891.30)

                                                                                                                                    TOTAL           $   (774,158.70)

      Source(s):
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x0318, held in the name of Barry M Rybicki DBA NV Support Services (January 8, 2015 through May 29, 2015).
      QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                   Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 96 of 116 PageID 546




     Prepared based on documents produced through 02.10.2021                                            Page 5
                                                                              Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to James Gray / Seek Insurance Services

                                                                                              (Sorted Chronologically)

             Bank Name                 Account Name            Account No.    Date           Type        Check No.                   Name                  Amount             Memo / Transaction Info

           JPMorgan Chase        BR Support Services, LLC        x9906       03/07/16       Check           1334         James Gray                    $     (3,600.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       06/20/16       Check           1437         Seek Insurance Services             (2,280.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       06/28/16       Debit           N/A          James Gray                          (2,220.00) Chase Quickpay Electronic Transfer
           JPMorgan Chase        BR Support Services, LLC        x9906       07/20/16       Check           1475         Seek Insurance Services             (6,000.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       08/24/16       Check           1523         James Gray / Seek Insurance         (3,000.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       09/15/16       Check           1558         Seek Insurance Services             (1,800.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       10/14/16       Check           1602         Seek Insurance Services               (600.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       10/26/16       Check           1615         Seek Insurance Services            (16,002.01)
           JPMorgan Chase        BR Support Services, LLC        x9906       10/28/16       Check           1630         Seek Insurance Services            (59,789.92)
           JPMorgan Chase        BR Support Services, LLC        x9906       11/07/16       Check           1657         Seek Insurance Services             (4,752.00)
                                                                                                                                 2016 Subtotal         $   (100,043.93)

           JPMorgan Chase        BR Support Services, LLC        x9906       01/03/17       Check           1802         Seek Insurance Services       $    (21,900.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       01/23/17       Check           1837         Seek Insurance Services             (5,783.94)
           JPMorgan Chase        BR Support Services, LLC        x9906       02/09/17       Check           1851         Seek Insurance Services             (1,750.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       02/14/17       Check           1858         Seek Insurance Services             (6,201.64)
           JPMorgan Chase        BR Support Services, LLC        x9906       04/28/17       Check           2006         Seek Insurance Services             (1,800.00) REDACTED
           JPMorgan Chase        BR Support Services, LLC        x9906       05/01/17       Check           2015         Seek Insurance Services               (300.00)




58
           JPMorgan Chase        BR Support Services, LLC        x9906       05/03/17       Check           2023         Seek Insurance Services            (10,500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       06/06/17       Check           2083         Seek Insurance Services             (9,800.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       07/26/17       Check           2173         Seek Insurance Services            (14,000.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       08/03/17       Check           2190         Seek Insurance Services             (5,880.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       08/15/17       Check           2210         Seek Insurance Services             (3,500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       09/11/17       Check           2239         Seek Insurance Services             (5,250.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       09/27/17       Check           2276         Seek Insurance Services             (5,250.00) REDACTED
           JPMorgan Chase        BR Support Services, LLC        x9906       10/03/17       Check           2284         Seek Insurance Services             (1,500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       10/03/17       Check           2285         Seek Insurance Services            (40,000.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       10/06/17       Check           2291         Seek Insurance Services             (3,250.00) Bonus
           JPMorgan Chase        BR Support Services, LLC        x9906       10/12/17       Check           2298         Seek Insurance Services             (3,150.00) REDACTED
           JPMorgan Chase        BR Support Services, LLC        x9906       10/13/17       Check           2303         Seek Insurance Services             (4,275.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       11/02/17       Check           2333         Seek Insurance Services             (1,255.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       12/05/17       Check           2380         Seek Insurance Services             (3,500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       12/12/17       Check           2383         Seek Insurance Services             (1,750.00) REDACTED
                                                                                                                                 2017 Subtotal         $   (150,595.58)

           JPMorgan Chase        BR Support Services, LLC        x9906       01/03/18       Check           2402         Seek Insurance Services       $     (1,750.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       01/18/18       Check           2416         Seek Insurance Services             (1,750.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       01/31/18       Check           2429         Seek Insurance Services             (2,030.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       03/13/18       Check           2483         Seek Insurance Services            (14,000.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       06/08/18       Check           2609         Seek Insurance Services               (750.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       06/29/18       Check           2642         Seek Insurance Services               (500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       08/20/18       Check           2713         Seek Insurance Services             (1,050.00)
           JPMorgan Chase        BR Support Services, LLC        x9906       09/04/18       Check           2736         Seek Insurance Services             (7,120.00)
                                                                                                                                                                                                             Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 97 of 116 PageID 547




     Prepared based on documents produced through 02.10.2021                                         Page 1 of 2
                                                                                Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                               Schedule of Payments to James Gray / Seek Insurance Services

                                                                                                 (Sorted Chronologically)

             Bank Name                 Account Name            Account No.      Date           Type         Check No.                   Name                  Amount              Memo / Transaction Info

           JPMorgan Chase        BR Support Services, LLC        x9906        12/27/18         Check           2951         Seek Insurance Services                (700.00)
                                                                                                                                    2018 Subtotal        $      (29,650.00)

           JPMorgan Chase        BR Support Services, LLC        x9906        02/01/19         Check           3038         Seek Insurance Services      $       (7,000.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        03/14/19         Check           3133         Seek Insurance Services              (2,450.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        03/18/19         Check           3138         Seek Insurance Services              (4,472.23)
           JPMorgan Chase        BR Support Services, LLC        x9906        04/04/19         Check           3176         Seek Insurance Services              (3,600.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        04/17/19         Check           3202         Seek Insurance Services              (1,750.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        04/19/19         Check           3210         Seek Insurance Services              (4,865.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        04/19/19         Check           3211         Seek Insurance Services             (12,300.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        04/24/19         Check           3222         Seek Insurance Services                (700.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        05/22/19         Check           3274         Seek Insurance Services              (1,995.00) REDACTED
           JPMorgan Chase        BR Support Services, LLC        x9906        05/22/19         Check           3279         Seek Insurance Services              (2,485.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        05/29/19         Check           3304         Seek Insurance Services                (570.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        06/06/19         Check           3317         Seek Insurance Services              (6,491.80)
           JPMorgan Chase        BR Support Services, LLC        x9906        06/06/19         Check           3318         Seek Insurance Services              (1,854.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        06/06/19         Check           3327         Seek Insurance Services                (710.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        06/12/19         Check           3338         Seek Insurance Services              (1,920.00)




59
           JPMorgan Chase        BR Support Services, LLC        x9906        06/14/19         Check           3358         Seek Insurance Services              (2,280.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        07/08/19         Check           3381         Seek Insurance Services                (900.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        07/19/19         Check           3417         Seek Insurance Services              (6,600.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        07/26/19         Check           3431         Seek Insurance Services             (22,500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        08/05/19         Check           3446         Seek Insurance Services             (16,189.39)
           JPMorgan Chase        BR Support Services, LLC        x9906        08/16/19         Check           3483         Seek Insurance Services              (1,750.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        08/16/19         Check           3484         Seek Insurance Services                (500.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        08/16/19         Check           3485         Seek Insurance Services              (4,298.82) July bonus
           JPMorgan Chase        BR Support Services, LLC        x9906        08/30/19         Check           3518         Seek Insurance Services              (1,800.00) REDACTED
           JPMorgan Chase        BR Support Services, LLC        x9906        10/22/19         Check           3624         Seek Insurance Services              (2,800.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        10/28/19         Check           3633         Seek Insurance Services              (3,150.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        10/28/19         Check           3641         Seek Insurance Services              (3,564.00)
           JPMorgan Chase        BR Support Services, LLC        x9906        12/06/19         Check           3713         Seek Insurance Services              (5,502.00)
                                                                                                                                    2019 Subtotal        $     (124,997.24)

                                                                                                                                       TOTAL             $     (405,286.75)


        Source(s):
        Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
        QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                            Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 98 of 116 PageID 548




     Prepared based on documents produced through 02.10.2021                                            Page 2 of 2
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                 Schedule of Payments to John Friedrichsen

                                                                                          (Sorted Chronologically)

            Bank Name                 Account Name             Account No.       Date          Type            Check No.           Name             Amount         Memo / Transaction Info

         JPMorgan Chase          BR Support Services, LLC        x9906         02/16/16        Wire              N/A       John Friedrichsen    $     (6,000.00) Thank You
         JPMorgan Chase          BR Support Services, LLC        x9906         03/22/16        Check             1350      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/21/16        Check             1439      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/31/16        Check             1534      John Friedrichsen          (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/12/16        Check             1553      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/17/16        Check             1603      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/12/16        Check             1723      John Friedrichsen          (4,104.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/13/16        Check             1725      John Friedrichsen         (12,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/20/16        Check             1746      John Friedrichsen          (1,050.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/21/16        Check             1759      John Friedrichsen          (1,500.00)
                                                                                                                                2016 Subtotal   $    (50,154.00)

         JPMorgan Chase          BR Support Services, LLC        x9906         03/30/17        Check             1948      John Friedrichsen    $     (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/18/17        Check             1979      John Friedrichsen          (4,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/14/17        Check             2208      John Friedrichsen          (6,000.00)
                                                                                                                                2017 Subtotal   $    (16,500.00)




60
         JPMorgan Chase          BR Support Services, LLC        x9906         03/12/18        Check             2475      John Friedrichsen    $     (1,000.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         03/12/18        Check             2478      John Friedrichsen          (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/30/18        Check             2504      John Friedrichsen          (1,800.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/23/18        Check             2529      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         05/22/18        Check             2573      John Friedrichsen         (15,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/11/18        Check             2611      John Friedrichsen         (15,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/19/18        Check             2619      John Friedrichsen          (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         06/28/18        Check             2639      John Friedrichsen          (2,280.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/02/18        Check             2691      John Friedrichsen          (2,382.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/07/18        Check             2913      John Friedrichsen          (1,751.62) Tampa trip
         JPMorgan Chase          BR Support Services, LLC        x9906         12/13/18        Check             2933      John Friedrichsen          (1,287.41) Expenses
         JPMorgan Chase          BR Support Services, LLC        x9906         12/13/18        Check             2934      John Friedrichsen            (500.00)
                                                                                                                                2018 Subtotal   $    (50,601.03)

         JPMorgan Chase          BR Support Services, LLC        x9906         01/07/19        Check             2974      John Friedrichsen    $    (15,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         01/22/19        Check             3006      John Friedrichsen          (1,570.87) Reimbursement
         JPMorgan Chase          BR Support Services, LLC        x9906         01/25/19        Check             3020      John Friedrichsen         (29,809.62)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/11/19        Check             3053      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         02/11/19        Check             3054      John Friedrichsen          (2,700.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/08/19        Check             3120      John Friedrichsen          (5,976.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/08/19        Check             3121      John Friedrichsen         (10,800.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         03/11/19        Check             3125      John Friedrichsen          (2,296.20)
                                                                                                                                                                                             Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 99 of 116 PageID 549




     Prepared based on documents produced through 02.10.2021                                     Page 1 of 2
                                                                         Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                 Schedule of Payments to John Friedrichsen

                                                                                          (Sorted Chronologically)

            Bank Name                 Account Name             Account No.       Date          Type            Check No.           Name             Amount          Memo / Transaction Info

         JPMorgan Chase          BR Support Services, LLC        x9906         03/25/19        Check             3161      John Friedrichsen         (16,170.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/05/19        Check             3186      John Friedrichsen            (641.40)
         JPMorgan Chase          BR Support Services, LLC        x9906         04/08/19        Check             3191      John Friedrichsen          (1,810.18) Reimbursement
         JPMorgan Chase          BR Support Services, LLC        x9906         06/17/19        Check             3357      John Friedrichsen         (26,100.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         06/28/19        Check             3380      John Friedrichsen          (7,825.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         08/05/19        Check             3444      John Friedrichsen         (16,000.00) REDACTED
         JPMorgan Chase          BR Support Services, LLC        x9906         08/26/19        Check             3502      John Friedrichsen          (3,600.00) Illegible
         JPMorgan Chase          BR Support Services, LLC        x9906         09/04/19        Check             3529      John Friedrichsen          (3,923.39)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/17/19        Check             3555      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         09/25/19        Check             3571      John Friedrichsen          (9,600.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         10/28/19        Check             3640      John Friedrichsen          (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/06/19        Check             3653      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/08/19        Check             3663      John Friedrichsen          (1,500.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         11/18/19        Check             3673      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/06/19        Check             3706      John Friedrichsen          (6,000.00)
         JPMorgan Chase          BR Support Services, LLC        x9906         12/13/19        Check             3719      John Friedrichsen         (10,104.00)




61
                                                                                                                                2019 Subtotal   $   (196,926.66)

         JPMorgan Chase          BR Support Services, LLC        x9906         02/04/20        Check             3790      John Friedrichsen    $     (1,500.00)
                                                                                                                                2020 Subtotal   $     (1,500.00)

                                                                                                                                  TOTAL         $   (315,681.69)

      Source:
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
      QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                              Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 100 of 116 PageID 550




     Prepared based on documents produced through 02.10.2021                                     Page 2 of 2
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                     Schedule of Payments to Patrick Runninger

                                                                                             (Sorted Chronologically)

         Bank Name               Account Name                  Account No.          Date        Type         Check No.             Name             Amount         Memo / Transaction Info

       JPMorgan Chase         NV Support Services                x7513            07/26/13      Check             1185   Patrick Runninger      $     (1,500.00)
       JPMorgan Chase         NV Support Services                x7513            08/05/13      Check             1106   Patrick Runninger            (1,800.00)
       JPMorgan Chase         NV Support Services                x7513            09/27/13      Check             1237   Patrick Runninger            (4,500.00)
       JPMorgan Chase         NV Support Services                x7513            10/24/13      Check             1221   Patrick Runninger            (2,880.00)
                                                                                                                                2013 Subtotal   $    (10,680.00)

       JPMorgan Chase         NV Support Services                x7513            04/23/14      Check             1404   Patrick Runninger      $     (3,600.00)
       JPMorgan Chase         NV Support Services                x7513            10/02/14      Check             1495   Patrick Runninger            (1,512.00)
                                                                                                                                2014 Subtotal   $     (5,112.00)

       JPMorgan Chase      BR Support Services, LLC              x9906            08/24/15      Check             1122   Patrick Runninger      $     (1,000.00)
                                                                                                                                2015 Subtotal   $     (1,000.00)

       JPMorgan Chase      BR Support Services, LLC              x9906            06/16/16      Wire              N/A    Patrick Runninger      $     (6,025.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            07/08/16      Wire              N/A    Patrick Runninger            (4,255.00)




62
       JPMorgan Chase      BR Support Services, LLC              x9906            09/27/16      Check             1569   Patrick Runninger            (4,620.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            12/01/16      Check             1693   Patrick Runninger            (3,000.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            12/16/16      Wire              N/A    Patrick Runninger            (7,040.00)
                                                                                                                                2016 Subtotal   $    (24,940.00)

       JPMorgan Chase      BR Support Services, LLC              x9906            01/06/17      Check             1808   Patrick Runninger      $     (5,556.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            01/12/17      Wire              N/A    Patrick Runninger            (3,600.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            10/31/17      Check             2328   Patrick Runninger              (580.25) REDACTED
       JPMorgan Chase      BR Support Services, LLC              x9906            10/31/17      Check             2327   Patrick Runninger            (2,400.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            10/31/17      Check             2324   Patrick Runninger            (3,600.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            11/14/17      Check             2347   Patrick Runninger            (2,880.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            12/04/17      Check             2373   Patrick Runninger            (8,524.38)
                                                                                                                                2017 Subtotal   $    (27,140.63)

       JPMorgan Chase      BR Support Services, LLC              x9906            03/14/18      Check             2480   Patrick Runninger      $       (900.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            05/31/18      Check             2584   Patrick Runninger            (3,900.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            06/11/18      Wire              N/A    Patrick Runninger            (2,750.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            10/15/18      Check             2801   Patrick Runninger            (2,220.00)
                                                                                                                                2018 Subtotal   $     (9,770.00)

       JPMorgan Chase      BR Support Services, LLC              x9906            03/15/19      Check             3126   Patrick Runninger      $     (1,863.84)
       JPMorgan Chase      BR Support Services, LLC              x9906            03/19/19      Check             3140   Patrick Runninger            (3,000.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            03/19/19      Check             3134   Patrick Runninger            (8,706.06)
                                                                                                                                                                                             Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 101 of 116 PageID 551




     Prepared based on documents produced through 02.10.2021                                        Page 1 of 2
                                                                             Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                     Schedule of Payments to Patrick Runninger

                                                                                             (Sorted Chronologically)

         Bank Name               Account Name                  Account No.          Date        Type         Check No.             Name               Amount           Memo / Transaction Info

       JPMorgan Chase      BR Support Services, LLC              x9906            04/01/19      Check             3170   Patrick Runninger               (6,869.80)
       JPMorgan Chase      BR Support Services, LLC              x9906            04/08/19      Check             3177   Patrick Runninger               (1,500.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            05/15/19      Check             3255   Patrick Runninger               (2,868.81)
       JPMorgan Chase      BR Support Services, LLC              x9906            05/28/19      Check             3286   Patrick Runninger              (12,441.84)
       JPMorgan Chase      BR Support Services, LLC              x9906            05/30/19      Check             3278   Patrick Runninger              (12,900.00) REDACTED
       JPMorgan Chase      BR Support Services, LLC              x9906            06/10/19      Check             3328   Patrick Runninger               (2,000.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            06/11/19      Check             3329   Patrick Runninger               (6,000.00) REDACTED
       JPMorgan Chase      BR Support Services, LLC              x9906            06/13/19      Check             3347   Patrick Runninger               (8,447.28)
       JPMorgan Chase      BR Support Services, LLC              x9906            06/25/19      Check             3374   Patrick Runninger               (8,666.32) REDACTED
       JPMorgan Chase      BR Support Services, LLC              x9906            07/18/19      Check             3395   Patrick Runninger              (13,940.96)
       JPMorgan Chase      BR Support Services, LLC              x9906            07/22/19      Check             3412   Patrick Runninger               (4,230.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            07/26/19      Check             3429   Patrick Runninger              (51,440.08)
       JPMorgan Chase      BR Support Services, LLC              x9906            08/08/19      Check             3456   Patrick Runninger               (1,770.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            08/08/19      Check             3455   Patrick Runninger               (5,310.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            08/19/19      Check             3486   Patrick Runninger              (22,736.21)




63
       JPMorgan Chase      BR Support Services, LLC              x9906            09/13/19      Check             3544   Patrick Runninger               (1,500.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            09/13/19      Check             3551   Patrick Runninger               (3,744.71)
       JPMorgan Chase      BR Support Services, LLC              x9906            10/02/19      Check             3570   Patrick Runninger               (9,720.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            10/04/19      Check             3588   Patrick Runninger               (4,669.62)
       JPMorgan Chase      BR Support Services, LLC              x9906            10/16/19      Check             3603   Patrick Runninger               (6,638.60) REDACTED

       JPMorgan Chase      BR Support Services, LLC              x9906            11/01/19      Check             3627   Patrick Runninger               (2,668.61)
       JPMorgan Chase      BR Support Services, LLC              x9906            11/27/19      Check             3682   Patrick Runninger               (1,500.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            11/29/19      Check             3690   Patrick Runninger               (1,964.16)
       JPMorgan Chase      BR Support Services, LLC              x9906            12/17/19      Check             3721   Patrick Runninger               (4,860.00)
                                                                                                                                2019 Subtotal    $     (211,956.90)

       JPMorgan Chase      BR Support Services, LLC              x9906            01/28/20      Check             3765   Patrick Runninger       $       (1,500.00)
       JPMorgan Chase      BR Support Services, LLC              x9906            02/03/20      Check             3780   Patrick Runninger               (1,500.00)
                                                                                                                                2020 Subtotal    $       (3,000.00)

                                                                                                                                  TOTAL          $     (293,599.53)


     Source(s):
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x7513, held in the name of NV Support Services (March 1, 2013 through February 27, 2015).
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
     QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                 Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 102 of 116 PageID 552




     Prepared based on documents produced through 02.10.2021                                        Page 2 of 2
                                                                           Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                Schedule of Payments to GIA, LLC / Edgar Lozano

                                                                                            (Sorted Chronologically)

               Bank Name                  Account Name          Account No.       Date          Type        Check No.               Name                   Amount           Memo / Transaction Info

             JPMorgan Chase          BR Support Services, LLC      x9906        12/22/16        Check            1699   GIA, LLC                       $      (7,500.00)
                                                                                                                               2016 Subtotal           $      (7,500.00)

             JPMorgan Chase          BR Support Services, LLC      x9906        01/10/17        Check            1810   GIA, LLC                       $      (9,000.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        05/04/17        Check            2010   GIA, LLC                              (2,100.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        09/05/17        Check            2226   GIA, LLC                              (2,160.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        09/12/17        Check            2234   GIA, LLC                              (1,200.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        11/24/17        Check            2357   GIA, LLC                              (1,500.00)
                                                                                                                               2017 Subtotal           $     (15,960.00)

             JPMorgan Chase          BR Support Services, LLC      x9906        02/26/18        Check            2457   GIA, LLC                       $      (3,780.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        03/29/18        Check            2497   GIA, LLC                              (1,800.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        04/23/18        Check            2522   GIA, LLC                              (8,580.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        05/11/18        Check            2548   GIA, LLC                             (12,000.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        05/30/18        Check            2590   GIA, LLC                                (540.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        08/15/18        Check            2707   Edgar Lozano                          (9,600.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        09/17/18        Check            2759   Edgar Lozano                         (27,660.00)




64
             JPMorgan Chase          BR Support Services, LLC      x9906        09/26/18        Check            2773   Edgar Lozano                          (4,800.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        10/22/18        Check            2830   Edgar Lozano                          (6,000.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        12/27/18        Check            2955   Edgar Lozano                          (4,500.00)
                                                                                                                               2018 Subtotal           $     (79,260.00)

             JPMorgan Chase          BR Support Services, LLC      x9906        04/05/19        Check            3185   Edgar Lozano                   $      (8,100.00) 1/2 payment in front
             JPMorgan Chase          BR Support Services, LLC      x9906        04/08/19        Check            3187   Edgar Lozano                          (8,100.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        05/02/19        Check            3232   Edgar Lozano                         (43,936.50)
             JPMorgan Chase          BR Support Services, LLC      x9906        06/06/19        Check            3315   Edgar Lozano                         (28,500.00) REDACTED
             JPMorgan Chase          BR Support Services, LLC      x9906        06/06/19        Check            3316   Edgar Lozano                          (9,500.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        06/12/19        Check            3339   Edgar Lozano                         (12,764.88)
             JPMorgan Chase          BR Support Services, LLC      x9906        06/12/19        Check            3340   Edgar Lozano                          (4,254.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        07/02/19        Check            3401   Edgar Lozano                          (2,400.00)
             JPMorgan Chase          BR Support Services, LLC      x9906        07/11/19        Check            3404   Edgar Lozano                            (477.20) Illegible
             JPMorgan Chase          BR Support Services, LLC      x9906        07/16/19        Check            3410   Edgar Lozano                          (4,522.16) REDACTED
             JPMorgan Chase          BR Support Services, LLC      x9906        09/17/19        Check            3558   Edgar Lozano                         (17,532.50) Less Chargebacks
             JPMorgan Chase          BR Support Services, LLC      x9906        11/06/19        Check            3654   Edgar Lozano                         (36,000.00)
                                                                                                                               2019 Subtotal           $    (176,087.24)

                                                                                                                                             TOTAL $        (278,807.24)

         Source(s):
         Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
         QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                      Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 103 of 116 PageID 553




     Prepared based on documents produced through 02.10.2021                                       Page 1 of 1
                                                                                Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                               Schedule of Payments to Agents Insurance Sales / Barry Wilken

                                                                                                 (Sorted Chronologically)

            Bank Name                Account Name              Account No.    Date          Type       Check No.               Name                Amount                   Memo / Transaction Info

         JPMorgan Chase         BR Support Services, LLC         x9906       04/25/17      Check          1993        Agents Insurance Sales   $    (1,500.00)
                                                                                                                           2017 Subtotal       $    (1,500.00)

         JPMorgan Chase         BR Support Services, LLC         x9906       07/26/18      Check          2682        Agents Insurance Sales   $    (1,650.00) Illegible
         JPMorgan Chase         BR Support Services, LLC         x9906       08/08/18      Check          2700        Agents Insurance Sales        (1,375.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       09/04/18      Check          2735        Agents Insurance Sales        (1,375.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       09/11/18      Check          2750        Agents Insurance Sales        (2,475.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       10/29/18      Check          2847        Agents Insurance Sales        (2,200.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       12/03/18      Check          2897        Agents Insurance Sales        (8,800.00)
                                                                                                                           2018 Subtotal       $   (17,875.00)

         JPMorgan Chase         BR Support Services, LLC         x9906       01/07/19      Check          2970        Agents Insurance Sales   $  (21,450.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       03/07/19      Check          3112        Agents Insurance Sales      (15,330.76)
         JPMorgan Chase         BR Support Services, LLC         x9906       03/18/19      Check          3141        Agents Insurance Sales      (27,500.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       03/21/19      Check          3152        Agents Insurance Sales      (12,375.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       04/29/19      Check          3228        Agents Insurance Sales       (7,150.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       05/17/19      Check          3265        Agents Insurance Sales       (2,750.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       05/22/19      Check          3272        Agents Insurance Sales       (1,000.00) REDACTED




65
         JPMorgan Chase         BR Support Services, LLC         x9906       05/24/19      Check          3292        Agents Insurance Sales       (1,375.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       05/24/19      Check          3293        Agents Insurance Sales         (500.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       06/21/19      Wire           N/A         Agents Insurance Sales      (44,250.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       09/25/19      Check          3574        Agents Insurance Sales      (14,850.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       10/16/19      Check          3612        Agents Insurance Sales      (12,375.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       10/18/19      Check          3619        Agents Insurance Sales      (20,238.24)
         JPMorgan Chase         BR Support Services, LLC         x9906       11/18/19      Check          3672        Agents Insurance Sales      (13,750.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       12/03/19      Check          3699        Agents Insurance Sales       (8,706.58) REDACTED
         JPMorgan Chase         BR Support Services, LLC         x9906       12/06/19      Check          3710        Agents Insurance Sales       (2,297.11)
                                                                                                                           2019 Subtotal       $ (205,897.69)

         JPMorgan Chase         BR Support Services, LLC         x9906       01/08/20      Check          3746        Agents Insurance Sales   $    (6,479.00)
         JPMorgan Chase         BR Support Services, LLC         x9906       01/23/20      Check          3768        Agents Insurance Sales        (5,220.33)
         JPMorgan Chase         BR Support Services, LLC         x9906       01/29/20      Check          3775        Agents Insurance Sales        (3,627.31)
         JPMorgan Chase         BR Support Services, LLC         x9906       02/04/20      Check          3788        Agents Insurance Sales        (5,500.00)
                                                                                                                           2020 Subtotal       $   (20,826.64)

                                                                                                                              TOTAL            $ (246,099.33)

       Source(s):
       Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28,2020).
       QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                      Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 104 of 116 PageID 554




     Prepared based on documents produced through 02.10.2021                                            Page 1 of 1
                                                                              Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                Schedule of Payments to J. Prickett Agency / Joe Prickett

                                                                                               (Sorted Chronologically)

            Bank Name                     Account Name          Account No.         Date           Type         Check No.              Name             Amount             Memo / Transaction Info

          JPMorgan Chase             BR Support Services, LLC     x9906           12/30/16        Check              1777    J. Prickett Agency     $     (2,400.00)
                                                                                                                                    2016 Subtotal   $     (2,400.00)

          JPMorgan Chase             BR Support Services, LLC     x9906           07/19/17        Check              2138    Joe Prickett Agency    $     (6,000.00)   REDACTED
          JPMorgan Chase             BR Support Services, LLC     x9906           08/22/17        Check              2216    Joe Prickett Agency          (6,000.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           08/22/17        Check              2217    Joe Prickett Agency          (1,620.00)
                                                                                                                                   2017 Subtotal    $    (13,620.00)

          JPMorgan Chase             BR Support Services, LLC     x9906           01/30/18        Check              2426    Joe Prickett Agency    $     (1,680.00) REDACTED
          JPMorgan Chase             BR Support Services, LLC     x9906           05/15/18        Check              2551    Joe Prickett Agency          (2,975.76)
          JPMorgan Chase             BR Support Services, LLC     x9906           07/16/18        Check              2650    Joe Prickett Agency          (2,712.43)
          JPMorgan Chase             BR Support Services, LLC     x9906           07/16/18        Check              2658    Joe Prickett Agency          (6,000.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           07/24/18        Check              2672    Joe Prickett Agency          (9,000.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           08/14/18        Check              2703    Joe Prickett Agency          (1,620.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           08/22/18        Check              2710    Joe Prickett Agency            (762.43)
          JPMorgan Chase             BR Support Services, LLC     x9906           09/05/18        Check              2725    Joe Prickett Agency            (580.34)
          JPMorgan Chase             BR Support Services, LLC     x9906           09/12/18        Check              2741    Joe Prickett Agency          (4,500.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           09/25/18        Check              2757    Joe Prickett Agency          (1,500.00)




66
          JPMorgan Chase             BR Support Services, LLC     x9906           09/28/18        Check              2770    Joe Prickett Agency          (1,500.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           10/03/18        Check              2781    Joe Prickett Agency          (3,600.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           10/10/18        Check              2787    Joe Prickett Agency          (1,257.14) Illegible
          JPMorgan Chase             BR Support Services, LLC     x9906           11/08/18        Check              2843    Joe Prickett Agency         (10,500.00) REDACTED
          JPMorgan Chase             BR Support Services, LLC     x9906           11/15/18        Check              2864    Joe Prickett Agency          (4,800.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           12/11/18        Check              2911    Joe Prickett Agency         (24,000.00)
          JPMorgan Chase             BR Support Services, LLC     x9906           12/18/18        Check              2927    Joe Prickett Agency          (5,700.00)
                                                                                                                                   2018 Subtotal    $    (82,688.10)

          JPMorgan Chase            BR Support Services, LLC      x9906           01/03/19        Check              2952    Joe Prickett Agency    $     (4,740.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           01/15/19        Check              2973    Joe Prickett Agency          (1,500.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           01/30/19        Check              3014    Joe Prickett Agency         (13,200.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           02/06/19        Check              3044    Joe Prickett Agency          (1,100.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           02/20/19        Check              3063    Joe Prickett Agency            (949.07)
          JPMorgan Chase            BR Support Services, LLC      x9906           02/27/19        Check              3078    Joe Prickett Agency          (1,800.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           03/04/19        Check              3089    Joe Prickett Agency          (3,000.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           03/07/19        Check              3101    Joe Prickett Agency          (9,000.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           03/28/19        Check              3155    Joe Prickett Agency         (12,000.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           04/17/19        Check              3193    Joe Prickett Agency          (6,300.00)
          JPMorgan Chase            BR Support Services, LLC      x9906           05/08/19        Check              3233    Joe Prickett Agency          (3,948.42)
          JPMorgan Chase            BR Support Services, LLC      x9906           05/14/19        Check              3246    Joe Prickett Agency          (1,499.82)
          JPMorgan Chase            BR Support Services, LLC      x9906           05/22/19        Check              3261    Joe Prickett Agency         (14,148.24)
          JPMorgan Chase            BR Support Services, LLC      x9906           07/02/19        Check              3382    Joe Prickett Agency          (2,080.00) REDACTED
          JPMorgan Chase            BR Support Services, LLC      x9906           08/20/19        Check              3470    Joe Prickett Agency            (400.92)
          JPMorgan Chase            BR Support Services, LLC      x9906           08/28/19        Check              3498    Joe Prickett Agency          (3,900.00)
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 105 of 116 PageID 555




     Prepared based on documents produced through 02.10.2021                                           Page 1 of 2
                                                                                 Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                   Schedule of Payments to J. Prickett Agency / Joe Prickett

                                                                                                  (Sorted Chronologically)

            Bank Name                     Account Name             Account No.         Date           Type         Check No.             Name               Amount                   Memo / Transaction Info

          JPMorgan Chase             BR Support Services, LLC         x9906          08/28/19        Check              3499    Joe Prickett Agency            (1,300.00) Illegible
          JPMorgan Chase             BR Support Services, LLC         x9906          09/13/19        Check              3536    Joe Prickett Agency            (1,080.00) REDACTED
          JPMorgan Chase             BR Support Services, LLC         x9906          10/11/19        Check              3580    Joe Prickett Agency            (3,060.00)
          JPMorgan Chase             BR Support Services, LLC         x9906          12/09/19        Check              3697    Joe Prickett Agency            (3,660.00)
                                                                                                                                      2019 Subtotal     $     (88,666.47)

                                                                                                                                        TOTAL           $    (187,374.57)


     Source(s):
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
     QuickBooks file maintained for BR Support Services, LLC.




67
                                                                                                                                                                                                               Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 106 of 116 PageID 556




     Prepared based on documents produced through 02.10.2021                                              Page 2 of 2
                                                                    Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                Schedule of Payments to Barry Neal

                                                                                       (Sorted Chronologically)

             Bank Name                  Account Name           Account No.      Date           Type         Check No.          Name               Amount          Memo / Transaction Info

           JPMorgan Chase          BR Support Services, LLC      x9906        01/10/17         Check          1821      Barry T. Neal         $      (3,000.00)
                                                                                                                            2017 Subtotal     $      (3,000.00)

           JPMorgan Chase          BR Support Services, LLC      x9906        02/12/18         Check          2436      Barry T. Neal         $     (3,000.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        03/29/18         Check          2496      Barry Neal                  (4,000.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        04/09/18         Check          2510      Barry Neal                  (2,250.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        09/14/18         Check          2749      Barry Neal                  (6,000.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        10/19/18         Check          2818      Barry Neal                  (3,120.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        11/30/18         Check          2886      Barry Neal                  (3,000.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        12/17/18         Check          2918      Barry Neal                  (6,000.00)
                                                                                                                            2018 Subtotal     $    (27,370.00)

           JPMorgan Chase          BR Support Services, LLC      x9906        01/02/19         Check          2954      Barry Neal            $    (12,000.00) REDACTED
           JPMorgan Chase          BR Support Services, LLC      x9906        01/07/19         Check          2962      Barry Neal                 (14,400.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        01/11/19         Check          2971      Barry Neal                  (1,800.00)




68
           JPMorgan Chase          BR Support Services, LLC      x9906        02/04/19         Check          3026      Barry Neal                  (8,100.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        05/28/19         Check          3296      Barry Neal                  (8,000.00) REDACTED
           JPMorgan Chase          BR Support Services, LLC      x9906        06/18/19         Check          3352      Barry Neal                  (6,320.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        06/25/19         Check          3375      Barry Neal                 (24,000.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        09/13/19         Check          3537      Barry Neal                  (6,000.00)
           JPMorgan Chase          BR Support Services, LLC      x9906        10/31/19         Check          3635      Barry Neal                  (5,677.20)
           JPMorgan Chase          BR Support Services, LLC      x9906        11/04/19         Check          3646      Barry Neal                  (2,370.00)
                                                                                                                            2019 Subtotal     $    (88,667.20)

                                                                                                                              TOTAL           $   (119,037.20)

      Source(s):
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
      QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                            Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 107 of 116 PageID 557




     Prepared based on documents produced through 02.10.2021                                  Page 1 of 1
                                                                                    Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                                                  Schedule of Payments to Ben Mohr

                                                                                                      (Sorted Chronologically)

             Bank Name                    Account Name              Account No.         Date            Type          Check No.                Name                       Amount           Memo / Transaction Info

          JPMorgan Chase             BR Support Services, LLC          x9906           05/03/16         Check              1388   Ben Mohr                          $         (3,600.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           08/12/16         Check              1497   Ben Mohr                                    (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           09/20/16         Check              1560   Ben Mohr                                    (4,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           12/08/16         Check              1702   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           12/30/16         Check              1721   Ben Mohr                                    (1,500.00)
                                                                                                                                         2016 Subtotal              $        (14,100.00)

          JPMorgan Chase             BR Support Services, LLC          x9906           01/04/17         Check              1792   Ben Mohr                          $         (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           02/01/17         Check              1829   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           03/21/17         Check              1917   Ben Mohr                                    (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           04/12/17         Check              1967   Ben Mohr                                    (1,800.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           05/31/17         Check              2052   Ben Mohr                                    (7,200.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           10/06/17         Check              2271   Ben Mohr                                    (9,900.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           10/26/17         Check              2315   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           11/07/17         Check              2296   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           11/17/17         Check              2335   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           11/17/17         Check              2342   Ben Mohr                                    (2,838.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           11/17/17         Check              2346   Ben Mohr                                    (5,340.00)
                                                                                                                                         2017 Subtotal              $        (39,078.00)




69
          JPMorgan Chase             BR Support Services, LLC          x9906           01/09/18         Check              2398   Ben Mohr                          $         (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           01/30/18         Check              2410   Ben Mohr                                    (5,850.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           02/13/18         Check              2435   Ben Mohr                                    (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           03/06/18         Check              2456   Ben Mohr                                    (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           03/06/18         Check              2462   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           04/10/18         Check              2495   Ben Mohr                                    (4,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           04/10/18         Check              2509   Ben Mohr                                    (2,250.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           06/06/18         Check              2583   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           06/20/18         Check              2599   Ben Mohr                                    (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           06/20/18         Check              2604   Ben Mohr                                    (1,944.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           06/20/18         Check              2612   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           07/27/18         Check              2637   Ben Mohr                                    (1,860.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           07/27/18         Check              2652   Ben Mohr                                    (3,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           07/27/18         Check              2668   Ben Mohr                                    (8,616.00)REDACTED
          JPMorgan Chase             BR Support Services, LLC          x9906           09/14/18         Check              2740   Ben Mohr                                    (6,000.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           10/12/18         Check              2788   Ben Mohr                                    (1,500.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           11/07/18         Check              2849   Ben Mohr                                    (8,580.00)
          JPMorgan Chase             BR Support Services, LLC          x9906           11/14/18         Check              2857   Ben Mohr                                    (1,800.00)
                                                                                                                                         2018 Subtotal              $        (60,400.00)

                                                                                                                                                         TOTAL $            (113,578.00)

      Source(s):
      Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
      QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 108 of 116 PageID 558




     Prepared based on documents produced through 02.10.2021                                                 Page 1 of 1
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                              Schedule of Payments to Marketing Dynamics Inc. / Tim Laduca

                                                                                                 (Sorted Chronologically)

          Bank Name                 Account Name               Account No.    Date        Type     Check No.                     Name                      Amount           Memo / Transaction Info

        JPMorgan Chase           NV Support Services             x7513       05/28/13    Check        1091     Marketing Dynamics Inc. / Tim Laduca    $     (1,250.00)
        JPMorgan Chase           NV Support Services             x7513       10/30/13    Check        1228     Marketing Dynamics Inc. / Tim Laduca          (1,860.00)
        JPMorgan Chase           NV Support Services             x7513       11/01/13    Check        1302     Marketing Dynamics Inc. / Tim Laduca          (1,500.00)
                                                                                                                            2013 Subtotal              $     (4,610.00)

        JPMorgan Chase           NV Support Services             x7513       01/28/14    Check        1346     Marketing Dynamics Inc. / Tim Laduca    $     (2,400.00)
        JPMorgan Chase           NV Support Services             x7513       02/06/14    Check        1352     Marketing Dynamics Inc. / Tim Laduca          (3,000.00)
        JPMorgan Chase           NV Support Services             x7513       04/01/14    Check        1382     Marketing Dynamics Inc. / Tim Laduca          (3,600.00)
        JPMorgan Chase           NV Support Services             x7513       04/04/14    Check        1390     Marketing Dynamics Inc. / Tim Laduca          (3,600.00)
        JPMorgan Chase           NV Support Services             x7513       04/16/14    Check        1397     Marketing Dynamics Inc. / Tim Laduca         (10,400.00)
        JPMorgan Chase           NV Support Services             x7513       10/20/14    Check        1508     Marketing Dynamics Inc. / Tim Laduca          (1,200.00)
                                                                                                                            2014 Subtotal             $     (24,200.00)

        JPMorgan Chase          NV Support Services              x0318       02/10/15    Check        9756     Marketing Dynamics Inc. / Tim Laduca    $     (1,235.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       02/24/15    Check        1002     Marketing Dynamics Inc. / Tim Laduca            (900.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       12/07/15    Check        1233     Marketing Dynamics Inc. / Tim Laduca          (2,400.00)
                                                                                                                            2015 Subtotal              $     (4,535.00)




70
        JPMorgan Chase        BR Support Services, LLC           x9906       06/03/16    Check        1420     Marketing Dynamics Inc. / Tim Laduca    $     (1,500.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       10/17/16    Check        1606     Marketing Dynamics Inc. / Tim Laduca          (5,490.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       10/19/16     Wire        N/A      Marketing Dynamics Inc. / Tim Laduca          (7,137.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       11/04/16    Deposit      3122     Marketing Dynamics Inc. / Tim Laduca           7,137.00 Equialt Charge Back
                                                                                                                            2016 Subtotal              $     (6,990.00)

        JPMorgan Chase        BR Support Services, LLC           x9906       01/24/17    Check        1840     Marketing Dynamics Inc. / Tim Laduca    $     (7,352.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       02/08/17    Wire         N/A      Marketing Dynamics Inc. / Tim Laduca          (3,745.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       03/22/17    Check        1933     Marketing Dynamics Inc. / Tim Laduca          (1,200.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       04/18/17    Check        1981     Marketing Dynamics Inc. / Tim Laduca          (2,440.00)
        JPMorgan Chase        BR Support Services, LLC           x9906       10/31/17    Check        2321     Marketing Dynamics Inc. / Tim Laduca          (3,360.00) REDACTED
                                                                                                                            2017 Subtotal             $     (18,097.00)

        JPMorgan Chase        BR Support Services, LLC           x9906       01/22/18    Check        2407     Marketing Dynamics Inc. / Tim Laduca    $     (1,800.00)
                                                                                                                            2018 Subtotal              $     (1,800.00)

                                                                                                                                TOTAL                 $     (60,232.00)

     Source(s):
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x7513, held in the name of NV Support Services (March 1, 2013 through February 27, 2015).
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x0318, held in the name of Barry M Rybicki DBA NV Support Services (January 8, 2015 through May 29, 2015).
     Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
     QuickBooks file maintained for BR Support Services, LLC.
                                                                                                                                                                                                      Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 109 of 116 PageID 559




     Prepared based on documents produced through 02.10.2021                                              Page 1
                                                                               Securities & Exchange Commission v. Equialt, LLC, et al.

                                                                             Schedule of Payments to Wellington Financial, LLC / Jason Jodway

                                                                                                (Sorted Chronologically)

             Bank Name                Account Name             Account No.         Date            Type          Check No.              Name              Amount           Memo / Transaction Info

          JPMorgan Chase        BR Support Services, LLC         x9906           02/28/19         Check              3069    J. Wellington Financial  $   (48,000.00)
                                                                                                                                                TOTAL $   (48,000.00)

        Source(s):
        Bank statements and cancelled checks for JPMorgan Chase bank account ending x9906, held in the name of BR Support Services, LLC (February 9, 2015 through February 28, 2020).
        QuickBooks file maintained for BR Support Services, LLC.




71
                                                                                                                                                                                                     Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 110 of 116 PageID 560




     Prepared based on documents produced through 02.10.2021                                           Page 1 of 1
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 111 of 116 PageID 561




                   EXHIBIT 2
To:      Barry M Rybicki[barry@equialt.com]
From:    Case
         Barry 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 112 of 116 PageID 562
Sent:    Wed 3/14/2018 6:29:13 PM
Subject: RE: EquiAlt private fund Bonus plan

 Honestly, I don’t care when john would pay me as we have worked together for 25 years. Issue is agents, when John
 send me monies it is for my agents and my override. We cut our commission checks immediately daily on life, annuities,
 and secondary markets. But if John pays late and that happens a lot with him out, then agents get a little bitchy to us.
 We have even told John we could do all the accounting as I have staff for commission and lic and unfortunately John
 does it all.

 So even if you paid John my side I am ok to get paid 30 days later if issue occurs. But agents are eating from check to
 check. My reason for asking as guys have asked why can’t Equialt pay us like the other secondary market companies.
 And as I stated John would probably love not having to cut checks.

 Thought from your email that sounded as if you could. I guess I read too much into it.

 Thanks for your info

 https://youtu.be/eLXZfSkzgWU

 TAKE A MOMENT AND SEE HOW OUR SOFTWARE PACKAGE CAN HELP YOU SELL EIUL. CLICK MY ABOVE YOUTUBE VIDEO.



 Barry Wilken, CFP
 858-675-0100 ext 12

 Visit AIS online for TERM, FINAL EXPENSE AND ANNUITY QUOTES at www.AgentsInsuranceSales.com

 This transmission is legally privileged and confidential information intended only for the use of the individual or entity named
 herein. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or
 copy of this electronic message is strictly prohibited. If you have received this electronic message in error, please notify us
 immediately and delete the original message.

 AIS now offers E&O Insurance
 Click below and save TODAY!
 www.calsurance.comartners/epicp


 From: Barry M Rybicki <barry@equialt.com>
Sent: Wednesday, March 14, 2018 3:43 PM
To: Barry <barry@agentsinsurancesales.com>
Subject: Re: EquiAlt private fund Bonus plan

 Gotcha and I agree. Maybe we do something like IF you do 1 million or more in consecutive months than we open the door to
 equialt paying you directly? Just a thought.

 Barry M. Rybicki
 Managing Director
 602.769.4266

 On Mar 14, 2018, at 3:30 PM, Barry <barry@agentsinsurancesales.com> wrote:

       Where are your offices and I could meet you at a place near there for breakfast. And I can do early if best
       for you at 730 or so…Thursday or Friday is good for me
       https://youtu.be/eLXZfSkzgWU
         Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 113 of 116 PageID 563
       TAKE A MOMENT AND SEE HOW OUR SOFTWARE PACKAGE CAN HELP YOU SELL EIUL. CLICK MY ABOVE YOUTUBE
       VIDEO.



       Barry Wilken, CFP
       858-675-0100 ext 12

       Visit AIS online for TERM, FINAL EXPENSE AND ANNUITY QUOTES at www.AgentsInsuranceSales.com

       This transmission is legally privileged and confidential information intended only for the use of the individual or entity
       named herein. If the reader of this message is not the intended recipient, you are hereby notified that any
       dissemination, distribution or copy of this electronic message is strictly prohibited. If you have received this electronic
       message in error, please notify us immediately and delete the original message.

       AIS now offers E&O Insurance
       Click below and save TODAY!
       www.calsurance.comartners/epicp


        From: Barry M Rybicki <barry@equialt.com>
Sent: Wednesday, March 14, 2018 3:17 PM
To: Barry <barry@agentsinsurancesales.com>
Subject: Re: EquiAlt private fund Bonus plan

       Thanks Barry and yes I will be around next week.

       In regards to paying advisors etc.. it’s actually better for us to pay the one agent versus a bunch of guys. Hope that
       makes sense. Thanks

       Barry M. Rybicki
       Managing Director
       602.769.4266

       On Mar 14, 2018, at 1:59 PM, Barry <barry@agentsinsurancesales.com> wrote:

              Barry this is great news. Thanks, will get it out. I have had a number of people ask if Equialt can
              pay them directly and then John and I get override paid directly. And from your email it looks
              like this can be done. I would think John would rather not be writing commission checks and
              our company would rather not be writing commission checks.

              Let me know. I will be in Scottsdale next week and would love to meet you for coffee and
              breakfast on Thursday or Friday. Let me know if you are around. Hell I will even buy.

              https://youtu.be/eLXZfSkzgWU

              TAKE A MOMENT AND SEE HOW OUR SOFTWARE PACKAGE CAN HELP YOU SELL EIUL. CLICK MY
              ABOVE YOUTUBE VIDEO.



              Barry Wilken, CFP
              858-675-0100 ext 12

              Visit AIS online for TERM, FINAL EXPENSE AND ANNUITY QUOTES at www.AgentsInsuranceSales.com
         Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 114 of 116 PageID 564
             This transmission is legally privileged and confidential information intended only for the use of the
             individual or entity named herein. If the reader of this message is not the intended recipient, you are
             hereby notified that any dissemination, distribution or copy of this electronic message is strictly
             prohibited. If you have received this electronic message in error, please notify us immediately and
             delete the original message.

             AIS now offers E&O Insurance
             Click below and save TODAY!
             www.calsurance.comartners/epicp


              From: Barry Rybicki <barry@equialt.com>
Sent: Tuesday, March 13, 2018 5:04 PM
To: Barry Michael Rybicki <barry@equialt.com>
Subject: EquiAlt private fund Bonus plan

             Hey all,

             Hope you are all doing well. I am hoping this reaches all of you in good spirits.

             We are offering a bonus between March 15th and June 30th of an extra 2% marketing fee on all closed
             and funded investment. There is NO minimums to reach to get to the bonus just a straight 2% extra
             added to your marketing fee. Pretty short and hopefully you see it as a sweet offer to your production!

             Also as an FYI the bonus will be paid immediately just as your normal marketing fee has been paid so
             there is NO lag time.

             If you have any questions please let me know and thank you!!!
             Cordially,

             <image001.png>
Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 115 of 116 PageID 565




                   EXHIBIT 3
       Case 8:21-cv-00361-SDM-AAS Document 76-1 Filed 07/21/21 Page 116 of 116 PageID 566


                                                                                    Request for Taxpayer
                                                                                                                                                                         Give Form to the
 ...         W-9
 (Rev. November 2017)
                                                                Identification Number and Certification                                                                   requester. Do not

 Department of the Treasury                                                                                                                                              send to the IRS.
 Internal Revenue Service                                   Go to www.irs.gov/Form/9 for instructions and the latest information.

             1         shown
                  Name (
                       s
                       a     on your income tax return), Name is required on this line; do not leave this line blank.


                                a S o                        D o \c a
             2    Business name/disregarded entity name, if different from'above




       fa1fr
       l.
       o.ell,gt
       «     3 C h ec k appropriate box for federal tax classification of the person whose name is entere                  n line 1. Check only one of the   4   Exemptions (codes apply only to

       g          following seven boxes.                                                                                                                     certain entities, not individuals; see

       8                                                                                                                                                     instructions on   page   3):

              ['aaauavsole proprietor6,                        [l   c corporation       [l    s corporation      []    partnership      [] Trestate
       8
   .   «             single-member LLC
                                                                                                                                                             Exempt payee code (i
                                                                                                                                                                                f any)
  0    £
                                                                                                                                                                                                ---
 3%              [] Li mi t ed liability company. Enter the tax classification (C=C corporation, S=S corporation, P=Partnership)
                                                                                                                                              ---
  �    :,
                     Note: Check the appropriate box in the line above for the tax classification of the single-member owner.               Do not check     Exemption from FATCA reporting
 £5                  LLC   i
                           f   the LLC is classified as a single-member LLC that is disregarded from the owner unless the owner of the LLC is
                                                                                                                                                             code (i
                                                                                                                                                                   f any)
 £i                  another LLC that is not disregarded from the owner for U.S. federal tax purposes. Otherwise, a single-member LLC that
 •     u
                     is disregarded from the owner should check the appropriate box for the tax classification of ts
                                                                                                                  i  owner.
       ±
       8. r,D=,,-,,0t_h_or--;-(s_ee---,--n;_st_ru_,ct__
                                                      ;o,_
                                                         ns�)
                                                            - ►-,-.,...--,,---,-c�-,-�cc---------------,=----c---...L.,_-,--�·�
                                                                                                                              -
                                                                                                                              b
                                                                                                                              """""'
                                                                                                                                   � --�-,
                                                                                                                                        ..,_,
                                                                                                                                          __  .-.
                                                                                                                                               __.,.
                                                                                                                                                   _ -
                                                                                                                                                     "
                                                                                                                                                     ·•
                                                                                                                                                      _>_


       i    f-
             S
             ;;-;
                AC:
                  / c:
                     d
                       85
                     .:: :,
                          s
                          s
                          ::: "-
                               n
                               (
                               � u
                                 m�be
                                    c;
                                     c;
                                     ,•,t
                                       c:c:
                                          ,ee
                                           C:
                                            3 c'
                                              t--'
                                                an'\
                                                   d
                                                   :.\
                                                    ap r
                                                       ,Jc'.
                                                         C.
                                                          t
                                                          .�
                                                           \-'
                                                             _,
                                                              t _,
                                                                 u
                                                                 / C.
                                                                    te..S
                                                                       no �I-
                                                                           ).See
                                                                               -,-
                                                                                 -n
                                                                                  ..l
                                                                                  ; {fa
                                                                                      L <q
                                                                                         :!
                                                                                          <>
                                                                                           l-
                                                                                            nJ. _
                                                                                                t...,
                                                                                                . e_. "7
                                                                                                       ;,<,:
                                                                                                           '--
                                                                                                             J.Ll
                                                                                                                --'-1
                                                                                                                    -,-
                                                                                                                      - ----j Requester's name and address (optional)
                                                                                                     1
             • oy.     at.      agzP coo
                                  ( ( 0 o.
                                                                          // , ' [

                                                                                         S
             7 Li s t account number(s) here (optional)




                                   a er Identification Number                            IN)

 Enter your TIN in the appropriate box. The TIN provided must match the name given on line 1 to avoid                                            Social security number

 backup withholding. For individuals, this is generally your social security number (SSN). However, for a

 resident alien, sole proprietor, or disregarded entity, see the Instructions for Part I, later. For other

 entities, It Is your employer identification number (EIN). If you do not have a number, see How to get a                                      DJJ               -[D -I                     I   I   I   I
 7IN, later.                                                                                                                                   or

 Note: If the account is in more than one name, see the instructions for llne 1. Also see What Name and

Number To Give the Requester for guidelines on whose number to enter.




LE7IT                    Cerfcaton
 Under penalties of perjury, I certify that:

 1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me); and

2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue

     Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that l am

     no longer subject to backup withholding; and


3. I am a U.S. citizen or other U.S. person (defined below); and


4. The FATCA code(s) entered on this form (If any) indicating that I am exempt from FATCA reporting Is correct.

Certification Instructions. You must cross out Item 2 above If you have been notified by the IRS that you are currently subject to backup withholding because

you have failed to report afl interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage Interest paid,

acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and generally, payments

other than interest and dividends, you are not required to sign the certification, but you must provide your correct TIN. See the Instructions for Part 11, later.



Sign

Here

                  =EE.
General Instructions
                                                              ie ­                                                                   Dato



                                                                                                               • Form 1099-DIV (dividends, including those from stocks or mutual

                                                                                                              funds)
Section references are to the Internal Revenue Code unless otherwise
                                                                                                               • Form 1099-MISC (various types of income, prizes, awards, or gross
noted.
                                                                                                              proceeds)
Future developments. For the latest information about developments
                                                                                                              • Form 1099-B (stock or mutual fund sales and certain other
related to Form W-9 and its instructions, such as legislation enacted
                                                                                                              transactions by brokers)
after they were published, go to www.irs.gov/FormW9.

                                                                                                              • Form 1099-S (proceeds from real estate transactions)

Purpose of Form                                                                                               • Form 1099-K (merchant card and third party network transactions)

An Individual or entity (Form w-9 requester) who is required to file an                                       • Form 1098 (home mortgage interest), 1098-E (student loan interest)
information return with the IRS must obtain your correct taxpayer                                             1098-T (tuition)                                                                      "

identification number (TIN) which may be your social security number                                            Form 1 099-C (canceled debt)

(SSN), individual taxpayer identification number (TTIN), adoption
                                                                                                              • Form 1099-A (acquisition or abandonment of secured property)
taxpayer Identification number (ATIN), or employer identification number

(EIN), to report on an           information      return     the   amount    paid to   you,   or   other        Use Form W-9 only if you are a U.S. person (including a resident

                                                                                                              alien), to provide your correct TIN.
am ount reportable on an Information return.                         amples of Information
                                                                    Ex



returns     include,    but     are   not   limited   to,   the following.
                                                                                                                Ifyou   do not return Fo
                                                                                                                                       rm W-9 to the requester with a TIN, you might

• Form      1099-INT       (interest    earned    or   paid)                                                  be subject to backup withholding. See What is backup withholding,

                                                                                                              later.




                                                                                Cat. No. 10231X                                                                        Fon     W-9    (a. 11-2017)
